Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 1 of 191 PageID #: 14801




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF DELAWARE



   ROXUL USA, INC.
                                                  Civil Action
                           Plaintiff,
                                                  NO. 17-1258
              v.
                                                  Hon. Mark A. Kearney
   ARMSTRONG WORLD INDUSTRIES,
   INC.


                           Defendant




                                   Expert Report of

                              Professor Einer Elhauge


                                 November 30, 2018

       HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER




                                        JA06713
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 2 of 191 PageID #: 14802




                                       Table of Contents
   Brief Background                                                                 1

   Executive Summary                                                               2
   Questions Asked                                                                 6
   Qualifications                                                                  6
   I.   SACT Market Definition and Power                                           7
        A. Market Definition                                                       8
          1.   The Relevant Product Market Is SACTs                                8
          2. The Relevant Geographic Market Is North America and Within the United
          States There are Relevant Regional Price Discrimination Markets.        23
        B. Competitors and Market Shares                                          47
          1. North American Market Shares                                         48
          2. U.S. Market Shares                                                   49
          3. Regional Market Shares                                               51
        C. Market Power and Monopoly Power                                        57
          1.   High Market Shares Coupled With High Barriers to Entry and Expansion58
          2. Power over Price                                                     69
          3. Power to Exclude Rivals                                              74
        D. Rockfon Is a Market Maverick                                           74
          1.   Rockfon Prices More Aggressively                                   75
          2. Rockfon Offers Unique Products                                       76
   II. Overview of Conduct Restraining Rivals                                     77
        A. Why Distributor Foreclosure Restrains Competition                      77
        B. Armstrong Prohibited Even Non -Armstrong Distributor Locations from
        Buying Rockfon                                                       84
        C. Armstrong Agreements Prohibiting Dealers from Carrying Any Rival Ceiling
        Products                                                                  88
        D. Armstrong Agreements Prohibiting Distributors from Purchasing Ceiling
        Products Directly from Rival Manufacturers                            89
        E. Armstrong Minimum Purchase Requirements                                92
                                               i




                                            JA06714
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 3 of 191 PageID #: 14803




      F. USG Exclusive Dealing Agreements with Distributors                        97
      G. Conflicting Evidence Regarding CertainTeed's Foreclosure   of Distributors 99
   III. Foreclosure   of Rival SACT Manufacturers                                 101
      A. Foreclosure Shares                                                       101
        1. Foreclosed vs. Unforeclosed Classification                             102
        2. North American Foreclosure Shares                                      104
        3. U.S. Foreclosure Shares                                                106
        4. Regional Foreclosure Shares                                            108
      B. Factors Exacerbating Foreclosure Shares                                  112
      C. Examples     of Foreclosure Reducing Rockfon Sales                       115
      D. Statistics Confirming That the Foreclosure Slowed Rockfon's Growth       121
        1.   Combined Effect of Armstrong and USG Foreclosure                     121
        2. Isolated Effect   of Armstrong Foreclosure                             124
        3. Rockfon's Slower Growth Among Foreclosed Customers Cannot Be
        Explained by Factors That Equally Affect Foreclosed and Unforeclosed
        Customers                                                           127
   IV. Anticompetitive Harm                                                 128
     A. Foreclosure Impaired Rockfon's Ability to Compete By Delaying Rockfon's
     Investment in a Domestic Manufacturing Plant                           129
        1.  Delaying Domestic Manufacturing Plant Increased Rockfon's
        Transportation Costs                                                129
        2. Delaying Domestic Manufacturing Plant Increased Rockfon's Lead
        Times                                                               130
        3. Delaying Domestic Manufacturing Plant Reduced Customer Demand for
        Rockfon SACTs                                                       131
     B. Foreclosure Continues to Impair Rockfon's Production Efficiency By
     Depriving Its Domestic Manufacturing Plant of Economies of Scale       131
     C. Regional Foreclosure Raised Rockfon's Distribution Costs and Impaired
     Regional Distribution Competition                                      134
   V. Absence of Offsetting Procompetitive efficiencies                     137
   VI. Damages                                                              141
     A. Rockfon Revenues in Actual and But-for Worlds                       141


                                             ii




                                           JA06715
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 4 of 191 PageID #: 14804




      B. Incremental Profit Margins in Actual and But -for Worlds               144
        1.   Actual Rockfon Incremental Profit Margins                          145
        2. But-for Rockfon Incremental Profit Margins                           147
      C. Lost Profits                                                           151
   VII. Rockfon Would Have Expanded Capacity Faster in the But -for World to Keep
   up With Its Faster Growth in Sales                                         153
      A. Rockfon Would Have Built Its Domestic SACT Manufacturing Plant Earlier
      in the But -for World                                                154
        1. Profit-maximizing Firms, Including Rockfon, Make Decisions About When
        to Invest in Expansions Based on Net Present Value                   154
        2. Foreclosure That Slows Growth Delays the Date When Investing in a
        Domestic Manufacturing Plant Has Positive Net Present Value      155
        3. Rockfon Based Its Actual Decision About When to Build Its Domestic
        Manufacturing Plant on the NPV Given That Market Was Foreclosed. 158
        4. In the But-for World, Rockfon Would Have Expanded Capacity by
        Building Its Domestic Manufacturing Plant Whenever North American
        Demand Necessitated It, Just As Rockfon Did in the Actual World 159
        5. Domestic Manufacturing Plant Had Enough Capacity to Supply the     Lion's
        Share of Rockfon's But -for U.S. Demand on Its Own                      163
      B. Rockwool Had Sufficient Production Capacity in Poland to Satisfy the
      Additional Demand in the But -for World Until the Domestic Manufacturing
      Plant Opened                                                         164
      C. Documents That Armstrong Purports to Show Rockfon Capacity Constraints
      Actually Indicate Standard Profit-Maximizing Production and Capacity Planning
                                                                                169
        1.   Evidence That Rockfon Waited to Expand Capacity Until Demand Justified
        It                                                                      169
        2. Evidence That Rockfon Only Ordered the Production        Of As Much As It
        Expected to Sell                                                        170
   Exhibit A: Einer R. Elhauge CV                                               174
   Exhibit B: Statement of Publications, Prior Trial and Deposition Testimony, &
   Compensation                                                              187




                                         JA06716
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 5 of 191 PageID #: 14805




                                      BRIEF BACKGROUND

          1.    The Defendant, Armstrong World Industries, Inc. (hereinafter
   "Armstrong") has been the largest manufacturer of suspended acoustical ceiling
   tiles ("SACTs") in North America for over a decade, and alone has accounted for
   60% of SACT revenue in North America since at least 2013. USG is the second
   largest SACT maker in North America, with a market share of           %. The
   Plaintiff, Roxul USA, Inc., is a subsidiary of the company Rockwool, which has
   manufactured and sold SACTs in Europe for decades. In 2013, Roxul USA began
   selling SACTs in North America under the brand name "Rockfon."               1




          2.     Manufacturers such as Armstrong, USG, and Rockfon sell the lion's
   share of their SACTs to distributors, who then resell the SACTs to the contractors
   that install the SACTs into buildings. By the time Rockfon began selling SACTs
   in North America, Armstrong had already entered into agreements with essentially
   all of its distributors prohibiting them from buying SACTs directly from rival
   SACT manufacturers or actively trying to promote rival SACTs instead of
   Armstrong SACTs. USG also had agreements that foreclosed its distributors to
   rivals like Rockfon. Internal communications show that Armstrong worried that
   Rockfon would steal a significant portion of its market share in the United States,
   especially because Rockwool had already achieved a 30% market share in Europe
   while competing against Armstrong there.2 Shortly after Rockfon started selling
   SACTs in North America, Armstrong entered into even more agreements with
   distributors that restricted the purchase of rival manufacturer SACTs, with some
   agreements explicitly prohibiting distributors from buying Rockfon SACTs in
   particular, even at branches that did not carry Armstrong SACTs. Armstrong's
   own agreements foreclosed about 50% of the North American market, and
   Armstrong and USG's agreements collectively foreclosed around % of the North
   American market.



          1  Rockfon North America is also the name of the operating division within Rockwool that
   is responsible for selling SACTs in North America. Rockfon North America is not legally a
   separate entity from the Plaintiff Roxul USA. See Personal Medio Deposition at 13-14.
           2 AWI00016871 (September 2012 internal Armstrong email stating "Rockfon entered the

   European market and was able to gain approximately 30% market share in a relatively short
   period of time, we cannot afford for this to happen in the Americas."); AWI00016727 (internal
   Armstrong document
                                                                     ).
                                                  1




                                              JA0671 7
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 6 of 191 PageID #: 14806




                                  EXECUTIVE SUMMARY

         3.     A. The Relevant Markets. The relevant product market consists          of
   all suspended acoustical ceiling tiles ("SACTs"). Rival manufacturer SACTs are
   the only products that provide the combination of: (i) noise reduction, (ii) clean,
   unobtrusive appearance; and (iii) coverage of and access to the plenum (the space
   above ceiling tiles that typically contains ductwork and wiring), at a price that is
   comparable to Armstrong's SACTs. My conclusion that a product market limited
   to SACTs is sufficiently broad is confirmed by other evidence, including that
   Armstrong, a sub -100% monopolist in SACTs in North America, has been able to
   profitably charge prices at least 5% above the competitive level.

         4.     The relevant geographic market for judging most of the
   anticompetitive foreclosure effects in this market is the North American market
   (the U.S. and Canada) because these effects depend on total foreclosure throughout
   North America and cause harms that are felt by every customer throughout North
   America. For the Court's convenience, I also calculate market shares and
   foreclosure shares for a market limited to the United States, given the Court's
   ruling that its jurisdiction is limited to the United States. Within the relevant
   geographic market, there are regional subsets of those markets that can and have
   been charged different prices in a way that makes them relevant price
   discrimination markets within the broader geographic market. I define a set of 61
   regional price discrimination markets within the United States based on
   Armstrong's definition of "Price Metros," which directly show the regions over
   which Armstrong believes it can profitably charge distinct prices, and based on
   data that confirms this ability to maintain distinct prices in these different regions.
   Customers in higher -priced regions cannot evade those higher prices by
   substituting to lower-priced regions because of transportation costs and
   manufacturers' territorial restrictions.

         5.     B.   Market Power. In North America as a whole, Armstrong has
   monopoly power, based on three independently sufficient bases: (1) high market
   shares (more than 60% of North American and U.S. revenue in every year from
   2013-2017) combined with high barriers to entry and expansion (including the
   need for an efficient domestic plant, economies of scale, patents, and Armstrong's
   foreclosing conduct); (2) direct proof that Armstrong has power over price, for
   example that it charges over      % higher prices than Rockfon for comparable
   products; and (3) direct proof that Armstrong has the power to exclude rivals, for
   example that Rockfon has grown significantly faster among unforeclosed
   customers than among foreclosed customers throughout North America. The
                                             2




                                          JA0671 8
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 7 of 191 PageID #: 14807




   evidence also indicates that Armstrong has market power and monopoly power in
   the vast majority of the regional price discrimination markets within the United
   States. Armstrong has greater than a 50% market share in           of the 61 regional
   price discrimination markets within the United States, depending on the year. In
   addition to all the barriers to entry and expansion that apply to North America
   generally, each regional market has the additional barrier to entry and expansion of
   access to regional distributors, much of which has been foreclosed by Armstrong.

         6.      The evidence also indicates that the second-largest SACT
   manufacturer in North America, United States Gypsum ("USG"), has market
   power but not monopoly power in North America, with on average a           % share
   of SACT revenue in North America (or             % in the U.S.), depending on the
   year. USG also has market power in many of the regional price discrimination
   markets within the United States; it has a % or greater market share in 24-28
   regional price discrimination markets, depending on the year. USG's market power
   is relevant because the evidence indicates that USG has also entered into exclusive
   dealing agreements with distributors that have contributed to the marketwide
   foreclosure.

         7.      C. Foreclosure of Rival SACT Manufacturers. Armstrong's
   exclusive dealing agreements have significantly foreclosed rival SACT
   manufacturers in North America. Armstrong's agreements on their own have
   foreclosed 46-51% of SACT revenue in North America and the United States,
   depending on the year. Combined, Armstrong and USG have foreclosed at least
         % of SACT revenue in North America and              % of revenue in the United
   States. Of the 61 regional price discrimination markets within the United States,
   Armstrong on its own has foreclosed more than 20% of at least         of the markets
   in every year from 2013-2017, and has foreclosed 40% or more of               of the
   markets, depending on the year. Combined, Armstrong and USG have foreclosed
   at least % of the market in             of the regional price discrimination markets
   within the United States, depending on the year. These high foreclosure shares are
   exacerbated by several factors, including the agreements' long terms (on average 3
   years), the fact that distributors cannot terminate them without cause, and the fact
   that foreclosed distributors are highly compliant with their restrictions on
   purchasing SACTs from rival manufacturers. Further, I present not only concrete
   examples of distributors being forced to stop selling Rockfon SACTs when they
   become foreclosed, but also statistical analysis of sales data showing that Rockfon
   grew significantly slower among foreclosed customers than among unforeclosed
   customers.

                                            3




                                         JA06719
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 8 of 191 PageID #: 14808




         8.     D.      arm to Consumer Welfare and Lack of Offsetting
                      Harm
   Procompetitive Efficiencies. Standard economics assumes a firm always tries to
   maximize its profits. Thus, standard economics would assume that the defendant
   Armstrong entered into exclusivity agreements in order to increase its profits, and
   the evidence suggests that its exclusivity agreements did in fact increase
   Armstrong's profits. But economists have also long recognized that many types of
   conduct that benefit a firm actually harm consumers. For example, burning down a
   rival's manufacturing plant would likely increase the arsonist's profits, but that
   would harm consumers by eliminating the rival product and allowing the arsonist
   to raise prices. In contrast, other types of conduct increase the firm's profits in a
   way that also benefits consumers. The most common example is conduct that
   allows the firm to increase its product quality (such as research and development)
   or reduce its prices (such as reducing the cost of making the product). One can use
   standard economic tools to determine whether a given type of conduct is
   anticompetitive-i.e., harms consumer welfare-or is procompetitive-i.e.,
   benefits consumer welfare.

         9.      No Benefit to Consumer Welfare. Although exclusive dealing
   agreements can sometimes create procompetitive efficiencies that benefit
   consumers, here Armstrong's claims that its exclusive dealing is procompetitive do
   not hold up to scrutiny. For example, Armstrong has argued to the Court that its
   contracts assure distributors of stable supply, but Armstrong's distributor
   agreements actually explicitly give Armstrong the right to limit or discontinue its
   supply of SACTs at any time, without any notice or liability. Further, there are not
   even any potential procompetitive effects from Armstrong's agreements with
   distributors that prohibit branches that do not even carry the Armstrong SACT line
   from purchasing from Rockfon. I present this analysis in detail below in Part V.

         10.    Significant Anticompetitive Harm to Consumer Welfare.           The
   foreclosure of rival SACT manufacturers, and Rockfon in particular, has
   anticompetitively harmed consumers in multiple ways.          For example, the
   foreclosure slowed Rockfon's sales growth in North America, which in turn
   delayed when it became profit -maximizing for Rockfon to build a manufacturing
   plant in the United States. The lack of a domestic manufacturing plant impaired
   Rockfon's ability to compete in multiple ways, such as increasing its incremental
   costs, increasing lead times, and reducing demand for Rockfon SACTs in the U.S.
   All of these impairments to Rockfon's efficiency reduced the competitive
   constraint Rockfon imposed on Armstrong's prices, therefore allowing Armstrong
   to maintain supracompetitive prices.

                                            4



                                         JA06720
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 9 of 191 PageID #: 14809




         11.    Moreover, Armstrong and USG foreclosed access to the most efficient
   means of distribution, which further weakened the competitive constraint Rockfon
   imposed on Armstrong in regions where Rockfon had to turn to less efficient
   distributors. Indeed, Armstrong employees have expressed the belief, both in
   internal discussions with their colleagues and sworn deposition testimony, that
   giving Rockfon access to distribution in a region would cause market prices to
   decrease in that region.

         12.    The foreclosure of Rockfon (as opposed to other manufacturers) in
   particular had especially large anticompetitive effects because Rockfon is a market
   maverick. Rockfon's products are so unique that Armstrong had to develop
   "defensive" SACTs to compete against Rockfon. Armstrong's prices for these
   "defensive" SACTs are lower than its prices for its standard products, but
   Armstrong will not even offer these defensive SACTs to customers unless
   Armstrong is worried that they will lose a particular job to Rockfon. Therefore,
   when Armstrong's foreclosure of distributors prevents Rockfon from competing
   for a job, or hampers Rockfon's ability to compete for a job by foreclosing the
   most efficient distributors, customers do not even get the opportunity to buy
   Armstrong's less -expensive defensive products. Moreover, the evidence indicates
   that Rockfon prices more aggressively than USG or CertainTeed, meaning that
   foreclosing Rockfon allows Armstrong to compete only against higher -priced
   manufacturers, which consequently allows Armstrong to maintain higher prices.
   Indeed, Armstrong's contracts that specifically prohibit distributors from carrying
   Rockfon, but allow CertainTeed and USG, would be economically rational only if
   Armstrong believed that Rockfon imposed a unique (and stronger) competitive
   constraint on Armstrong's prices than CertainTeed or USG did.

         13.     In sum, Armstrong's exclusive dealing agreements increased its
   profits not by making Armstrong more efficient, reducing its prices, or increasing
   its quality, but instead by preventing customers from buying rival SACTs such as
   Rockfon's.       USG's agreements further exacerbated this anticompetitive
   foreclosure.

         14.   E.   Damages. The anticompetitive foreclosure created by Armstrong
   and USG's anticompetitive foreclosure caused Rockfon to lose profits from 2014-
   2018 of over      million. Armstrong's foreclosure alone damaged Rockfon by
   over $18 million.




                                           5




                                        JA06721
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 10 of 191 PageID #:
                                   14810



                                  QUESTIONS ASKED

        15.   Plaintiff counsel has asked me to perform an economic analysis of the
 evidence in this case to answer the following questions about this alleged
 anticompetitive conduct:
    A. What are the relevant markets?
    B. Did Armstrong and USG have market or monopoly power in those markets?
    C. Did Armstrong and USG agreements foreclose rival SACT manufacturers
       such as Roxul?
    D. If there was foreclosure, did it anticompetitively harm consumers?
    E. If there was anticompetitive foreclosure, how much did it injure Roxul?



                                    QUALIFICATIONS

        16.   I am the Petrie    Professor of Law at Harvard University, where I teach
 and write about the economic analysis of antitrust law, health policy, and various
 other subjects. I am the author of various books, including U.S. Antitrust Law &
 Economics; co-author of Global Antitrust Law & Economics, Global Competition
 Law & Economics, and Areeda, Elhauge & Hovenkamp, Vol X, Antitrust Law; and
 editor of The Research Handbook On The Economics Of Antitrust Law and The
 Fragmentation Of U.S. Health Care. I am also the author of numerous articles on
 various topics involving the economic analysis of antitrust and other legal issues,
 including articles on the economics of exclusionary conduct. My CV (attached as
 Exhibit A.) lists all my publications, including all those in the past ten years.
 Exhibit B to this report describes my compensation and the cases in which I have
 testified at trial or in a deposition in the past four years. I am being compensated at
 a rate of $1250 per hour for my work on this case, and my consulting firm, Legal
 Economics LLC, is being compensated $235-575 per hour for the work of my staff
 on this report. None of my compensation in this case is contingent upon the
 outcome of the case or any aspect of the case.

        17.   I am also President   of Legal Economics, LLC, which provides expert
 witnesses and support work on legal cases. I myself have testified as an expert
 witness on antitrust economics in dozens of federal cases, and I have been
 qualified as an expert in antitrust economics by all sixteen of the sixteen courts to
 rule on that question. I have also served as an expert witness on antitrust
 economics before Congress, arbitration panels, and competition agencies in the
 US, EC, Korea and Brazil. My testimony as an economics expert has spanned a
 wide range of topics, including mergers, horizontal agreements, vertical
                                           6




                                        JA06722
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 11 of 191 PageID #:
                                   14811



 agreements, monopolization and exclusionary conduct, price discrimination, health
 economics, patent economics, and contract economics. I have been an economics
 expert in several past cases involving exclusionary conduct. My clients have
 included leading corporations, law firms, and the United States. I have been
 named one of the world's leading competition economists in the International
 Who's Who of Competition Lawyers and Economists.

        18.   I am   a Member of Advisory Boards for the Journal of Competition
 Law & Economics, the Social Sciences Research Network on Antitrust Law &
 Policy, and the Social Sciences Research Network on Telecommunications &
 Regulated Industries. I have taken courses in economics, statistics, antitrust, and
 economic analysis of law, and I regularly read and use economic literature on
 antitrust economics, including books on industrial organization. I also regularly
 attend workshops on those and other topics regarding the economic analysis of
 law. I routinely use and teach economic analysis in my classes, including those
 that I regularly offer on antitrust law and economics and health law policy.



                     I. SACT MARKET DEFINITION AND POWER

        19.   The relevant product market in this case is the market for Suspended
 Acoustical Ceiling Tiles ("SACTs"). SACTs are rectangular tiles made of
 materials that absorb sound and are installed onto the ceilings of buildings using
 complementary metal grids. The relevant geographic market is North America
 (consisting of the U.S. and Canada) because most of the foreclosure effects depend
 on total foreclosure throughout North America and cause harms that are felt by
 every customer throughout North America. For the Court's convenience, I also
 calculate market shares and foreclosure shares for a market limited to the United
 States, given the Court's ruling that its jurisdiction is limited to the United States.
 There are also regional subsets of the United States that can and have been charged
 different prices in a way that makes them relevant price discrimination markets
 within the broader geographic market. I define a set of 61 regional price
 discrimination markets within the United States based on evidence of successful
 price discrimination between them and of the inability of customers in higher-
 priced regions to escape those higher prices by substituting to lower -priced
 regions. Section A below defines the relevant markets, section B shows the
 competitors' shares of those markets, and Section C shows that in those markets
 Armstrong has monopoly power and USG has market power.


                                           7




                                        JA06723
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 12 of 191 PageID #:
                                   14812



                                     A. Market Definition

                         1. The   Relevant Product Market Is SACTs

        20.   a. Methodology. Antitrust economics generally defines the relevant
 market in the following two-step process.3 First, one ranks the products that are
 most similar to the defendant's products at issue, from the closest substitutes to the
 most distant.4 For example, in car markets, the closest substitute to one luxury
 sedan is another luxury sedan, the next closest substitute is probably a non-luxury
 sedan, and even more distant partial substitutes include motorcycles and bicycles.

        21.     Second, one starts with the smallest possible market that is potentially
 useful for analysis (in an exclusive dealing case, just the defendant's products at
 issue and their closest substitutes), and tests whether that posited market would
 likely pass the "Hypothetical Monopolist Test." The Hypothetical Monopolist Test
 asks whether a hypothetical 100% monopolist in a posited market could profitably
 charge prices that were at least 5% higher than the prices that would prevail if the
 market were competitive.5 If a hypothetical monopolist could, then the test is
 passed, meaning that the posited market is sufficiently broad (i.e., includes a
 sufficient number of substitutes) to be useful in economic analysis. If the test is
 failed, that tells the economist that the posited market is too narrow (i.e., includes
 an insufficient number of substitutes) to be useful in economic analysis. The
 posited market should then be expanded to include the next closest substitute, and
 then the hypothetical monopolist test should be repeated to see whether the slightly
 broader market is sufficiently broad.


        3  The DOJ/FTC Horizontal Merger guidelines describe this methodology, among other
 commonly used market definition methodologies in economic analysis of antitrust issues.
 Although the government enforcement agencies most often apply this methodology to merger
 analysis, it is also applicable to exclusionary conduct cases. See Horizontal Merger Guidelines
 n. 5 (noting that market definition is similar for non -merger conduct, such as monopolization,
 except that one cannot assume that the prices that exist in in the market are at competitive levels
 because the alleged anticompetitive conduct may have in fact already elevated them above
 competitive levels).
         4 DOJ/FTC Horizontal Merger Guidelines            §4.1.1 (2010) ("When applying the
 hypothetical monopolist test to define a market around a product offered by one of the merging
 firms, if the market includes a second product, the Agencies will normally also include a third
 product if that third product is a closer substitute to the first product than is the second
 product.").
         5 See DOJ/FTC Horizontal Merger Guidelines §4 (2010) (describing the hypothetical

 monopolist test).
                                                 8




                                              JA06724
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 13 of 191 PageID #:
                                   14813



        22.   For example, suppose the defendant sold "hand -churned" chocolate
 ice cream. Suppose the closest substitute to the defendant's product is another type
 of hand-churned chocolate ice cream, the next closest substitute is machine -
 churned chocolate ice cream, and the next closest is vanilla ice cream. Antitrust
 economics would start with the smallest possible market: just "hand -churned"
 chocolate ice cream, and ask whether it passed the Hypothetical Monopolist Test.
 A posited market for just "hand-churned" chocolate ice cream would probably fail
 the hypothetical monopolist test because so few people care about whether their ice
 cream is "hand-churned" that, if even a 100% monopolist in hand -churned
 chocolate ice cream tried to raise prices by 5% or more over the competitive level,
 so many customers would switch to machine -churned chocolate ice cream that the
 price increase would not be profitable. That tells the economist directly that
 impairing competition in just the hand -churned chocolate ice cream market could
 not significantly harm consumers, and thus that using a hand-churned ice cream
 market would not be useful for competition analysis. The economist's next step
 would then be to add the next closest substitute to the market (machine -churned
 chocolate ice cream), and test whether this slightly broader market satisfied the
 hypothetical monopolist test. A posited market for "all chocolate ice cream" (both
 hand -churned and machine -churned) would probably pass the hypothetical
 monopolist test because many people have strong preferences for chocolate or
 vanilla ice cream, and consequently if a hypothetical 100% monopolist in
 chocolate ice cream raised prices by 5% above competitive levels, not enough
 customers would switch to vanilla ice cream to make the price increase
 unprofitable. This would directly indicate that impairing competition solely
 between chocolate ice cream suppliers could cause significant harm to consumers,
 and thus that a chocolate ice cream market is useful for competition analysis.

        23.   Markets defined using the hypothetical monopolist test usually
 "exclude some substitutes to which some customers might turn" in response to a
 price increase for the products in the relevant market.6 Economists generally


         6 DOJ/FTC Horizontal Merger Guidelines §4 (2010) ("Market shares of different
 products in narrowly defined markets are more likely to capture the relative competitive
 significance of these products, and often more accurately reflect competition between close
 substitutes. As a result, properly defined antitrust markets often exclude some substitutes to
 which some customers might turn in the face of the price increase even if such substitutes
 provide alternatives for those customers."); id. §4.1.1 ("Groups of products may satisfy the
 hypothetical monopolist test without including the full range of substitutes from which customers
 choose."). Relatedly, official commentary to the Merger Guidelines explains that "Even when
 no readily apparent gap exists in the chain of substitutes, drawing a market boundary within the
 chain may be entirely appropriate when a hypothetical monopolist over just a segment of the
                                                9




                                             JA06725
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 14 of 191 PageID #:
                                   14814



 define markets narrowly to focus only on close substitutes because "defining a
 market broadly to include relatively distant product or geographic substitutes can
 lead to misleading market shares" that overstate the importance of distant
 substitutes.' This means that the mere fact that some customers substitute between
 Products A and B does not necessarily mean that Products A and B are in the same
 market. Indeed, "The hypothetical monopolist test may identify a group of
 products as a relevant market even if customers would substitute significantly to
 products outside that group."8

        24.    Rather, the percentage of customers who would switch to other
 products in response to a price increase of 5% or more must be sufficiently high
 that that price increase would not be profitable. For example, suppose a
 hypothetical monopolist in a posited market with a competitive price of $100, cost
 of $95/unit, and sales of 1000 units would lose 40% of customers to other markets
 if it raised prices by 5%. That price increase would still be profitable because
 profits with the price increase = ($105-$95)(.6)(1000) = $6,000, whereas profits at
 the competitive price were ($100-$95)(1000) = $5,000. Thus, it would be a
 relevant market even though a substantial percentage (40%) of customers would
 switch in response to a 5% price increase because that percentage is not
 sufficiently high to deter the price increase from occurring.

        25.    b. Ranking Closest Product Substitutes. As just described, the first
 step is to rank the substitutes for Armstrong's SACTs from closest to most distant.
 In North America, Armstrong's ceiling tiles are most commonly sold in either 2' -
 by -2' or 2' -by -4' rectangles and are installed onto metal ceiling grids with
 matching sized slots.9 SACTs are designed to serve customers who primarily need


 chain of substitutes would raise prices significantly." DOJ/FTC, Commentary on the Horizontal
 Merger Guidelines 15 (2006). The Merger Guidelines likewise explain that "relevant markets
 need not have precise metes and bounds." DOJ/FTC Horizontal Merger Guidelines §4 (2010).
         7 DOJ/FTC Horizontal Merger Guidelines §4 (2010) ("Defining a market broadly to

 include relatively distant product or geographic substitutes can lead to misleading market shares.
 This is because the competitive significance of distant substitutes is unlikely to be commensurate
 with their shares in a broad market. Although excluding more distant substitutes from the market
 inevitably understates their competitive significance to some degree, doing so often provides a
 more accurate indicator of the competitive effects of the merger than would the alternative of
 including them and overstating their competitive significance").
         8 DOJ/FTC Horizontal Merger Guidelines §4.1.1 (2010).

         9 See Armstrong Suspended Ceiling Installation Guide ("The ceiling system is made up
 of Armstrong panels (either 2' x 4' or 2' x 2') which are supported by a suspension system (main
 beams,     cross     tees,   and    hangers),    and    perimeter      molding")     available  at

                                                10




                                             JA06726
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 15 of 191 PageID #:
                                   14815



 "functionality" (such as sound absorbency and fire resistance) at an affordable
 price, whereas more expensive specialty ceilings are designed to serve customers
 who demand a unique "design aesthetic" and are typically ten times as expensive
 as SACTs.10 SACTs are used primarily in commercial (as opposed to residential)
 buildings, and about 85% of commercial buildings are built with SACTs.11

        26.   As described below, many types of evidence show that the closest
 substitutes for Armstrong's SACTs are rival manufacturers' SACTs, primarily
 because they provide a similar appearance and noise reduction level at a
 comparable price. The SACT market is differentiated, with higher quality (i.e.,
 better noise reduction and cleaner appearance) SACTs being closer substitutes for
 each other than lower quality SACTs, and vice versa. After rival SACTs, the next
 closest substitutes for Armstrong's SACTs are significantly more distant: drywall
 (which does not provide any noise reduction) and specialty ceilings made of metal
 or wood (which are much more expensive and are typically installed for style
 rather than noise reduction).12 There is no need to rank more distant substitutes
 because the Hypothetical Monopolist test shows that a market limited to only
 SACTs is sufficiently broad, as shown below in Section c.

        27.   The primary attributes that make customers choose SACTs instead of
 other ceiling covers (such as drywall and metal ceilings) are SACTs' combination

 https://www. ann strongcei l i ngs. com/pdbupi m ages -cl g/ 19843 8. pdf/downl oad/gen eral -
 installation.pdf.
          to
             May 21, 2014 Armstrong Analyst/Investor Day Transcript ("you can divide the world
 of ceilings into 2 buckets, acoustical tile, that's what we call mineral fiber, that's a large portion
 of our business; and specialty ceilings. Acoustical tile, the customer's primary need is really
 around functionality and performance, could be acoustical performance, could be environmental
 or installation performance, it could be accessibility to the plenum. From an aesthetic
 perspective, they want it to look good, they want a nice clean look, but they really want it to
 blend into the space. It's not mean to really stick out and stand out in the space. Architectural
 specialties  ...  is...  our name for the other customer need, which is really around creating a
 unique and different design aesthetic. It's when the architect, the owner, they really want the
 ceiling to stick out.... the price points [of architectural specialty ceilings] tend to be a lot higher,
 so on average, on a unit price point basis, significantly over 10x that of acoustical tile.... If
 acoustical tile is the Volkswagen of our portfolio, [architectural specialty] is . . . the
 Lamborghini").
         1   May 21, 2014 Armstrong Analyst/Investor Day Transcript ("in the U.S., about 85% of
 the commercial buildings have suspended ceilings.").
          12
             ROXUL 0102375 (2014 Market Report by Freedonia) at ROXUL_0102449 (some
 buildings are built with drywall ceiling covers or no coverage of the ceiling at all, which is called
 an "open plenum"); infra note 38 (collecting evidence that specialty ceilings are significantly
 more expensive than SACTs).
                                                   11




                                                JA06727
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 16 of 191 PageID #:
                                   14816



 of: (i) noise reduction; (ii) appearance; (iii) access to the plenum; and (iv) price.13
 No products besides rival manufacturers' SACTs provide these functions of
 Armstrong's SACTs at a similar price.

        28.     (i) Noise Reduction. SACTs are specifically designed to reduce sound
 in a space by absorbing (rather than reflecting) sound waves that reach the ceiling.
 A ceiling tile's ability to reduce sound can be measured quantitatively as its `Noise
 Reduction Coefficient" ("NRC"), which ranges from 0 (no sound reduction) to 1.0
 (100% sound reduction).14 In some situations, customers also consider a ceiling
 tile's Ceiling Attenuation Class ("CAC"), which is instead a measure of how well
 the tile blocks sounds from outside of the room.15 The importance of noise
 reduction to SACT customers is supported by many types of evidence, including:
 (a) architect surveys, in which architects rank noise reduction as one of the most
 important characteristics of SACTs;16 (b) Armstrong and other manufacturers'
 promotional materials, which prominently feature the NRC rating of their
 SACTs;17 (c) price data, which shows that SACT customers are willing to pay

        13
            This is consistent with the testimony of Armstrong's Director of Pricing for ceiling
 tiles, who stated that "visual", "light reflectancy," and "acoustical performance" were the
 "primary" characteristics that determine which ones customers are willing to pay higher prices
 for. McKinney Deposition at 28.
         14
             See USG Acoustical Assemblies Brochure at 5 (defining "Noise Reduction
 Coefficient" as a "Measurement of the ability of a material such as an acoustical ceiling panel to
 absorb sound energy in the frequency range of 250 Hz to 2,000 Hz. High-NRC ceiling panels
 provide this type of sound control, which is important for large spaces such as open-plan
 offices.")                                       available                                       at
 http://www.usg.com/content/dam/USG Marketing Communications/united states/product pro
 motional materials/finished assets/acoustical-assemblies-en-SA200.pdf.
         1$ Surveys indicate that architects are more familiar with NRC rating than CAC rating.

 ROXUL_0091965 at ROXUL_0092077 (2012 survey of 36 commercial architects stating that
 "Architects have only a nodding acquaintance with NRC and are almost totally ignorant about
 CAC."); id. at ROXUL_0092080 (architects typically rely on acoustical consultants to determine
 what NRC level to specify, and architects are "very inflexible when it comes to accepting close
 or equal substitutions on NRC or CAC ratings"). CAC measures "the decibel level required for
 audible sound transmission, with 25 decibels or below considered to be a poor CAC and 35
 decibels or above considered to be good CAC performance." ROXUL_0102375 at
 ROXUL_0102441 (2014 ceiling industry report by Freedonia). Customers demand higher CACs
 on some projects but not others. AWI00041756 (November 2014 internal Armstrong email in
 which Full Line Sales Manager Zachary Thon states that "On a lot of projects walls go to deck so
 no CAC is needed").
         16
            See, e.g.. ROXUL_5531594 at slide 16 (survey of architects listing the "Top Ranked
 Criteria" by far as "Surface Quality" and "Sound Absorption.")
         17 See, e.g., Armstrong webpage for its Ultima family of SACT lines (its best-selling

 family);         NRC          always.         is       the       first -listed      characteristic.
                                                 12




                                              JA06728
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 17 of 191 PageID #:
                                   14817



 significantly more for SACTs with higher NRC levels;'$ (d) deposition
 testimony;19 and (e) internal industry documents.20

        29.   Armstrong's SACTs have NRCs ranging from 0.55 to 1.0.21
 Rockfon's SACTs have a similar NRC range of 0.6 to 0.95.22 United States
 Gypsum ("USG"), the second-biggest SACT manufacturer in the United States,
 has SACTs with an NRC range of 0.55 to 0.9.23 CertainTeed's SACTs have a
 comparable NRC range of 0.5 to 0.95.24 In contrast, drywall has an NRC of only
 about 0.05.25 Although some specialty ceilings made of metal or wood can have

 https://www. arm strongceilings. corn/commercial/en-us/commercial-ceilings-
 walls/ceilings/ultima-ceiling-family.html; USG webpage for "acoustical panels", which likewise
 lists    the    NRC       as    the  first   characteristic for      all  of USG's SACTs.
 https://www.usg.com/content/usgcom/en/products-solutions/products/ceilings/acousti cal -
 panel s.html.
          18 See analysis below.
          19
             Loufek (AWI) Deposition at 33 ("Q: What functions of suspended acoustical ceiling
 tiles are most important to customers? A: First and foremost, it would be acoustics.").
                                                                                 -
          20 Hart Deposition Exhibit 4, Page 2 ("NRC (acoustics) is the key factor   reducing sound
 is the biggest consideration when selecting a ceiling").
             Armstrong's cheapest SACT product line, the Cortega, has an NRC as low as 0.55.
 Armstrong Cortega Data Sheet, available at https://www.armstrongceilings.com/pdbupimages-
 clg/216897.pdf/download/data-sheet-cortega-and-cortega-second-look.pdf (accessed August 15,
 2018). Armstrong's highest-NRC product line is its "Optima" ceiling tile, which has an NRC up
 to       1.0.          https://www.armstrongceilings.com/commercial/en-us/commercial-ceilings-
 walls/optima-lay-in-and-tegular-ceiling-tiles.html (accessed August 15, 2018).
           2
               Rockfon's cheapest SACT line, the Pacific, has a minimum NRC of 0.6.
 http://www.rockfon.com/u/website product/19379/Rockfon%C2%AE%20Pacific%E2%84%A2
 (accessed August 15, 2018). Rockfon's highest-NRC SACT line, the Sonar, has a maximum
 NRC of 0.95. http://www.rockfon.com/u/website_product/19064/Rockfon%20Sonar%C2%AE
 (accessed August 15, 2018).
          23
                USG's lower -end Fissured Basic Panels have NRCs have 0.55.
 https://www.usg.com/content/usgcom/en/products-solutions/products/ceilings/acousti cal-
 panels/usg-fissured-basic-acoustical-ceiling-panels.html (Accessed August 16, 2018). USG's
 MARS SACTs have NRCs up to 0.9. https://www.usg.com/content/usgcom/en/products-
 solutions/products/ceilings/acoustical-panels/usg-mars-high-nrc-high-cac-acoustical-ceiling-
 Danels.html (accessed August 16, 2018).
          24
                CertainTeed      Sand    Micro    ceiling   tiles    have    a     NRC     of 0.5
 www.certainteed.com/resources/CTC Performa Sand Micro DataPage.pdf (accessed August
 19, 2018). CertainTeed Performa Open Plan ceiling tiles have a NRC as high as 0.95.
 /www.certainteed.com/resources/CTC Performa Open Plan DataPage.pdf (accessed August
 19, 2018).
          2https://workingwalIs.com/nrc-and-stc-what-are-they-whats-the-difference/ (accessed
 August 16, 2018) ("a painted drywall wall has NRC of about .05, so it absorbs only 5% of the
 sound").
                                                13




                                             JA06729
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 18 of 191 PageID #:
                                   14818



 NRC ratings as high as 0.9,26 these specialty ceiling products are on average over
 5-10 times more expensive than SACTs, 27 which makes customers unlikely to
 substitute from SACTs to specialty ceilings in response to a mere 5% increase in
 SACT prices.

        30.    Because manufacturers' various SACT product lines have different
 noise -reduction abilities, the SACT market is differentiated rather than
 homogenous. Customer surveys indicate that customers are generally willing to
 consider a SACT with an NRC within 0.10 of what the architect specifies. 28 This
 means, for example, that Armstrong's Optima product line (NRC of 0.9-1.0),
 competes much more closely with Rockfon's Sonar product line (NRC 0.7-0.95)
 than Rockfon's Pacific product line (NRC of 0.6).

        31.   Price data shows that customers are willing to pay significantly more
 for products with higher NRC levels.29 For example, Rockfon's "Artic" and
 "Tropic" SACTs have different NRCs (0.75 for Artic and 0.85 for Tropic), but are
 otherwise almost identical (both have smooth white finishes, CACs of 22-23, the
 same fire grade performance, and similar light reflectance).30 The 0.75 NRC Artic
 sells for on average $0.62 per square foot, while the 0.85 NRC Tropic sells for
 $0.79 per square foot, or 27% more. 31 This directly indicates that customers are
 willing to pay significantly more for higher NRC products, especially because the
 average cost of producing these two SACTs is similar ($0.46 per square foot for
        26
                        https://www.anmstrongceilings.com/commercial/en-us/commercial-ceilings-
 wall s/woodworks-grille-ceiling-ti1es.html
         27 Barker Exhibit 4 (investment analysis of AWI by the firm SunTrust Robinson
 Humphrey, dated April 20, 2015) ("The [Architectural Specialties] business is composed of
 specialty ceilings systems which target design oriented projects. These projects are lower
 volume, but have a much higher price, which can be upwards of 5x to 10x the price versus
 acoustical tile.").
         28 ROXUL_0091965 (July 2012 Research Report on Ceiling Panels performed by the
 Moran Group for CMC. Moran interviewed 36 commercial architects about SACTs); id. at
 ROXUL_0092083 ("At 10 points, almost everyone who was asked rejected the idea that 10 NRC
 points was close enough to satisfy an or equal [specification]").
         29
            This is best illustrated with Rockfon SACTs because Rockfon offers a range of SACTs
 that have identical appearances but different NRCs (in contrast, Armstrong's higher-NRC
 SACTs also tend to have superior appearances, which makes it more difficult to isolate the effect
 of NRC rating on price).
         30      See      Rockfon's        online   description      of its      Artic     SACT
 (http://www.rockfon.com/u/websitejroduct/19392/ROCKFON%20Artic%C2%AE)                        and
 Rockfon's            online          description       of         its      Tropic         SACT
 (http://www.rockfon.com/u/website_product/58906/ROCKFON%20Tropi c%C2%AE).
         31 "ROXARMI5
                             Rockfon SAP NRC and avg price by prod_family.xlsx".
                                                14




                                             JA06730
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 19 of 191 PageID #:
                                   14819



 the Artic and $0.49 per square foot for the Tropic), 32 meaning that the higher price
 of the Tropic is due almost entirely to higher customer valuations of the Tropic as
 opposed to higher production costs.

        32.   More generally, Armstrong and Roxul sales data show that customers
 are willing to pay more for SACTs with higher NRCs. Figure 1 below shows the
 NRC and average price per square foot for Rockfon and Armstrong's best-selling
 SACTs. For both Rockfon and Armstrong, there is a strong positive relationship
 between price and NRC, meaning that customers are consistently willing to pay
 more for higher-NRC products.




        32
            "ROXARM15 Rockfon SAP NRC and avg_price by prod_family.xlsx".
        33
            "ROXARM63 NRC vs Price 2016.png". Prices for both Armstrong and Roxul are
 limited to 2016 for an apples -to -apples comparison given that prices have changed over time.
 Chart is limited to SACT families that constituted at least 2% of the manufacturer's total SACT
 sales for readability.
                                               15




                                            JA06731
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 20 of 191 PageID #:
                                   14820



        33.     (ii) Appearance.   The evidence also indicates that customers value
 SACTs for their clean, unobtrusive appearance.34 Both high-end and low -end
 SACTs are visually simple, rectangular monochromatic tiles that hide ductwork
 and electrical wires in the ceiling. In contrast to SACTs, which are meant to have
 unobtrusive appearances, specialty ceilings made of metal or wood are designed to
 draw attention to the ceiling.35 Although drywall ceilings also provide a clean,
 unobtrusive appearance, drywall does not reduce sound the way SACTs do (see (i)
 above).

        34.  (iii) Plenum Coverage and Access. SACTs provide key advantages
 over other methods of sound reduction in buildings where the customer wants to
 both cover and provide easy access to the "plenum," which in this context is the
 space between the ceiling tiles and the building's structural ceiling. The plenum
 typically contains ductwork, electrical wires and lighting fixtures, 6 which most
 commercial customers wish to hide. SACTs can completely hide the plenum from
 view, unlike other materials that absorb sound, such as carpet, wall -mounted
 absorption panels, or "baffle" and "cloud" sound absorbers that are suspended
 from the ceiling on wires. Further, because SACTs are installed by simply laying
 them onto metal grids, building owners can easily access the plenum if necessary
 (for example, to perform maintenance on ductwork) by removing the ceiling tiles
 immediately below the plenum and putting the ceiling tiles back afterwards. In
 contrast, one cannot easily access the plenum if one instead simply covers the
 ceiling in drywall, which would require one to cut out drywall to access ductwork
 or wiring and then repair that drywall when finished.37 Although the subset of
 specialty ceiling products that are installed in grids (similar to how SACTs are


        34
            ROXUL_5531594 at slide 16 (survey of architects listing the "Top Ranked Criteria" by
 far as "Surface Quality" and "Sound Absorption.").
         35
            Pasquerello (AWI) July 13, 2018 Deposition at 20-21 ("Q: What's the difference
 between sort of those specialty ceilings and the acoustical ceiling systems? A: Well substrate of
 course, you know, one's wood, one's metal. You know, obviously they're visually different. And
 typically when an architect or designer decides to use a metal or wood ceiling they're doing it
 more from a visual standpoint than performance standpoint. Although with wood and metal you
 can get acoustical properties as well. I mean it's really --- comes down to a visual thing really
 with the metal and wood   ...    with metal or wood they're generally more expensive than your
 standard mineral fiber or fiber glass ceiling tile").
         36
            Lay (AWI) August 14, 2018 Deposition at 34 ("Q: I'm sorry, what's the plenum? A:
 The stuff that's above the ceiling, all the piping, all the HVAC    ...   some ceilings are used
 primarily to cover .. what's there").
         37 AWI01668922 at AWI01668929 ("Why Armstrong Ceilings vs. drywall? Accessibility
 to pipes, ductwork, and wiring").
                                                16




                                             JA06732
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 21 of 191 PageID #:
                                   14821



 installed) also provide access to the plenum, they are significantly more expensive
 than SACTs, as described next.

        35.     (iv) Price. Rival manufacturers' SACTs are the only products that
 provide the combination of sound reduction, appearance, and plenum coverage and
 access at a price similar to Armstrong's SACTs. For example, although specialty
 ceilings can provide comparable noise reduction to Armstrong's SACTs, they are
 on average 5-10 times more expensive.38 The significantly higher price of
 specialty ceilings means that they cannot impose a significant competitive
 constraint on SACT prices. On the other end of the spectrum, although drywall is
 significantly cheaper than SACTs, drywall provides such little sound absorption
 that it cannot be substituted for a SACT in any building where the architect
 specifies a sound-reducing ceiling material.

        36.     (y)Strategic Business Documents Confirm that SACT Manufacturers
  View Rival SACTs as the Nearest Substitutes for their own SACTs. Internal
 Armstrong documents confirm that Armstrong views rival SACT manufacturers'
 SACTs as the closest substitutes for Armstrong's SACTs. For example, a May
 2017 internal Armstrong presentation listed only Rockfon, CertainTeed, and USG
 as its main ceilings competitors.39 Similarly, a 2015 survey of brand awareness for
 ceiling tiles in the United States only listed USG, CertainTeed, and Chicago
 Metallic (Rockfon) as competitors.40 Further, when Armstrong identifies the
 products that compete most closely with Armstrong's own SACTs, it always
 identifies SACTs from USG, Rockfon, or CertainTeed, rather than other types of
 sound -absorption products.41

          38 Barker Exhibit 4 (investment analysis of AWI by the firm SunTrust Robinson
 Humphrey, dated April 20, 2015) ("The [Architectural Specialties] business is composed of
 specialty ceilings systems which target design oriented projects. These projects are lower
 volume, but have a much higher price, which can be upwards of 5x to 10x the price versus
 acoustical tile."); Lay (AWI) August 14, 2018 Deposition at 32-33 ("Q: the specialty ceiling tile .
 .. Is it more expensive than ...core? A: Absolutely    ...
                                                          it is ... A: It would be unusual to do a
 whole job out of the specialty ceilings. Q: Because of the cost? A: Yeah."); Loufek (AWI)
 Deposition at 21-22 ("Q: And what is that price difference generally [between mineral fiber tiles
 and wood or metal specialty ceiling tiles]?   A:...   square foot cost of ceilings, the tile only,
 nothing to do with suspension systems. Let's say those are around an average of       a foot. You
 can get up into the                             with wood and metal. So there can be quite a
 difference.").
          39
             AWI00226883 at AWI00226889.
          4°
             AWI01098716 at AWI01098717.
          41
             See, e.g., AWI00961128 at AWI00961137 (internal Armstrong document comparing
 the most similar Rockfon "competitive products" for Armstrong's SACTs. All the Armstrong
                                                 17




                                              JA06733
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 22 of 191 PageID #:
                                   14822




        37.    (vi) Deposition Testimony. Deposition testimony                 of Armstrong
 employees confirms that the closest substitutes for Armstrong's SACTs are the
 SACTs manufactured by USG, CertainTeed, and Rockfon. For example,
 Armstrong's Director of Pricing for its SACTs testified that the only competitors
 of "any significance" for Armstrong's suspended acoustical ceiling tiles were
 USG, CertainTeed, and Rockfon.42 Similarly, when asked which rival products are
 most similar in price and quality to Armstrong's best-selling SACT product lines,
 Armstrong employees have repeatedly listed SACTs manufactured by USG,
 CertainTeed, and Rockfon.43

        38.    c. Hypothetical Monopolist Test Confirms              the Relevant Product
 Market Is SACTs. The Hypothetical Monopolist test shows here that a market
 limited to only SACTs is sufficiently broad, and thus is a properly defined relevant
 market. As I explained above, a posited market is sufficiently broad under the
 Hypothetical Monopolist test if it would be profitable for a 100% monopolist in
 that market to raise prices by 5% or more above the competitive level. Whether
 such a price increase would be profitable depends on: (a) the competitive profit
 margin; and (b) the extent to which customers would switch to products outside the
 posited market in response to a price increase of 5% or more.

        39.    (i) The Competitive Profit Margin in the SACT Market Is At Most
 20%, Meaning that a 5% Price Increase Above Competitive Levels Would be
 Profitable Even If It Would Cause 20% of Customers to Substitute to Products
 Outside the Relevant Market. The lower the profit margin is when the market is at
 a competitive level, the more likely a posited price increase is to be profitable, all

 products listed are SACTs and all of the Rockfon products listed are SACTs); AWI00006662 at
 AWI00006671 (Armstrong document showing "price gap" between Armstrong SACTs and most
 comparable Rockfon products. The Rockfon products listed are all SACTs); AWI00226195 at
 AWI00226201 (Armstrong document identifying the competitor products most similar to
 Armstrong's Cortega, Dune, Ultima, and Optima SACTs. It lists only USG, CertainTeed, and
 Rockfon as competitors and every competitor product listed is a SACT).
         42 McKinney (AWI Director of Pricing for Ceiling Tiles) Deposition at 18-19 ("Q: Who
 were the competitors in the suspended acoustical ceiling tile business in the United States? A:
 The - Armstrong, USG, CertainTeed, ROCKFON. And I'm not aware of anybody of any
 significance beyond that. Q: And you say any significance, you mean no one else that has
 probably even a one percent market share? A. Correct.").
          3
            See, e.g. Harold Barker (AWI) Deposition at 213 (stating that USG's "Mars" ceiling
 tiles are the most comparable USG offering to Armstrong's "Ultima" tiles); Loufek (AWI)
 Deposition (listing the USG, CertainTeed, and Rockfon SACT product lines most similar to
 Armstrong's most popular SACT product lines).
                                               18




                                            JA06734
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 23 of 191 PageID #:
                                   14823



 else equal. This is because, when the profit margin is relatively low, a monopolist
 that raises its price does not lose as much profit on the sales it loses due to
 customers substituting to products outside the market.44 For example, if the
 competitive profit margin was only 1%, then a 5% price increase would be
 unprofitable only if the monopolist lost more than 83% of its customers in
 response,45 whereas if the competitive profit margin was 99%, then a 5% price
 increase would be unprofitable even if the monopolist lost only 5% of its
 customers.46

       40.   Here, the best indicator of the competitive profit margin in the SACT
 market is Rockfon's profit margin. Profit margin data in this case is available only
 from Rockfon and Armstrong. Rockfon's profit margin is a good indicator of the
 competitive profit margin because its market share is too low (at most 2% in the
 U.S.) for Rockfon to exercise significant market power. In contrast, Armstrong
 already exercises significant market power with its dominant market shares (in
 excess of 50% in North America, the U.S., and most regions within the U.S.), and
 consequently currently has supracompetitive profit margins.47

        41.   Rockfon's average profit margin on incremental sales of SACTs is at
 most 20%.48 Assuming the competitive incremental profit margin is 20%, then it
 would be profitable for a hypothetical 100% monopolist in the domestic SACT
 market to raise prices 5% above the competitive level so long as less than 20% of
 customers substituted outside of the market in response.49

       42.   (ii) Few Customers Would Substitute Away From SACTs in Response
 to a 5% Increase Above Competitive Levels. Multiple types of evidence indicate




        44
              DOJ/FTC Horizontal Merger Guidelines §4.1.3 (2010) ("The hypothetical
 monopolist's incentive to raise prices depends both on the extent to which customers would
 likely substitute away from the products in the candidate market in response to such a price
 increase and on the profit margins earned on those products."). Put mathematically, the critical
 loss (maximum percentage decrease in quantity in response to a 5% price increase that would
 still be profitable) is .05/(.05+m), where m is the competitive profit margin.
          45 With
                   a 1% competitive profit margin, the critical loss is 0.05/(0.05+0.01) = 83%.
          46
             With a 99% competitive profit margin, the critical loss is 0.05/(0.05+.99) = 4.8%
          47 See infra Part I.C.2, showing that Armstrong has been able to raise its prices above its
 costs significantly more than Rockfon.
           8 See infra Part VI.B.
          49 With
                   a 20% competitive profit margin, the critical loss is .05/(.05+.20) = 20%.
                                                 19




                                              JA06735
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 24 of 191 PageID #:
                                   14824



 that fewer than 20% of customers would substitute to products besides SACTs if
 SACT prices increased by 5% above competitive levels. °

        43.     1.Unavailability of Products that Provide Similar Functions at a
 Similar Price.51 Few customers would substitute away from SACTs in response to
 a 5% increase above competitive levels because no other products provide similar
 functions at a similar price. Although drywall is cheaper than SACTs, its NRC
 (0.05) is so much lower than the least expensive SACT's NRC (0.50), that
 architects would not consider drywall to be a viable substitute for SACTs in any
 building that required noise reduction.52 Conversely, although specialty ceilings
 made of wood or metal ceilings can provide noise reduction that rivals the highest -
 quality SACTs, those specialty ceilings are so much more expensive than specialty
 SACTs (5-10 times more) that SACTs would still be a significantly more
 economical option even if their prices increased by 5% above competitive levels.
 And although baffles, islands, and other materials can absorb sound, none of these
 other products simultaneously provide easy access to, and coverage of, the plenum.

        44. Further, most SACTs are purchased for "repair -and -replace" jobs in
 which the customer is repairing or replacing old SACTs that were previously
 installed in the building.53 For these repair -and-replace jobs, there is no substitute
 for SACTs because only SACTS will fit in the existing metal grid and provide a
 consistent appearance if the customer is replacing some SACTs but not all of them.
 Consequently, for the repair -and -replace jobs that constitute the majority of SACT
 demand, few-to -no customers would substitute from SACTs to some other product.

        45.    2. Specification Process Confirms Lackof Substitutability between
 SACTs and Other Ceiling Materials or Sound Absorption Products. Architects of a

        50
            The Merger Guidelines advise that economists "take into account any reasonably
 available and reliable evidence" in "considering customers' likely responses to higher prices."
 The Guidelines acknowledge that "even when the evidence necessary to perform the hypothetical
 monopolist test quantitatively is not available, the conceptual framework of the test provides a
 useful methodological tool for gathering and analyzing evident pertinent to customer substitution
 and market definition." DOJ/FTC Horizontal Merger Guidelines §4.1.3.
        51
           This evidence of "objective information about product characteristics and the costs of
 delays of switching products, especially switching from products in the candidate market to
 products outside the candidate market," is one of the standard types of evidence that the
 Horizontal Merger Guidelines recommend economists use when implementing the Hypothetical
 Monopolist Test. See DOJ/FTC Horizontal Merger Guidelines §4.1.3 (2010).
        52
           See supra Part I.A.2, showing that architects generally require a SACT to have an NRC
 within 0.1 of what is required in the space and that comparing NRCs of various products.
        53
           See infra Part I.C.1.
                                               20



                                             JA06736
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 25 of 191 PageID #:
                                   14825



 new building specify in their plans that the building be constructed with a
 particular set of SACTs. Generally, any architect might specify: (1) a particular
 brand and product line (e.g., "Armstrong Optima only"); (2) a particular brand and
 product line "or equivalent"; (3) multiple brands and product lines; or (4) multiple
 brands and product lines "or equivalent."54 These specifications directly show the
 products that architects view as reasonably interchangeable substitutes for
 Armstrong's SACTs.

        46.     Surveys of architects show that architects believe that a SACT must
 have an NRC level that was less than 0.1 different to satisfy an "or equal"
 specification.55 Further, architect specifications generally require contractors
 specifically to use SACTs as opposed to other products. For example, a
 specification for the Hult International Business School in Cambridge, MA has a
 section devoted specifically to "Acoustical Panels," in which it lists multiple areas
 of the building that contractor must use SACTs on.56 This specification requires
 not only that the contractor use SACTs for these portions of the building, but also
 that the particular SACTs used be from particular manufacturers (here, Armstrong,
 USG or CertainTeed), have a minimum NRC of 0.8, minimum CAC of 35, and
 minimum light reflectance of 0.80 for certain parts of the building.57 Every other
 specification I have seen similarly requires specifically that a contractor use
 SACTs for particular portions of the building.58 Thus, architectural specifications

        54
             AWI00557081 (Armstrong document indicating how Armstrong rates specifications,
 from 1-5, based on how favorable they are to Armstrong. A spec rating of 5 means that
 "Armstrong is the basis of design" and "no competitive manufacturers, product names, or item
 numbers are listed anywhere in the spec." A spec rating of 4 means Armstrong is the basis of
 design, but lists competitive manufacturers or includes the phrase "or approved equal". A spec
 rating of 3 includes Armstrong, but one manufacturer is not favored over another in the
 specification. A spec rating of 2 means a competitor to Armstrong is the basis of design but
 Armstrong is listed as an acceptable manufacturer. A spec rating of 1 means the specification
 does not even mention Armstrong as an acceptable manufacturer).
         55
             ROXUL_0091965 (July 2012 Research Report on Ceiling Panels performed by the
 Moran Group for CMC. Moran interviewed 36 commercial architects about SACTs); id. at
 ROXUL_0092083 ("At 10 points, almost everyone who was asked rejected the idea that 10 NRC
 points was close enough to satisfy an or equal [specification]").
         56
            AWI00557081.
         57
            Id.
         58 See, e.g., AWI00603315 at AWI00603319 (acoustical ceiling specification for James F
 Peebles Elementary School in Bourne, MA. It states "Manufacturers: available manufacturers
 offering products that may be incorporated into the Work include, but are not limited to the
 following or equal: 1. Armstrong World Industries, Inc., 2. CertainTeed Corp. 3. USG Interiors".
 The specification lists different particular acoustical tile characteristics for different parts of the
 building. For example, in "Classrooms and Corridors" it states that the NRC should be 0.70 and
                                                  21




                                                JA06737
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 26 of 191 PageID #:
                                   14826



 prohibit contractors from substituting from SACTs to other products, which means
 that there would be little -to-no substitution from SACTs to other products if a
 hypothetical 100% SACT monopolist increased prices by 5% above competitive
 levels.

       47.    3. Deposition Testimony Confirms that More Distant Substitutes Such
 as Drywall and Specialty Ceilings Do Not Constrain Armstrong's SACT Prices.
 The deposition testimony of Armstrong's director of pricing for ceiling tiles
 confirms that Armstrong's SACT prices are not constrained by products outside of
 the relevant market such as drywall and specialty ceilings. Armstrong's director of
 pricing for ceiling tiles

                                     59 He testified that he

                        6    Similarly, he testified that Armstrong has reduced its
 SACT prices
                                                                                        61
 This deposition testimony confirms that rival SACTs constrain Armstrong's SACT
 prices in a way that products outside of the relevant market do not, and therefore
 that it is proper to define a relevant product market limited to only SACTs.

        48. 4. Armstrong, A Real Sub-100% Monopolist, Has Been Able to
 Profitably Charge Prices 5% Above Competitive Levels. Here, evidence that
 Armstrong                                                 above Rockfon for
 comparable SACTs directly shows that a hypothetical 100% monopolist in SACTs
 would be able to elevate SACT prices 5% above competitive levels. This logic
 follows because: (a) Rockfon's prices are accurate measures of prices at the
 competitive level because Rockfon lacks market power; and (b) a hypothetical

 the CAC should be "minimum 35" and the basis of design product is the Armstrong Ultima,
 whereas in the special education "SPED" area, the minimum NRC is 0.95, and the basis of
 design product is the Armstrong Optima); AWI00517018 (specification with Rockfon and USG
 as the basis of design, and Armstrong and CertainTeed as permitted substitutions. The "NRC
 range" is listed as 0.75).
        59
           McKinney Deposition at 12-13.
       60




       61




                                            22



                                          JA06738
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 27 of 191 PageID #:
                                   14827



  100% monopolist would have even more market power than Armstrong (a sub -
  100% monopolist), so if Armstrong can raise prices at least 5% above the
 competitive level, then so could a hypothetical 100% monopolist. I show below in
 Part C.2 that multiple types of evidence indicate that Armstrong
                                 Rockfon's prices for similar products. For example,
 I show below that Armstrong charges a            higher price for its Optima SACT
 than Rockfon charges for its Sonar SALT, even though both have the exact same
 NRC, similar textures, and similar CACs.62 I also show that Armstrong charges a
       higher price for its Ultima SACT than Rockfon charges for its Alaska dB
 SALT, even though both products have the same CAC and Rockfon's Alaska dB
 actually has a higher NRC.63 Further, I show that my calculations are consistent
 with Armstrong's internal estimates that its prices were at a         premium over
 Rockfon, depending on the product.64 In sum, Armstrong

 so a hypothetical 100% monopolist would necessarily be able to as well. This
 directly shows that a product market for SACTs is sufficiently broad.

 2. The Relevant    Geographic Market Is North America and Within the United States
                There are Relevant Regional Price Discrimination Markets.

        49.                          Market Is North American (U.S. and
                a. The Relevant Geographic
 Canada) Market For Most Foreclosure Effects. As I show below, each of the
 regional price discrimination markets within the United States is sufficiently broad
 to pass the Hypothetical Monopolist Test. Thus, by definition a geographic market
 limited to North America is also sufficiently broad to pass the Hypothetical
 Monopolist test. Consequently, Armstrong's high market shares in North America
 indicate that Armstrong has market power and monopoly power over buyers in
 North America, given the high barriers to entry and expansion throughout North
 America, described below in Part C.1.

        50. Also confirming this geographic market definition is the fact that
 SACTs designed for other regions of the world will not physically fit in North
 American grids because they are different sizes than North American SACTs.65
        62
            See infra Table 6.
        63See
               infra Table 7.
         64
            See infra Table 8.
         65
            In the U.S. and Canada, SACTs are typically 2x2 ft or 2x4 ft rectangles, and in the
 grids in which they are installed have slots of the same size. See Armstrong Instructions for
 Installing Suspended Ceilings ("The ceiling system is made up of Armstrong panels (either 2' x
 4' or 2' x 2') which are supported by a suspension system (main beams, cross tees and hangers),
                                               23



                                            JA06739
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 28 of 191 PageID #:
                                   14828



 Further, SACTs designed for other regions of the world typically have different
 certifications than what North American customers demand and are familiar with.66

        51.   The relevant geographic market used for the purposes of calculating
 market shares, which are used to infer market power, can sometimes differ from
 the relevant geographic markets that are relevant for the purposes of calculating
 foreclosure shares, which are used to infer anticompetitive effects. 67 In this case,
 the foreclosed share of all SACT sales in North America (the U.S. and Canada) is
 relevant because multiple types of anticompetitive harm depend on the foreclosed
 share of all potential sales Rockfon could make in North America. As I show
 below in Part VII, the evidence shows that foreclosing Rockfon throughout North
 America slowed Rockfon's sales growth in North America, which in turn delayed

 and perimeter molding"), available at https://www.armstrongceilings.com/pdbupimages-
 clg/198438.pdf/download/general-installation.pdf. In contrast, in Europe SACTs are typically in
 standardized metric dimensions (for example 600x600mm), and therefore a SACT designed for
 the European market will not physically fit in a North American grid. See Armstrong European
 Ceilings Overview at 41 (showing the standard European tile sizes of 600 x 600mm and 600 x
 1200m),                                          available                                       at
 www.armstrongceilings.com/assets/global/commclgeu/files/Literature/166.PDF.           600mm       is
 equivalent to   1.9685 feet, meaning  that European 600  x 600m tile would be slightly too small to
 install in an North American grid designed for 2x2' tiles.
          66
             For example, in the U.S. and Canada the primary measure of noise reduction customers
 use to compare SACTs is the "Noise Reduction Coefficient" ("NRC"), which is officially
 measured by the standard-setting organization ASTM as test number C432 -09a. In contrast, in
 Europe the law requires that suspended ceiling suppliers provide a measure of noise reduction
 called the "Weighted sound absorption coefficient" or "Alpha-W" for short, which is measured
 differently than NRC. Two of the main differences between the NRC test and the Alpha-W test
 are: (1) the two tests a performed with ceilings at different heights; and (2) the NRC equally
 weights the measured sound absorption across the 250-2000Hz frequency range, whereas the
 Alpha -W weights the measured sound absorption across a broader 125-400Hz frequency range
 and      more     heavily     weights    the    more     commonly -emitted     frequencies.     See
 exp. rockfon.com/performance/acoustics/how+to+compare+ceili ng+acoustics/sound+absorption+
 indicators (accessed August 17, 2018); Medio (Rockfon President) Deposition at 51 ("Q: And
 what worldwide product differences prohibit the purchase of ceiling tile from outside the United
                                               -
 States? A: Again, from the standpoint of a of an end user or contractor, if you don't buy a
 product that's specifically manufactured for the U.S. market, it could be different sizes, could be
 different materials, could be subject to different regulatory approvals, any number of
 differences."); Kirby Williams (Roxul) Deposition at 62 (testifying that Rockfon developed a
 unique binder to use when manufacturing SACTs sold in the North America that would not
 contain formaldehyde, unlike the binders used in SACTs designed for European markets).
          67 EINER ELHAUGE, U.S. ANTITRUST LAW & ECONOMICS 399-400 (3d ed. 2018)
 (explaining that the relevant geographic market for calculating foreclosure shares depends on the
 theory of anticompetitive harm being tested).
                                                   24



                                              JA06740
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 29 of 191 PageID #:
                                   14829



 when it became profit-maximizing for Rockfon to build and open its North
 American SACT manufacturing plant. Part IV.A demonstrates that delaying
 Rockfon's domestic manufacturing plant impaired Rockfon's ability to compete
 and constrain Armstrong's prices in multiple ways, including: (1) increasing the
 incremental cost to Rockfon of obtaining SACTs; (2) increasing Rockfon's lead
 times; and (3) reducing demand for Rockfon's products in the U.S. Economic
 theory and internal Rockfon documents both show that the date on which it
 becomes profit -maximizing to build and open the domestic manufacturing plant
 depends on the growth in Rockfon's total North American sales, which makes
 North America the relevant geographic market for inferring these types of
 anticompetitive harm from foreclosure shares. As I further show in Part IV.B,
 North America foreclosure also reduced Rockfon's North American sales in a way
 that deprived it of economies of scale in running its North American
 manufacturing plant.

        52.    b. U.S. Shares Also Presented. I understand that the Court has
 limited its jurisdiction in this case to only the United States. This jurisdictional
 limit does not alter the economic relevance of the North American market, because
 the ability to impose anticompetitive effects in the United States depends on the
 foreclosure share throughout North America. However, in case it is legally
 relevant or otherwise convenient to the Court, I also present market shares and
 foreclosure shares limited to the United States. All my damages calculations in
 Part VI are also limited to damages caused within the United States.

        53.   Although foreclosure effects depend on the foreclosure share
 throughout North America, the United States could also be sustained as a relevant
 geographic market. Because (as shown below) each of the regional markets within
 the United States is sufficiently broad to pass the Hypothetical Monopolist Test, by
 definition a geographic market limited to the United States is also sufficiently
 broad to pass the Hypothetical Monopolist Test. Indeed, regression analysis shows
 that Armstrong charges       % higher prices in the United States than in Canada for
 the exact same products, and that this difference is highly statistically significant.68


        68   See "ROXARM84 US y Canada AWI Price Regression.txt."                 The regression
                                                                       +
 specification is ln(price) = bo + bi*inUS + b2*ContractorDistributor ay + ap. Each transaction
 is a separate observation, and the regression dataset includes only Armstrong SACT sales within
 the U.S. and Canada. The variable inUS equals 1 for sales to the U.S. and 0 for sales to Canada.
 The variable ContractorDistributor equals 1 for customers that are contractors or distributors
 (who tend to receive lower prices) and 0 for all other customers. The term ay represents yearly
 fixed effects and the term ap represents product fixed effects. The regression estimated the
                                               25



                                            JA06741
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 30 of 191 PageID #:
                                   14830



 This directly confirms that a real sub -100% monopolist in the United States is able
 to profitably charge prices that are 5% higher than its prices in Canada without so
 many customers substituting to Canada so as to make the price difference
 unprofitable. Because a market limited to the U.S. passes the Hypothetical
 Monopolist Test, Armstrong's high market shares in the United States indicate that
 Armstrong has market power in the United States, given the high barriers to entry
 and expansion in the U.S. described below in Part C.1.

        54.    There Are 61 Regional Price Discrimination Markets within the
                  c.
 United States. As the U.S. Merger Guidelines provide, subsets of customers
 within a product or geographic market can be defined as a relevant price
 discrimination market if a hypothetical monopolist could sustain price
 discrimination between them.69 For geographic markets, "In the absence of price
 discrimination based on customer location, the Agencies normally define
 geographic markets based on the locations of suppliers, as explained in subsection
 4.2.1. In other cases, notably if price discrimination based on customer location is
 feasible as is often the case when delivered pricing is commonly used in the
 industry, the Agencies may define geographic markets based on the locations of
 customers, as explained in subsection 4.2.2."70 Subsection 4.2.2 further explains:
 "When the hypothetical monopolist could discriminate based on customer location,
 the Agencies may define geographic markets based on the locations of targeted
 customers.. . . Geographic markets of this type encompass the region into which
 the sales are made. Competitors in the market are firms that sell to customers in the
 specified region.... A region forms a relevant geographic market if this price
 increase would not be defeated by substitution away from the relevant product or
 by arbitrage, e.g., customers in the region travelling outside it to purchase the
 relevant product.... When the geographic market is defined based on customer
 locations, sales made to those customers are counted, regardless of the location of
 the supplier making those sales."71

        55.   As detailed below, the evidence here shows both that Armstrong does
 successfully price discriminate among customers in 61 different regions within the
 United States and that this price discrimination cannot be successfully defeated by
 arbitrage, such as customers buying SACTs from lower priced regions. Each of


 coefficient on the inUS variable to be    , which indicates that prices in the U.S. are   %
 higher (e^(0.078)-1).
         69
            DOJ/FTC Horizontal Merger Guidelines §§ 4.1.4, 4.2.2 (2010).
        7°
             Id. §4.2.
        71
             Id. §4.2.2.
                                              26



                                           JA06742
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 31 of 191 PageID #:
                                   14831



 these 61 regions is thus a relevant geographic price discrimination market because
 impairing competition within that region would allow a hypothetical 100%
 monopolist in that region to raise prices at least 5% without so many customers
 substituting to suppliers in other regions so as to make that price increase
 unprofitable. For example, impairing SACT competition in New York but not Los
 Angeles would cause SACT prices to be supracompetitively elevated in New York
 but not Los Angeles.72 Defining multiple regional price discrimination markets
 within the U.S. is consistent with Armstrong's previous allegations in its litigation
 against the distributor CEMEX, in which Armstrong alleged that "the markets for
 ceiling products vary across different geographic regions."73              I limit my
 consideration to regional price discrimination markets in the United States because
 the Court has held its jurisdiction is limited to the United States, so that only harm
 to regional markets in the United States is relevant, and because the evidence
 shows that Canadian regional markets are distinct from U.S. regional markets.

        56.    The 61 regional price discrimination markets in the United States that
 are relevant for calculating regional market shares are also relevant for calculating
 foreclosure shares, because some of the anticompetitive effects of Armstrong's
 conduct depend on foreclosure shares in these regions.           For example, one
 anticompetitive harm in this case comes from Armstrong foreclosing Rockfon
 from access to the most efficient distributors in a region, thereby allowing
 Armstrong to elevate prices in that region without any competitive constraint from
 Rockfon. For this theory of anticompetitive harm, the relevant geographic market
 is the regional price discrimination market over which Armstrong can elevate
 prices if it restrains competition from Rockfon.74 Put another way, the relevant
 geographic market for this theory of anticompetitive harm is the region because
 substantially foreclosing Rockfon in New York but not Los Angeles would cause
 this particular anticompetitive harm only in New York. I discuss this theory of
 anticompetitive harm more below in Part IV.C, where I show that Armstrong's
 foreclosing conduct did indeed substantially foreclose Rockfon from most regional

         72 To be clear, it is possible for competition in Los Angeles to be impaired even if there is
 no foreclosure in Los Angeles because aggregate foreclosure of North America can impair rival
 efficiency in a way that impairs the rival's ability to compete in all regions within the United
 States, for example if the North American foreclosure increased the rival's cost of acquiring
 SACTs.
         73
            AWI Second Amended Counter Claims 1121, in Cemex v. Armstrong, Case No 3:16-
 cv-00186.
         74
            EINER ELHAUGE, U.S. ANTITRUST LAW & ECONOMICS 399-400 (3d ed. 2018) ("If
 instead the anticompetitive theory were that the exclusive dealing effectively created a local
 cartel or monopoly ... then the relevant market might instead by the local ... market").
                                                 27



                                               JA06743
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 32 of 191 PageID #:
                                   14832



 markets and therefore allowed Armstrong to maintain supracompetitive prices
 there. This foreclosure of Rockfon in particular is especially harmful because
 Rockfon is a "maverick" firm whose aggressive prices and innovative products
 provide a unique competitive constraint on Armstrong, as discussed below in Part
 I.D.

        57.      Armstrong's Prices Vary Significantly Between Regions of the
                 (1)
 United States. Prices of the exact same SACT products vary significantly (well
 over 5%) between different regions within the United States. For example,
 Armstrong employees have testified in depositions that Armstrong charges
 significantly higher prices for the same products in New York City than in
 Florida.75 Armstrong assigns each of its distributors in the United States to one of
 61 "Pricing Metros."76 Each Pricing Metro has a unique set of list prices.77 It
 would be economically irrational for Armstrong to repeatedly incur the
 administrative costs of defining different pricing metros setting unique list prices in
 each metro every year if customers could evade Armstrong's prices in the higher -
 priced metros by substituting to Armstrong's lower-priced metros.78 Thus, these
 "Pricing Metros" that Armstrong defined directly show the areas over which




        75  See, e.g. Pasquerello (AWI) July 13, 2018 Deposition at 58.
        76
            Armstrong data indicates that it currently uses 61 pricing metros in the United States
 and 5 in Canada. "ROXARM65 awi unique price metros.txt".
         77
            McKinney (AWI Director of Pricing for Ceiling Tiles) Deposition at 63 ("Q:... does
 Armstrong set different list prices for different regions in the United States? A: We set them for
 different pricing metros.) Data Armstrong has produced indicates that Armstrong also has
 distinct pricing metros for regions outside of the United States and Canada, such as Mexico and
 the rest of Latin America. See AWI01709740 (listing Armstrong pricing metros). The "list
 price" for a product is the default price Armstrong charges the customer for that product if there
 are no discounts applied to the product. McKinney Deposition at 41 ("The list price would be
 the published price for a metro - pricing metro. So a geography. At which that product is
 available to our distributors or direct contractors to purchase without any intervention or price
 exception").




             McKinney (AWI Director of Pricing) Deposition at 43 ("

                                              "); id. at 44 ("
                                                                 .").
                                                28



                                             JA06744
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 33 of 191 PageID #:
                                   14833



 Armstrong believes it can charge distinct prices without many customers
 substituting to lower-priced regions.79

        58.   Based on the locations of the customers that Armstrong has assigned
 to each Pricing Metro, I have created a geographic map that indicates the closest
 Armstrong Pricing Metro for each postal code within the United States.80




        79  Armstrong's Director of Pricing explained that one of the reasons Armstrong is able to
 define different list prices for different Price Metros is because contractors are not willing to
 travel far to do work. McKinney (AWI Director of Pricing) Deposition at 64-65 ("Q: Why does
 Armstrong set different list prices for 62 different regions in the U.S.? A:... construction is still
 a local and regional activity. Contractors ... the vast majority of them don't travel hundreds of
 miles to do work. So they're centered around certain areas. And even in, you know, Eastern PA
 and PA -Jersey, this contractor works this area, this contractor works this area. No one covers the
 whole area. So there's certainly a variation in building material prices across geographies").
         8°
            For zip codes that do not contain any customers that Armstrong assigned to a Pricing
 Metro, I determined the relevant Pricing Metro that would apply by calculating the nearest
 customer location to that zip code with an assigned Pricing Metro. Because Armstrong's pricing
 metros are also often defined by state (for example, there is a "North Carolina" pricing metro and
 a "Utah" pricing metro), I considered a zip code as part of a particular Pricing Metro only if that
 zip code was in a state that one of the Armstrong customers assigned to that Pricing Metro was
 in.
                                                 29



                                               JA06745
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 34 of 191 PageID #:
                                   14834



      Figure 2:




        59.  Armstrong's sales data confirms that it charges significantly higher
 prices in New York City than in Florida for the same products. Figure 3 below
 shows the list price and average net price for Armstrong's best-selling product (
                                      ) in the New York City pricing metro and the
 North Central Florida pricing metro. It shows that Armstrong's net prices have
 been        % higher in New York than in North Central Florida, and that its list
 prices have been       % higher in New York than in North Central Florida.82 The
 fact that Armstrong, a real firm with a market share below 100%, can profitably
 charge prices that are well more than 5% higher in some regions of the United
 States than in others directly shows that a hypothetical 100% monopolist could
 profitably raise prices 5% above the competitive level in certain regions of the
 United States, and thus that it is appropriate to define regional markets that are
 smaller than the United States as a whole.




       81"USAjpg"
       82ROXARNI82 NYC y NCF list net premiums.csv."

                                        30



                                      JA06746
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 35 of 191 PageID #:
                                   14835



   Figure 3:




       60.    More generally, Figure 4 below shows the variation in the average net
 selling price of this same Armstrong product (                                   )
 between Armstrong's various pricing metros in each year from 2011 to 2017 (each
 diamond represents a distinct pricing metro).




       83   "ROXARM82 NYC y NCF list net premiums.csv".
                                           31




                                         JA06747
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 36 of 191 PageID #:
                                   14836



  Figure 4:




       61.     This phenomenon of significant variation in Armstrong prices
 between Pricing Metros is not unique to particular products; Armstrong sales data
 shows that its SACT prices generally vary significantly within regions of the
 United States. One can simultaneously measure variation in the prices of all of
 Armstrong's various SACT products across regions by calculating the Fisher price
 index of each region within the United States. In short, the Fisher price index uses
 price information on all of Armstrong's SACT products but controls for the mix of
 Armstrong's SACT products over time and across regions. Therefore, differences
 in the Fisher price index between regions will be due only to Armstrong charging
 different prices for the same products between regions, rather than differences in
 product mix between regions. Figure 5 below shows the variation in the Fisher
 price index of Armstrong's SACTs between Pricing Metros, in particular showing
 the maximum, 751 percentile, 501 percentile (median), 25th percentile, and
 minimum value in each year. It confirms that


                                                                          .

       84   "ROXARM82 price variation BP1912A.csv".
                                            32



                                         JA06748
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 37 of 191 PageID #:
                                   14837




  Figure 5:




       62.     The evidence indicates that Rockfon's SACT prices similarly vary
 between regions of the United States. For example, Rockfon's best-selling SACT
 is its 2'x2' square tegular Artic tile.86 Figure 6 below shows the range of average
 net prices for this product across the Armstrong's Price Metros in each year. It
 shows that Rockfon's price for this product varies significantly between regions,
 similar to how Armstrong's prices for the same products vary between regions.




       85"ROXARM80 awi regional price index percentiles.csv".
       sb "ROXARM82 most popular rockfon SACTs.csv" This product is identified the in
 Rockfon sales data as PMRS product number 660.
                                         33



                                       JA06749
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 38 of 191 PageID #:
                                   14838



 Figure 6: Variation in Net Price Per Square Foot Between Pricing Metros for
               Rockfon 2'x2' Artic With Square Tegular Edge87
                  $0.90

                  $0.80

                  $0.70

                  $0.60

                  $0.50

                  $0.40

                  $0.30

                  $0.20

                  $0.10

                    $-                                                -r-

                          2013   2014      2015        2016         2017         2018


        63.   The evidence also indicates that USG's SACT prices vary between
 major metropolitan regions of the United States." Because USG has not produced
 sales data broken down by product, I cannot directly calculate how the prices for
 the same USG products vary' between regions of the United States.




        64.          (ii) Differences in Regional Prices Are Driven By Differences in
 Demand and Competition. Industry participants have testified that these

        87
             ROXARM82 variation in pmrs660 prices.csv".
             CC



        88
            I do not have any evidence one way or the other on the variation in CertainTeed prices
 between regions. CertainTeed has not produced sales data broken down by product and I have
 not seen any documentary evidence regarding how CertainTeed's prices vary between regions.
         89
            USG -0000326 at USG -0000364 (USG agreement with L&W in connection with the
 sale of L&W to ABC Supply.




                                                34



                                             JA06750
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 39 of 191 PageID #:
                                   14839



 differences in regional prices are driven in part by differences in demand and
 competition. For example, an Armstrong employee has testified that prices were
 higher in New York City than in Jacksonville, Florida in part because the "material
 cost [of ceilings is] less critical" to contractors in New York City, implying that
 demand for SACTs is more inelastic in New York City.90 The evidence also
 indicates that regional differences in competition also drive the regional
 differences in prices. For example, Armstrong employees have testified that

            . Specifically, Armstrong's sales manager in charge of the Western
 United States testified that

                    This confirms that impairing competition in a regional market
 will cause price increases specific to that region. Similarly, Armstrong's Director
 of Pricing has testified that

                        92
                                                                                             93
 Similarly, a study performed by marketing consultants for Rockfon observed that


        9°
             Pasquerello (AWI) July 13, 2018 Deposition at 58 ("A:   ... Let's take Ultima which
 was one of the huge products that Cemex diverted from Jacksonville to New York? Okay?
 Ultimate in Jacksonville might sell for $      a foot and it might install for $ a foot. In New
 York City it might sell for $      and install for $ a foot or $ a foot. ...when labor rates
 become more expensive and become more of a factor in the installed cost, material cost becomes
 less critical.")
          91
             Lay (AWI) August 14, 2018 Deposition at 90 ("


                                                             ).
        92
             McKinney (AWI Director of Pricing for Ceiling Tiles) Deposition at 44 (

                                                                    )..
             McKinney (AWI Director of Pricing for Ceiling Tiles) Deposition at 61-63 ("




                   ).
                                                 35



                                              JA06751
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 40 of 191 PageID #:
                                   14840



 prices varied by up to 30% between different regions of the United States, and that
 this variation was driven in part by differences in "competitive intensity."94

       65.   (iii) Regression Analysis Measuring Differences in Armstrong Prices
 Between Pricing Metros. Evidence that the prices Armstrong charges in a given
 Pricing Metro are more than 5% different than its prices in the closest Pricing
 Metro for the same products directly shows that Armstrong, even without having a
  100% monopoly, is able to elevate prices 5% above competitive levels in the
 Pricing Metro without so many customer substituting to other areas so as to make
 the price difference unprofitable. This is because if there were significant
 customer substitution between the two Pricing Metros, Armstrong could not
 profitably maintain an elevated price for the same products in the higher -priced
 region because customers in that region would simply substitute to the lower-
 priced region. Note importantly that the converse is not true: the fact that
 Armstrong's prices are less than 5% different between two regions does not
 necessarily indicate that there is significant substitution between the two regions
 because the similarity in prices could be due to underlying similarities in the
 factors that determine profit-maximizing prices (namely demand, cost, and
 competition intensity), rather than because customers substitute between the
 regions.

        66.   To measure price differences across Armstrong Pricing Metros, I ran
 the following regression for each Armstrong Pricing Metro:

             ln(price) = bo + bi*inTestArea + b2*ContractorDistributor +         a}   + ap

        67.   I run this regression 61 times: once for each Pricing Metro within the
 United States. In each regression, the data includes only Armstrong sales within
 either the "Test" Pricing Metro or the closest Pricing Metro to that "Test" Pricing
 Metro. For example, the closest Pricing Metro to the New York Pricing Metro is
 the New Jersey Pricing Metro, so the regression testing whether prices in New
 York differ from prices in the nearest area includes observations only from the
 New York and New Jersey Pricing Metros.95 In each regression, each transaction


        94
            ROXUL_1875139 at ROXUL_1875156; Medio (Rockfon 30(b)6) Deposition at 98
 ("Q: So that goes back to the notion that people in the same metropolitan area get the same
 price? A: Yeah, generally people with a similar relationship in a similar area get a similar
 price.").
         95
            I determined which Pricing Metro was closest by having a computer program measure
 the distance between the centers of each of the Pricing Metros, with the center of a Pricing Metro
                                                36



                                             JA06752
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 41 of 191 PageID #:
                                   14841



 in Armstrong's data is a separate observation (each transaction constitutes the sale
 of a single product to a single customer on a single day). The dependent variable,
 ln(price), is the natural logarithm of the price per square foot of that transaction
 (using the natural logarithm allows the regression to measure percentage changes
 in price rather than differences in the absolute value of the price). The independent
 variable of interest inTestArear, is an indicator variable equal to 1 (on) if the
 transaction was made to a customer located in the "Test" pricing metro (New York
 in this example) and 0 (off) otherwise. The coefficient b1 therefore measures the
 effect of a customer being in the Test "Pricing Metro" on that customer's price,
 relative to if that customer were instead in the next -closest Pricing Metro. This
 regression includes a control variable, ContractorDistributor, which is an indicator
 variable equal to 1 if the customer is a Contractor or Distributor and 0 otherwise. I
 included this control variable because Armstrong's sales data shows that it
 generally charges significantly lower prices for the same products to Contractors
 and Distributors, as opposed to other types of customers such as retailers.96 This
 regression also includes a set of dummy variables for each year (represented as ay),
 which control for differences in Armstrong prices over time. Lastly, this regression
 also includes product fixed effects (a set of dummy variables and coefficients for
 each product), represented as ap, which control for differences in the mix of
 products between the regions being compared.

        68.    Table 1 below shows the price differences estimated by these
 regressions. The estimated difference in price between regions was always
 statistically significantly different from O. The absolute value of the estimated
 price difference is greater than 5% in 31 out of 61 test regions.




 calculated as the average location of the customers that Armstrong assigned to each Pricing
 Metro.
         96
            4,ROXARM84 Price Variation between AWI Cust Groups.txt" (controlling for year,
 product, and geographic region, regression analysis shows that Armstrong charges similar prices
 to contractors and distributors, which are on average about 8-14% lower than prices to retailers
 or corporate strategic accounts).
                                               37



                                            JA06753
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 42 of 191 PageID #:
                                   14842



   Table 1: Regression Results Comparing Armstrong SACT Prices Between
                           Closest Pricing Metros97
          Test Area                   Closest Area     Price Difference"
         ALASKA                             SEATTLE
        AMARILLO                           WEST TEXAS
         ATLANTA                        EAST TENNESSEE
          AUSTIN                          SAN ANTONIO
       BALT-WASH                         PHILADELPHIA
 BIRMINGHAM -JACKSON                       PENSACOLA
          BOSTON                           HARTFORD
     CENTRAL TEXAS                           DALLAS
         CHICAGO                             ILLINOIS
          DALLAS                        CENTRAL TEXAS
       DELAWARE.                         PHILADELPHIA
         DENVER                                UTAH
       DES MOINES                            ILLINOIS
  E TEXAS -N LOUISIANA                    NEW ORLEANS
     EAST MICHIGAN                      WEST MICHIGAN
     EAST TENNESSEE                        KENTUCKY
        HARTFORD                           NEW YORK
         HOUSTON                              AUSTIN
         ILLINOIS                           CHICAGO
      INDIANAPOLIS                      WEST MICHIGAN
        KENTUCKY                       WESTERN KENTUCKY
        LAS VEGAS                              RENO
      LOS ANGELES                        SAN FRANCISCO
         MEMPHIS                         NW ARKANSAS
           MIAMI                              TAMPA
         MIDWEST                            WICHITA
      MINNEAPOLIS                          DES MOINES
        MOUNTAIN                               UTAH
         N TEXAS                             DALLAS
       NASHVILLE                           KENTUCKY
        NEBRASKA                            MIDWEST
       NEW JERSEY                          NEW YORK

        97
                          comps to closestArea regressions.csv".
        98
          Because the dependent variable is the log of the price, the estimated price difference
 equals eA(bi) - 1, where b1 is the estimated coefficient of the inTestArea variable.
                                               38




                                            JA06754
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 43 of 191 PageID #:
                                   14843



      NEW ORLEANS                 E TEXAS -N LOUISIANA
        NEW YORK                      NEW JERSEY
    NORTH CAROLINA                  SOUTH CAROLINA
    NORTH CENTRAL                       TAMPA
         FLORIDA
     NW ARKANSAS                    OKLAHOMA CITY
           OHIO                     EAST MICHIGAN
    OKLAHOMA CITY                    NW ARKANSAS
       PENSACOLA                 BIRMINGHAM-JACKSON
      PHILADELPHIA                    NEW JERSEY
         PHOENIX                       LAS VEGAS
        PORTLAND                        SEATTLE
           RENO                      SAN FRANCISCO
        RICHMOND                       BALT-WASH
       RIO GRANDE                     WEST TEXAS
      SAN ANTONIO                        AUSTIN
     SAN FRANCISCO                        RENO
         SEATTLE                       PORTLAND
    SOUTH CAROLINA                 NORTH CAROLINA
         SPOKANE                        SEATTLE
         ST LOUIS                       ILLINOIS
          TAMPA                     NORTH CENTRAL
                                        FLORIDA
  UPSTATE NEW YORK                    NEW JERSEY
         UTAH                          MOUNTAIN
    WEST MICHIGAN                       CHICAGO
  WEST PENNSYLVANIA                    BALT-WASH
     WEST TEXAS                        AMARILLO
  WESTERN KENTUCKY                     KENTUCKY
       WICHITA                      OKLAHOMA CITY
      WISCONSIN                         CHICAGO

       69.     A finding that Armstrong's SACT prices differ by more than 5%
 between two regions means that both of the following must be true: (1)
 Armstrong's profit -maximizing prices in the two regions must be at least 5%
 different; and (2) there is not sufficient substitution between the two regions for
 customers to make a 5% price difference between the two regions unprofitable.
 Consequently, for the      regions with prices that are more than 5% different than
 its closest region, this analysis shows that both Armstrong's profit-maximizing
                                         39




                                       JA06755
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 44 of 191 PageID #:
                                   14844



 prices differ significantly between the regions and that there is insufficient
 substitution between the regions to prevent Armstrong from maintaining a 5%
 difference in prices between the regions. For the      regions with prices that are not
 more than 5% different from the nearest region, this analysis shows that at least
 one of the following is true, (1) Armstrong's profit-maximizing prices in the two
 regions are less than 5% different, due to underlying demand and competition
 being similar between the two regions, or (2) there is so much substitution between
 the two regions that Armstrong cannot profitably maintain a 5% price difference
 between the two regions. Given the evidence I describe below that customers
 cannot substitute between regions due to both contractual territorial restrictions and
 logistical issues (namely travel time), the regression results showing smaller than
 5% price differences between regions most likely indicate that those particular
 regions happen to have similar profit-maximizing prices due to (currently) having
 similar levels of competition and demand. Although these regions' prices are
 currently similar to each other, it is still appropriate to define them as separate
 relevant geographic markets because Armstrong sets distinct prices for these
 regions and customers are unable to substitute between these regions (due to
 territorial restrictions and logistical issues), so Armstrong (or a hypothetical 100%
 monopolist) could profitably increase prices significantly in one of those regions
 (if, for example, demand in that region increased or competition decreased).

       70.    (iv) Reliance    on Local Distributors Prevents Customers from
 Substituting from One Regional Price Discrimination Market to Another.
 Customers in higher -priced regions cannot substitute to lower-priced regions
 because 77% of SACT sales are made through distributors,99 who sell only to
 nearby contractors. Contractors can turn only to nearby SACT distributors for two
 reasons: (i) SACT manufacturers prohibit distributors from selling SACTs outside
 of defined territories; and (ii) transportation costs make it more expensive for
 distributors to serve contractors that are far away. As I explain more below in Part
 I.C.1, manufacturers usually do not sell SACTs directly to contractors or building
 owners because distributors provide key services that the majority of contractors
 and building owners cannot efficiently self-supply.            Only 9% of SACT
 manufacturer sales are made to direct purchasing contractors, and in any event
 such contractors also typically only operate within a local region.'°°




        "ROXARM17 SACT Sales 2014-2017 by custgroup (ARM, USG, Rockfon).csv".
       99
       loo
          "ROXARMI7 SACT Sales 2014-2017 by custgroup (ARM, USG, Rockfon).csv";
 McKinney Depo. at 64-65.
                                           40



                                        JA06756
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 45 of 191 PageID #:
                                   14845



        71.    1. Contractual Territorial Restrictions Prohibit Contractors from
 Substituting to Distributors in Lower-Priced Regions. Every Armstrong distributor
 agreement includes the following language, which prohibits distributors from
 selling Armstrong SACTs outside of their defined territory:
        "Distributor is authorized to sell and distribute Ceiling Products
        (including will call or pick-up sales) only to accounts whose billing
        address is located in the Territory or for a construction project located
        in the Territory. In the event Distributor sells or distributes Ceiling
        Products in violation of this section,    ...
                                                   Armstrong may (1) bill back
        to Distributor any discount given by Armstrong on the Ceiling
        Products involved; (2) suspend all discounts or rebate programs to
        Distributor for a term at the discretion of Armstrong; or (3) terminate
        Distributor [for cause]"1°1

        72.    Each Armstrong distributor agreement then defines the distributor's
 territory, typically by listing the counties in which the distributor is allowed to sell
 Armstrong SACTs. 02 The territories in which distributors are allowed to sell
 Armstrong products are




        1°1
             See, e.g., AWI00069591. Every Armstrong distributor agreement I have analyzed
 includes a territorial restriction. See "ROXARM75 AWI territory restriction prevalence.txt".
         102
             See, e.g., AWI00069591 at AWI00069596 (agreement between AWI and Interior
 Supply of Columbus, listing the counties in Ohio in which Interior Supply is allowed to sell
 Armstrong SACTs).
                                             41




                                           JA06757
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 46 of 191 PageID #:
                                   14846



       Figure 7:                                                      03




                Figure 8:                                       "




       103
             AWI00069774 at AWI00069779.
       104
             "USA Northeastjpg"
                                             42



                                           JA06758
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 47 of 191 PageID #:
                                   14847



        73.    Similarly,



        Figure 9:




        74.
                           06 and a USG distributor has testified that USG imposed
 territorial restrictions.107 Further,


                                                                                        '°8




        105
           AWI00069783 at AWI00069792.
        106
           See, e.g., FBM 000209 ("FBM agrees not to sell or promote USG ceilings in the
 following California counties: San Diego, Imperial..."); USG -0000322




                                            USG-0000324



        107  McCatty Deposition at 22-23 ("Q: Do you have any territorial restrictions with USG?
 A: We do. Q: And do you know what that is? A:     It's primarily the west side of the state [of
 Michigan], west to central side of the state").
         108
             Compare USG -0000322 at USG -0000323 (USG territory map); with "USA Mid-
 Atlantic.jpg" (map showing Armstrong's Richmond Price Metro).
                                               43



                                            JA06759
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 48 of 191 PageID #:
                                   14848



       75.        Similarly, every CertainTeed distribution agreement I have seen
                                                                               09

                                                       10

       76.     Customers thus cannot evade high prices in higher-priced regions by
 buying from distributors in lower-priced regions because distributors in lower -
 priced regions are prohibited from selling Armstrong, USG, or CertainTeed
 SACTs in the higher priced regions. Those three brands constitute 98-100% of all
 SACT sales in the United States (depending on the year)." Nor can customers in
 high-priced regions switch to buying Rockfon SACTs from those distributors in
 lower-priced regions because: (1) Armstrong's distributor contracts consistently
 prohibit them from purchasing Rockfon at Armstrong locations (see infra Parts
 II.0-E); (2) Armstrong's contracts with FBM and GMS prohibit even those
 companies' non-Armstrong locations from purchasing Rockfon SACTs (see infra
 Part II.B); (3) it is not practical or efficient to purchase SACTs from a distributor
 that is far away (see next section below). Further, because these four firms
 (Armstrong, USG, CertainTeed, and Rockfon) collectively account for 99.9% of
 SACT sales in North America,12 customers in higher priced -regions cannot avoid
 those higher prices by trying to purchase other brands of SACTs from distributors
 in lower -priced regions.

       77.    These contractual restrictions prohibiting distributors from selling
 outside of their allotted territory are independently sufficient to show that if a
 hypothetical monopolist in one area charged higher prices, customers could not
 switch to distributors in another region. For example, these territorial restrictions

        109
              See, e.g., CERTAINTEED000036


        110
              See, e.g., CERTAINTEED000021 at CERTAINTEED000024
                                                                CERTAINTEED000015 at
 CERTAINTEED000018
 CERTAINTEED000027 at CERTAINTEED000031
                      CERTAINTEED000036 at
        111
          See infra Part B.2.
        112
           See SKP001372 at SKP001373 (December 2014 estimate by the consulting firm
 Simon  Kucher Partners estimating that revenue market shares in "North America" defined as
 "US & Canada" were 50.91% for Armstrong, 33.50% for USG, 14.5% for CertainTeed, and 1%
 for Rockfon. This would imply that all other firms combined had a 0.09% of share of the
 market).
                                             44



                                          JA06760
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 49 of 191 PageID #:
                                   14849



 prohibit a contractor or distributor in New York from evading Armstrong's higher
 New York list prices by purchasing from Armstrong, USG, or CertainTeed
 distributors in lower-priced regions such as Jacksonville, Florida. Indeed, in 2015
 Armstrong terminated CEMEX, a distributor in Florida, at least in part because
 Armstrong believed that CEMEX was knowingly violating these territorial
 restrictions by selling SACTs to distributors in New York City.13 Moreover,
 Armstrong later went on to sue CEMEX for the revenue Armstrong lost from
 selling these SACTs to CEMEX at the lower Jacksonville prices rather than the
 higher New York City prices.14

          78. Here, these territorial restrictions mean that impairing competition in a
 particular regional market, for example by foreclosing rivals from access to
 distribution in that region, would allow Armstrong to raise prices in that region
 even if prices were not supracompetitively elevated in other regions.

          79.     Transportation Costs Make It Inefficient for Contractors to
                   2.
 Purchase SACTs from Distant Distributors. Contractors also cannot turn to distant
 distributors because transportation costs make it inefficient for distributors to sell
 to distant contractors.      Distributors typically transport SACTs from their
 warehouse to the job site via trucks and then have their staff disperse the SACTs
 throughout the job site. Consequently, the further away the job site is from the
 distributor, the higher the distributor's fuel and labor costs will be. This is
 consistent with the testimony of Armstrong's Director of Pricing, who stated that
 Armstrong sets different list prices throughout the U.S. in part because
 "construction is still a local and regional activity" and contractors "don't travel
 hundreds of miles to do work."' 5 Armstrong's recently -retired Senior Vice
 President for the Americas echoed this point, testifying that "there's an economic
 distance that [distributors] can operate in profitably. If they go outside of that
 range, it becomes unprofitable because of the freight costs."16 Similarly, a
 distributor in southeast Michigan explained that it didn't try to sell Rockfon tile

          113
                AWI Second Amended Counter Claims in Cemex v. Armstrong, Case No 3:16-cv-
 00186.
          114
                AWI Second Amended Counter Claims in Cemex v. Armstrong, Case No 3:16-cv-
 00186.
          115
             McKinney (AWI Director of Pricing for Ceiling Tiles) at 64-65 ("Q: Why does
 Armstrong set different list prices for 62 different regions in the U.S.? A:... construction is still
 a local and regional activity. Contractors are to determine --. They don't - you know, the vast
 majority of them don't travel hundreds of miles to do work. So they're centered around certain
 areas.").
         116
             Cookson Deposition at 125-126.
                                                 45



                                               JA06761
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 50 of 191 PageID #:
                                   14850



 outside southeast Michigan because "from a logistical standpoint it didn't make
 sense to drive too far,"1 7 and a distributor with locations throughout Wisconsin
 testified that it only served parts of Wisconsin and Northern Illinois due to the
 "logistics" necessary to "truck and serve" customers.118 Rockfon's President has
 likewise testified that, even though Rockfon does not limit the geography in which
 its distributors can sell Rockfon SACTs, distributors concentrate on selling in the
 regions in which they have physical branch offices for practical reasons.19

        80.   jv) Regional Markets in Canada Are Distinct from U.S. Regional
 Markets. Armstrong has distinct Pricing Metros specifically for Canada that do not
 overlap with any Pricing Metros in the United States.120 Rockfon and Armstrong
 employees have both testified that customers in the U.S. essentially never purchase
 SACTs from distributors in Canada (and vice versa) due to customs, import duties,
 and currency differences.121 The Canadian regional markets are thus not relevant
 to assessing regional market effects within the United States. Because the Court
 has held that its jurisdiction is limited to effects within the United States, I
 accordingly exclude the Canadian regional markets from my regional market
 analysis.




        117   McCatty Deposition at 61.
        118
              Downing (Badgerland Supply) Deposition at 47 ("Q:... what parts of Wisconsin does
 Badgerland distribute CertainTeed tile? A: I would say all of Wisconsin with exception to the
 northwest corner of the state. Q: Do you know why not the northwest? A: Logistics. Q: Okay,
 and anywhere outside of Wisconsin? A: Northern Illinois. Q: Okay. Is Badgerland limited to this
 geographic area by CertainTeed? A: No. Q: Okay. Do you know why Badgerland does not sell
 tile outside of Wisconsin and northern Illinois? A: Again, logistics. Q: And why you say
 `logistics,' I assume trucking - A: Our ability to serve - yeah, to truck and service").
          119
              Medio (Rockfon 30(b)(6)) Deposition at 103 ("Q: Do Rockfon customers, resellers,
 have geographic limitations as to where they can sell Rockfon products? A: No.... Q: Do a lot
 of your customers tend to sell in the - tend to concentrate their selling in the regions where they
 have physical branch offices? A Yes."); Medio (Rockfon 30(b)(6)) Deposition at 219 ("Q: And
 Rockfon has no concerns if a distributor on the east coast decides to sell product on the west
 coast? A: It just doesn't happen. I mean, it for the most part impractical.").
          lzo
              "ROXARM65 awi unique price metros.txt".
          121
              Medio (Rockfon 30(b)(6)) Deposition at 69 ("A: So in ceiling tile cases, a contractor
 or end user who's looking to purchase ceiling tile would have a very difficult time from
 importing it from anywhere other than a local distributor because of supply chain costs,
 minimum order quantities, regulatory differences to the product that's available on the shelf.. .
 They'd have to deal with customs and import duties and everything else."). McKinney (AWI
 Director of Pricing) Deposition at 70 ("Q: Do contractors in the United States every buy ceiling
 tiles from Mexico? A: I'm not aware of it. Q: What about Canada? A: I'm not aware of it").
                                                 46



                                              JA06762
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 51 of 191 PageID #:
                                   14851



                           B. Competitors and Market Shares

        81.   Armstrong executives have acknowledged that Armstrong is "#1 in
 the Ceilings business in every market that [Armstrong] participate[s] in."122
 Various sources confirm that only four competitors have obtained at least a 1%
 share of SACT sales in the United States: (1) Armstrong, (2) USG, (3)
 CertainTeed, and (4) Rockfon.123 Consequently, the SACT industry is highly
 concentrated, with a Herfindahl-Hirschman Index ("HHI") of well over 2500 for
 all of North America combined, all of the United States combined, and all of the
 regional markets within the United States.124 Third-party estimates indicate that
 the four firms I have received data from (Armstrong, USG, CertainTeed, and
 Rockfon) combined constitute 99.9% of SACT sales in North America.125 The sum

        122
             May 21, 2014 Armstrong Analyst/Investor Day Transcript.
        123
             Pasquerello (AWI) Deposition at 22 ("Q: Who are the competitors in the ceiling tile
 space in the United States? A: USG, you've got CertainTeed. Obviously Rockfon. There are
 some other smaller players. OWA is a name that comes up from time -to -time. But they're not
 really that large a factor. But those as far as the acoustical ceiling panels which again you're
 referring to, those would be the primary competitors."); May 16, 2016 Analysis of AWI by Jason
 Marcus of J.P. Morgan, Figure 7 ("North American Ceilings Market share (tile and grid)"
 Armstrong 55%, USG 30%, CertainTeed 10%, Rockfon 1%, "Others" 4%); McKinney (AWI
 Director of Pricing for Ceiling Tiles) Deposition at 18-19 ("Q: Who were the competitors in the
 suspended acoustical ceiling tile business in the United States? A: The - Armstrong, USG,
 CertainTeed, ROCKFON. And I'm not aware of anybody of any significance beyond that. Q:
 And you say any significance, you mean no one else that has probably even a one percent market
 share? A. Correct."). Loufek (AWI) Deposition at 22 ("Q: In the suspended acoustical ceiling tile
 space, who are the competitors in the United States, manufacturers? A: There would be, to us,
 three that would come to mind. That would be United States Gypsum, Certainteed          ... and
 Rockfon"); McCatty (GMS) Deposition at 15 ("Q: Who are the competitors, the product
 manufacturers, in the U.S. acoustical ceiling business in the United States? A: Armstrong, USG,
 Rockfon Chicago Metallic, and CertainTeed").
         124
             The HHI is calculated by "summing the squares of the individual firms' market
 shares." DOJ/FTC Horizontal Merger Guidelines §5.3 (2010). The Merger Enforcement
 Agencies classify markets into three types based on HHI: "Unconcentrated markets: HHI below
 1500, Moderately Concentrated Markets: HHI between 1500 and 2500, Highly Concentrated
 Markets: HHI above 2500." Id. Armstrong's 50% or greater share within the U.S. or North
 America is alone sufficient to make the market's HHI at least 2500. Every Price Metro in the
 United States also has an HHI above 2500 - the minimum HHI is 3262, the mean is 5238, and
 the maximum is 10000. "ROXARM65 Regional HHIs.txt".
         125
             See SKP001372 at SKP001373 (December 2014 estimate by the consulting firm
 Simon   Kucher   Partners estimating that revenue market shares for "tile" in "North America"
 defined as "US & Canada" were 50.91% for Armstrong, 33.50% for USG, 14.5% for
 CertainTeed, and 1% for Rockfon. This would imply that all other firms combined had a 0.09%
 of share of the market).
                                                47



                                             JA06763
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 52 of 191 PageID #:
                                   14852



 of these four firms' sales    is thus an accurate estimate   of the total sales   in the SACT
 markets within North America.

                              1.   North American Market Shares

       82.  Figure 10 below shows the revenue shares of the North American
 SACT market. Armstrong has consistently had a         share of North American
 SACT sales throughout 2013-2017, and USG has similarly consistently maintained
 a      % share. Combined, Armstrong and USG have accounted for            % of
 SACT revenue in North America throughout 2013-2017. Their high combined
 shares mean that their contracts prohibiting distributors from buying rival
 manufacturers' SACTs (described below in Part II) foreclose large shares of the
 North American SACT market.

         Figure 10: Revenue Shares of North American SACT Market126




       83.    Figure 11 below shows square -foot shares of the North American
 SACT market. Armstrong's square -foot shares are slightly lower than its revenue
 shares because
               Nonetheless, Armstrong's North American square foot share was
 consistently above    % throughout 2013-2017 (ranging from         %). USG's


       126   "ROXARM25 North American SACT Shares.csv".
                                              48



                                            JA06764
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 53 of 191 PageID #:
                                   14853



 North American square -foot share was consistently  %, and Armstrong and
 USG's combined square foot share ranged from     %.

      Figure 11: Square Feet Shares of North American SACT Market127




                              2. U.S.   Market Shares
       84.   Although exact market shares vary between geographic regions of the
 United States, overall shares of U.S. SACT sales confirm that Armstrong
 dominates most of these markets, with an overall average revenue share of    %
 and an overall average square foot share of       % from 2013 to 2017. This is
 consistent with an internal Armstrong document from 2017 estimating that
 Armstrong's share of the U.S. SACT market was %.128




       127ROXARM25 North American SACT Shares.csv".
       128
           AWI00283664 at AWI00283672
                                          49



                                        JA06765
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 54 of 191 PageID #:
                                   14854



                Figure 12: Revenue Shares of the U.S. SACT Market129




              Figure 13: Square Feet Shares of the U.S. SACT Market13°




       129   "ROXARM25 US SACT Market Shares.csv".
       130
             "ROXARM25 US SACT Market Shares.csv".
                                          50




                                        JA06766
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 55 of 191 PageID #:
                                   14855



                                 3.   Regional Market Shares

        85.   Table 2 below shows the average revenue market shares of
 Armstrong, USG, CertainTeed, and Rockfon in each Price Metro within the United
 States, calculated over 2013-2017.13'




        131
              USG's and CertainTeed's regional data are broken down by Metropolitan Statistical
 Area ("MSA"). The U.S. government has defined MSAs for the purpose of calculating regional
 statistics. MSAs are centered around major metropolitan areas and include neighboring areas that
 workers tend to commute between and have a similar population density. See
 www2.census.gov/geo/pdfs/reference/GARM/Ch13GARM.pdf. I determined the Price Metro
 that each MSA belonged to by calculating the distance between the center of each MSA and the
 customers that Armstrong included in its Price Metros.
                                               51




                                            JA06767
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 56 of 191 PageID #:
                                   14856




               Table 2: Average Revenue Market Shares by Price Area
                (2013-2017), Sorted Largest Price Area to Smallest132




       132   "ROXARM65 Average Rev Share 2013-2017 by PriceArea.csv".

                                            52




                                          JA06768
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 57 of 191 PageID #:
                                   14857



        WEST MICHIGAN
            ST LOUIS
             TAMPA
              RENO
         NEW ORLEANS
          DES MOINES
           PORTLAND
             AUSTIN
            MEMPHIS
              UTAH
           KENTUCKY
         SAN ANTONIO
           NEBRASKA
          RIO GRANDE
          NASHVILLE
     E TEXAS -N LOUISIANA
        EAST TENNESSEE
           MOUNTAIN
           LAS VEGAS
            SPOKANE
            ILLINOIS
            WICHITA
         NW ARKANSAS
        CENTRAL TEXAS
            ALASKA
           AMARILLO
     WESTERN KENTUCKY
          WEST TEXAS
          DELAWARE
            N TEXAS


       86.   Table   3   below shows that Armstrong




                                         53




                                       JA06769
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 58 of 191 PageID #:
                                   14858



 Table 3: Distribution of Armstrong SACT Revenue Share in Price Metros
       (Number of Metros with a Given Armstrong Market Share)133
  Armstrong
                    2013      2014      2015       2016         2017
 Market Share
      0-9%
     10-19%
    20-29%
    30-39%
    40-49%
     50-59%
    60-69%
    70-79%
     80-89%
    90-100%
  Total >50%

       87.    Table 4 below shows the distribution of USG market shares among
 the U.S. price metros. It shows that USG has had a market share of greater than or
 equal to     % in 24-28 metros, depending on the year.

    Table 4: Distribution of USG SACT Revenue Share in Price Metros
         (Number of Metros with a Given USG Market Share)134
 USG Market
                  2013         2014     2015       2016         2017
   Share




       133
             "ROXARM65 AWI regional share distribution.csv"
       134   "ROXARM65 USG regional share distribution.csv"

                                             54



                                          JA06770
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 59 of 191 PageID #:
                                   14859



      88.   Table 5 below shows how Rockfon's revenue market share has
 changed over time in each Price Metro from 2013 to 2017.




                                      55




                                    JA06771
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 60 of 191 PageID #:
                                   14860




                   Table 5: Rockfon Revenue Market Share
                          by Price Metro and Year135
           Price Metro            2013    2014     2015  2016            2017
          NEW YORK                0.4%    1.5%     1.6%  2.1%            1.9%
         LOS ANGELES              0.0%    0.6%     0.7%  0.7%            1.1%
           CHICAGO                0.0%    0.8%     1.1%  1.3%            2.4%
        PHILADELPHIA              0.0%    0.1%     0.1%  0.4%            1.4%
          BALT-WASH               0.0%    0.5%     0.9%  1.3%            1.8%
            BOSTON                0.0%    0.0%     0.0%  0.0%            0.7%
            OHIO                       0.0%         0.2%   0.1%   0.1%   0.8%
          HOUSTON                      0.0%         0.5%   0.9%   1.0%   3.0%
           DALLAS                      0.0%         0.5%   0.8%   3.2%   4.1%
      SAN FRANCISCO                    0.0%         1.4%   4.3%   6.0%   5.7%
    NORTH CAROLINA                     0.0%         0.0%   1.5%   2.2%   2.5%
          ATLANTA                      0.0%         0.1%   1.2%   1.1%   1.0%
       MINNEAPOLIS                     0.0%         0.3%   0.2%   0.1%   0.6%
         HARTFORD                      0.0%         0.0%   0.0%   0.0%   0.7%
         WISCONSIN                     0.0%         0.1%   0.5%   0.5%   1.1%
          DENVER                       0.0%         0.9%   1.3%   2.1%   2.2%
 NORTH CENTRAL FLORIDA                 0.0%         0.4%   0.9%   1.4%   1.0%
            MIAMI                      0.0%         0.5%   1.1%   1.7%   2.1%
        NEW JERSEY                     0.0%         0.0%   0.0%   0.0%   1.1%
   UPSTATE NEW YORK                    0.0%         0.3%   0.7%   0.9%   1.0%
          PHOENIX                      0.0%         0.0%   1.3%   0.6%   1.6%
   WEST PENNSYLVANIA                   0.0%         0.1%   0.7%   0.4%   1.6%
       INDIANAPOLIS                    0.0%         0.1%   0.0%   0.2%   0.1%
  BIRMINGHAM -JACKSON                  0.0%         0.0%   0.1%   0.1%   0.2%
          SEATTLE                      0.0%         0.0%   1.6%   2.0%   4.9%
      EAST MICHIGAN                    0.0%         1.4%   3.3%   4.0%   2.0%
          MIDWEST                      0.0%         0.0%   0.5%   2.0%   2.8%
     SOUTH CAROLINA                    0.0%         0.0%   0.0%   0.2%   1.1%
         RICHMOND                      0.0%         0.5%   0.2%   0.3%   3.0%
        PENSACOLA                      0.0%         0.0%   0.5%   0.5%   0.3%
     OKLAHOMA CITY                     0.0%         0.0%   0.4%   0.6%   0.5%
      WEST MICHIGAN                    0.0%         0.0%   0.6%   1.1%   1.1%
          ST LOUIS                     0.0%         0.0%   0.0%   0.0%   0.4%
       135
             ROXARM65 Rockfon Regional Shares 201 3-2017.csv.
                                            56




                                          JA06772
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 61 of 191 PageID #:
                                   14861



            TAMPA                    0.0%        0.1%   3.0%       1.3%       2.8%
             RENO                    0.0%        0.0%   0.1%       0.1%       0.1%
       NEW ORLEANS                   0.0%        0.3%   0.8%       1.1%       1.4%
         DES MOINES                  0.0%        0.6%    1.8%      1.7%       1.5%
          PORTLAND                   0.0%        0.0%   0.4%       1.4%       2.5%
            AUSTIN                   0.0%        0.1%   1.5%       6.5%       3.6%
           MEMPHIS                   0.0%        1.3%   0.9%       2.5%       2.7%
             UTAH                    0.0%        2.3%   4.4%       8.8%       8.8%
         KENTUCKY                    0.0%        0.2%   0.7%       0.7%       1.0%
        SAN ANTONIO                  0.0%        0.0%   0.9%       1.6%       2.3%
          NEBRASKA                   0.0%        0.3%   2.9%       1.9%       2.4%
         RIO GRANDE                  0.0%        0.2%    1.8%      7.8%       8.5%
         NASHVILLE                   0.0%        0.1%   0.1%       0.8%       0.8%
   E TEXAS -N LOUISIANA              0.0%        0.0%    1.6%      3.9%       4.1%
      EAST TENNESSEE                 0.0%        0.0%   0.4%       0.9%       0.6%
          MOUNTAIN                   0.0%        1.2%   2.9%       2.8%       2.6%
         LAS VEGAS                   0.0%        0.0%   0.2%       1.0%       2.1%
           SPOKANE                   0.0%        0.0%   0.0%       0.0%       0.0%
           ILLINOIS                  0.0%        0.0%   0.5%       1.4%       0.2%
           WICHITA                   0.0%        0.0%   0.0%       1.0%       1.9%
       NW ARKANSAS                   0.0%        0.0%   0.0%       1.3%       5.8%
      CENTRAL TEXAS                  0.0%        0.0%   0.6%       0.0%       0.0%
           ALASKA                    0.0%        0.0%   0.0%       0.0%       0.0%
          AMARILLO                   0.0%        0.0%   0.0%       0.0%       0.0%
   WESTERN KENTUCKY                  0.0%        0.0%   0.0%       1.1%       0.2%
        WEST TEXAS                   0.0%        0.0%   0.0%       0.0%       0.0%
         DELAWARE                    0.0%        1.0%   2.3%       9.4%      12.4%



                      C Market Power and Monopoly Power
       89.     Armstrong has both market power and monopoly power (a higher
 degree of market power) in many regional markets throughout the United States.
 Three independently sufficient bases confirm Armstrong's market power and
 monopoly power: (1) high market shares (greater than 50%) coupled with high
 barriers to entry and expansion; (2) direct evidence that Armstrong has the power
 to raise prices above competitive levels; and (3) direct evidence that Armstrong has
 the power to exclude rivals.

                                         57




                                       JA06773
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 62 of 191 PageID #:
                                   14862



          90. The evidence also indicates that USG, the second-largest SACT
 manufacturer in in North America, has market power (but not monopoly power) in
 North America in general and in many of the regional markets throughout the
 United States. USG's market power is relevant to my analysis because USG has
 entered into exclusive dealing agreements with its distributors that have
 contributed to the marketwide foreclosure of rival SACT manufacturers.

     1.   High Market Shares Coupled With High Barriers to Entry and Expansion

          91. A high market share indicates that a firm has significant market power
 when the market also exhibits high barriers to the entry of new rivals and the
 expansion of existing rivals. Here, Armstrong has in every relevant year had a
 dominant revenue market share of over % in North America and the United
 States, and has averaged a greater than 50% share in             of the 61 regional
 markets within the United States. Armstrong's high market shares (coupled with
 entry and expansion barriers barriers) indicate market power and monopoly power
 because they make Armstrong more likely to have power over price. Armstrong's
 high market shares also indicate that: (1) it controls enough of this market to
 restrain substantial shares; and (2) it will profit from a successful exclusionary
 scheme more than firms with smaller market shares would.136

          92. The evidence also indicates that USG has significant market power
 (but not monopoly power) in North America: its revenue market share has been
    % in North America and the United States. USG also has a greater than %
 share in 24-28 of the 61 regional markets within the United States (depending on
 the year). As the second-largest SACT manufacturer in North America, USG
 benefits from the same barriers to entry and expansion that protect Armstrong's
 high market shares.

          93. Below, I present the evidence supporting my conclusion that there are
 substantial barriers to entry and expansion in the in the North American SACT
 market and the regional price discrimination markets. My conclusion that barriers
 to entry are high is consistent with the reports of multiple independent analysts
 who have stated that barriers to entry are high in the North American ceilings
 industry.137

          136
                Einer R. Elhauge, Defining Better Monopolization Standards,   56 STAN. L. REV. 253,
 335 (2003).
          137
                                      (Barron's article dated May 21, 2016 titled "Why
                See, e.g., Barker Exhibit   3
 Armstrong World Ceilings Are Looking Up) ("the U.S. ceiling market is a virtual duopoly, and
                                                  58



                                                JA06774
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 63 of 191 PageID #:
                                   14863




         94.     a. Requirement of Large, Efficient Manufacturing Plants Poses
 Barriers to Entry and Expansion.           Market practice shows that competitors
 generally require multiple large, efficient manufacturing plants in order to produce
 a substantial amount of SACTs and sell them at competitive prices. Armstrong has
 six manufacturing plants that produce SACTs for North America,138 USG has
 three,139 and CertainTeed and Rockfon each have two.14° These manufacturing
 plants require substantial investments and take a significant amount of time to
 build. For example, it cost Rockfon $              to build its 130,000 square -foot
 manufacturing plant in Mississippi, and took slightly over 1 year to complete.141
 The substantial investment necessary to build even one of these manufacturing
 plants can deter new firms from entering, especially when (as here) the dominant
 firms foreclose much of the market and therefore limit the ability of new firms to
 recoup their investment by making sales. Similarly, the cost and time of building a
 new manufacturing plant limits the ability of existing smaller firms to expand,
 especially here where marketwide foreclosure reduces the return on existing firms'
 investments in new manufacturing plants. This barrier to entry applies equally to
 every regional price discrimination market within North America because
 customers throughout North America demand SACTs with particular certifications

 barriers to entry are high. Armstrong controls 55% and top rival USG 35%. No. 3 CertainTeed
 has a much smaller share"); Barker Exhibit 4 (investment analysis on Armstrong World
 Industries by the firm SunTrust Robinson Humphrey, dated April 20, 2015) ("Oligopoly
 structure has barriers to entry; one new entrant on the horizon. Ceilings are primarily sold
 through distributors that are usually exclusive to a single supplier in their markets. These
 distributors sell other items, particularly wallboard, which over economic periods is prone to
 cyclical pricing behavior. The result is ceilings, and its pricing, is a great category for these
 dealers with switching costs high. In addition, there is somewhat of an `annuity' aspect of
 replacement of damaged or old tiles at very high margins that require the same supplier to match
 the existing ceilings. For these reasons, the channel is tough for new entrants to penetrate.")
          138
              Armstrong 10-K for Fiscal Year 2017 at 15 (stating that Armstrong has 6 "Mineral
 Fiber" manufacturing plants in the United States, in Florida, Georgia, Ohio, Oregon,
 Pennsylvania, and West Virginia).
          139
              AWI00009706 at AWI00009712.
          140
              AWI00009706 at AWI00009712 (CertainTeed has two SACT manufacturing plants
 for the U.S.). SACTs Rockfon sells in North America are produced in a manufacturing plant in
 Poland and another in Mississippi that began production in July 2017. Rockfon Press Release,
 Rockfon       North     America      Facility    Begins      Production     (July       19,       2017),
 http://www.rockfon.com/news+list/news?new=3632
          141
              Rockfon broke ground on the Mississippi manufacturing plant in March 2016.
 https://www.mi ssi ssippi .org/general/rockfon-breaks-ground-on-acoustic-ceili ng-ti l e -plant -i n-
 marshall-county-miss/.                  Production         started       in        July             2017.
 http://www.rockfon.com/news+li st/news?new=3632.
                                                   59



                                                 JA06775
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 64 of 191 PageID #:
                                   14864



 that differ from SACTs used in other regions.142 A SACT manufacturer must
 therefore have a large, efficient manufacturing plant that has obtained the specific
 certifications that North American customers demand in order to effectively
 compete in any portion of North America.

        95.    Further, although it is possible to compete in North America without a
 manufacturing plant in North America (as evinced by Rockfon importing all of its
 North American SACTs from Poland until July 2017), it is significantly more
 efficient to have a manufacturing plant in North America for multiple reasons: (1)
 the cost of obtaining SACTs in North America is generally cheaper if one
 manufactures them in North America because doing so avoids the cost of shipping
 the SACTs across the Atlantic Ocean from Europe; (2) having a manufacturing
 plant in North America significantly reduces lead times and logistical complexity
 because it takes a long time for SACTs manufactured in Europe to be shipped
 across the Atlantic and clear customs; (3) customers in the United States in
 particular place a higher value on the same model of SACTs if they are "Made in
 the U.S.A." as opposed to elsewhere.143

        96.    b. Economies of Scale Are a Significant Barrier to Entry and
 Expansion. There are "economies of scale" in the manufacturing of SACTs,
 meaning that a firm's average variable costs or forward -looking average total costs
 are lower when a firm is producing more units.144 Economies of scale pose a
 barrier to entry and expansion because they mean that larger incumbent firms will
 have lower per-unit costs than smaller firms even if the smaller rivals have the
 same cost functions as the larger firms.145 Here, Armstrong has publicly stated that
 it benefits from economies of scale, stating that its "unparalleled" scale gives it a



        142
              See supra notes 65-66.
        143
              See infra Part N.A.
          144 CARLTON & PERLOFF, MODERN INDUSTRIAL ORGANIZATION 36-42 (4th ed. 2005) ("If
 average cost falls as output increases, the firm is said to have economies of scale").
          145
              For example, suppose in a given market that all firms have the same cost function that
                                     -
 reflects economies of scale, C; 10 0.1q;, where Ci is firm i s incremental cost, and qi is firm
 Ps quantity sold, meaning that each firm's incremental cost is 10/unit for the first unit and
 decreases by 0.1 for each additional unit sold. In this hypothetical, a large incumbent firm that
 sold 50 units would have a incremental cost of only 5/unit (10-0.1 *50), whereas a new firm that
 sold only 10 units would have a incremental cost of 9/unit (10-0.1 * 10). The larger incumbent
 firm would thus have a smaller incremental cost than the rival, not because it is inherently more
 efficient (both firm shave the same cost function), but simply because economies of scale favor
 larger incumbent firms over smaller firms.
                                                60



                                              JA06776
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 65 of 191 PageID #:
                                   14865



 "cost advantage on the manufacturing side,"146 and more specifically that
 Armstrong could increase its volume by 20% with only a 4% increase in overall
 production workforce due to the automated nature of its production process.147
 Rockfon also experiences economies of scale, which I describe more below in Part
 IV.

        97.  These economies of scale pose a barrier to entry and expansion
 throughout all of North America because an increase in a rival's cost of producing
 SACTs designed for North America due to failing to achieve economies of scale
 will reduce that rival's ability to compete throughout all of North America. I
 describe how Rockfon could have achieved additional economies of scale but-for
 Armstrong's foreclosure below in Part IV.

        98.      c.   Patent Protection Forces Rivals to Invent Around Existing
 Technologies. Patents can pose significant barriers to entry and expansion
 because they force new entrants to invent around incumbent firms' patents to enter
 the market. Here, Armstrong has filed numerous patents and has stated publicly
 that "patent protection is important to our business" and that its "competitive
 position has been enhanced by patents on products."148 These patents limit the
 entry and expansion of rivals throughout the United States because the patents
 prohibit rivals from selling products that infringe any incumbent's U.S. patents in
 any area of the United States.

        99.       d. Conduct Restricting Access to Distributors Is a Significant
 Barrier      to Entry and Expansion. The largest barriers to entry and expansion in
 each of the regional markets are Armstrong and USG restraints that foreclose rivals

        146
              May 21, 2014 Armstrong Analyst/Investor Day Transcript ("our global reach and
 scale is unparalleled in this marketplace. We believe it's a real significant advantage. It gives us
 a cost advantage on the manufacturing side, and it gives us a coverage advantage in the
 marketplace.").
          147
              May 21, 2014 Armstrong Analyst/Investor Day Transcript ("we have the opportunity
 to support a 20% increase in volume with only a 4% increase in overall production workforce
 due to the automated nature of our product - or production process.").
          148
              May 21, 2014 Armstrong Analyst/Investor Day Transcript ("We went stale for quite a
 while, post -emergence from bankruptcy. As you can see, though, the new team is focused on
 innovation and new products. And I think the best evidence of that is patents filed. So you look
 at this, 34 patents first filed in 2013. You have to go back to 1990 before you get a number close
 to 30."); Armstrong 10-K for Fiscal Year 2017 at 6 ("Patent protection is important to our
 business. Our competitive position has been enhanced by patents on products and processes
 developed or perfected within AWI or obtained through acquisitions and licenses. In addition,
 we benefit from our trade secrets for certain products and processes.").
                                                 61




                                              JA06777
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 66 of 191 PageID #:
                                   14866



 from access to distributors. For all but a minority of contractors that have
 essentially vertically -integrated in order to self-supply distribution services,
 specialized building product distributors are the standard and most efficient means
 of selling SACTs. Manufacturer sales data confirms that contractors have a strong
 preference for purchasing through distributors: 77% of SACT sales are made
 through distributors, 13% are made through retailers (such as Home Depot) and
 only 9% are made directly to contractors.14

         100.   The vast majority of contractors buy SACTs through distributors
 rather than directly from manufacturers because distributors efficiently provide
 numerous services that manufacturers do not offer to contractors, such as:
         (1) faster delivery'50
         (2) moving delivered materials throughout the job site to their appropriate
 locations' S1
         (3) carrying a wide range of products in addition to SACTs, allowing
 contractors to arrange for only a single delivery of all the building products they
 need at a given time to the job site, which can be especially beneficial when the job
 site is in a crowded city; 152

        149
              "ROXARM17 SACT Sales 2014-2017 by cust_group (ARM, USG, Rockfon).csv".
 This statistic is calculated over 2014-2017 for Armstrong, USG, and Rockfon, who collectively
 constitute 90% of U.S. SACT sales. This figure excludes CertainTeed because CertainTeed did
 not produce sales data broken down by customer type.
              Lay (AWI) August 14, 2018 Deposition at 72 ("A: [Distributors] provide local
          150

 inventory of some of the more common stuff. So if a contractor needs something in a hurry and
 can't wait for the next truck to come in, ... they know they can go to the local distributor and get
 that inventory from them .. And so sometimes it's the lead times on jobs [that makes contractors
 prefer to use a distributor instead of purchase directly from a manufacturer]").
          151
              Harold Barker (Armstrong Area Sales Manager) May 8, 2018 Deposition at 37 ("A: I
 know that [contractors] will sometimes choose distribution [instead of direct purchase] for
 logistical reasons. Armstrong is a manufacturer. We're not going to load a job site, and stock,
 and scatter material or boom it to different floors on a job site which distributors will do..         .

 We're not going to warehouse material for them which distributors will do."); Lay (AWI)
 August 14, 2018 Deposition at 20 (testifying that distributors provide services such as "stock and
 scatter", which means for example "on a high rise where [the contractor] would want somebody
 else to take it up the stairs instead of [the contractor's] guys doing it" and depositing the
 materials on each floor). FBM 2017 10-K at 3 ("We typically deliver wallboard and other
 products directly to the floor where it will be installed, from the first floor to the penthouse of a
 major high rise.").
        1   2
              Olson (AWI) Deposition at 142 ("A:... you don't find in the U.S. any distributors
 that are just acoustical distributors. They carry other lines. They carry drywall. They cover
 insulation, steel studs, I mean products like that. Acoustical might be ... anywhere from 15 to    .   .

 .15 percent" of distributor sales).
                                                 62



                                               JA06778
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 67 of 191 PageID #:
                                   14867



        (4) the ability to continually deliver smaller amounts of product over time as
 the contractor needs it, whereas manufacturers are typically only willing to ship
 entire truckloads at a time;153
        (5) providing a warehouse for materials the contractor is not immediately
 using;' 4
        (6) the convenience of purchasing all or most necessary building products
 from one distributor rather than many manufacturers;i55 and
        (7) typically, better credit and payment terms than manufacturers offer,
 which is important for contractors who do not have significant amounts of capital
 and may not be paid in full until the job is complete.'56

         101.  Armstrong has repeatedly acknowledged that access to distributors is
 vital for a SACT manufacturer and that restricting access to distributors limits rival
 entry and expansion. For example, Armstrong executives stated publicly in 2014
 that "maintaining strong relationships with [its] distributors" was one of the three

        153
              Lay (AWI) August 14, 2018 Deposition at 72-73 ("Q: And then we talked about the
 ease of delivery with the warehouse distributors, right? A: Uh-huh, it is. Q: Like the contractor
 can call up and say I need 10 percent of my order on Tuesday? A: And break it up. Q: Fifty
 percent next Tuesday? A: And schedule it that way, uh-huh. You'll have guys that have been
 direct contractors for decades, you know, switch to the distributor, get rid of their warehouse and
 driver and all that kind of stuff and let the distributor do that for them. Q: Just for the
 convenience factor? A: Uh-huh").
         154
             Pasquerello (AWI) July 13, 2018 Deposition at 86 ("A:... Some [contractors] are too
 small really they don't want a warehouse. They want to keep their over head down so they have
 a small little warehouse maybe and they have an office.")
         155
              Lay (AWI) August 14, 2018 deposition ("A: Normally customers prefer to buy
 [ceiling tile and grid] together, because it comes normally from one distributor versus having to
 go to two separate distributors to get stuff'); FBM 2017 10-K at 3 ("We serve as a critical link
 between our supplier base and a diverse and highly fragmented set of more than 28,000
 customers... We believe that our customers select and trust us because we have the expertise to
 efficiently and effectively handle and deliver a broad product offering, including wallboard,
 metal framing, suspended ceiling systems, commercial and industrial insulation and
 complementary and other products"); GMS 2018 10-K at 4 ("We provide a comprehensive
 product offering of over 20,000 stock-keeping -units, or SKUs, of wallboard, ceilings and
 complementary interior construction products for interior contractors. By carrying a full line of
 wallboard and ceilings along with steel framing and ancillary products, we are able to serve as a
 one -stop -shop for our customers.").
         156
              Lay (AWI) August 14, 2018 Deposition at 72 ("Q: Do you offer specialized payment
 terms? What terms do you offer a contractor when they buy direct? A: Not as good as the local
 distributors normally"); Loufek (AWI) Deposition at 79 ("A:... there is a role that distributors
 clearly play in the credit and terms functions that manufacturers probably do not want to get
 into"); FBM 2017 10-K at 15 ("The majority of our net sales volume is facilitated through the
 extension of credit to our customers").
                                                63



                                              JA06779
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 68 of 191 PageID #:
                                   14868



 main ways it could "protect and defend" its North American market position.157
 Similarly, Armstrong executives stated in this same public interview that firms
 need "access to distribution" and that "the stable distribution channel that we
 enjoy, plus USG and CertainTeed enjoys, is somewhat of a barrier to entry" that
 prevents other ceiling tile manufacturers from "moving to the U.S. and poisoning
 this wonderful profit pool we have."158 Armstrong has likewise publicly
 acknowledged in its financial disclosures that "Failure to . . . maintain[]        .          ..
 distribution relationships    ...
                               could have a material adverse effect on our financial
 condition."159 Internally, an Armstrong executive told other Armstrong employees
 that Armstrong should "leverage strong channel relationships to create barriers to
 entrance" in response to Rockfon's imminent entry, which the executive described
 as "the most significant competitive threat in 30 years."16° In deposition, an
 Armstrong employee testified that distribution was important to selling SACTs in
 the United States. 61

         102. Independent analysts have likewise confirmed that restricted access to
 distributors was the primary barrier to entry and expansion in the North American
 SACT market. For example, a May 2017 market research report explicitly stated
 that the "biggest barrier to entry in the U.S. ceiling tile market is access to the
 building product distribution network."162 This same report explained that trying


        157
             May 21, 2014 Armstrong Analyst/Investor Day Transcript ("the fact is that the bulk of
 our revenue is here [in North America], so priority #1 is to protect and defend our core. And we
 do that by driving productivity, by maintaining strong relationships with our distributors, by
 maintaining coverage of the architects and designers.")
         158
             May 21, 2014 Armstrong Analyst/Investor Day Transcript ("A question we get all the
 time from investors is, what prevents this mythical Chinese ceiling tile distributor or a
 manufacturer from moving to the U.S. and poisoning this wonderful profit pool we have ? The
 answer is, hey, we've got great specifications in the architecture community, like we say. But
 what you need is access to distribution. I mean, it's a big part of the equation    ...   the stable
 distribution channel that we enjoy, plus USG and CertainTeed enjoys, is somewhat of a barrier to
 entry.").
         159
             Armstrong 10-K for Fiscal Year 2017 at 9.
         169
             AWI00010319 at AWI00010332 (June 22, 2012 presentation by Armstrong executive
 Victor Grizzle. The cited slide describes Rockfon's imminent entry, and states that Rockfon has
 "Better acoustic" at a "lower price point." It also states "leverage strong channel relationships to
 create barriers to entrance." And "This is the most significant competitive threat in 30 years.").
         161
             Loufek (AWI) Deposition at 79.
         162
             AWI00009000 at AWI0009002 ("Pushback from major distributors had been that
 Rockfon would have a tough time because of relationships with major ceiling tile producers AWI
 and USG. The biggest barrier to entry in the U.S. ceiling tile market is access to the building
 product distribution network. Given the high -consolidated nature of the ceiling tile industry,
                                                 64



                                              JA06780
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 69 of 191 PageID #:
                                   14869



 to bypass the restricted access to distributors by selling directly to contractors
 would not be a "sustainable strategy" because "ceiling tile primarily is sold
 through the distribution network for a reason. If general contractors had to
 negotiate pricing for each individual building product used in a construction
 project, this would further exacerbate the already challenging bottlenecks in the
 construction process."163 Another investment analysis of the North American
 ceilings industry called "Distribution a Barrier" and explained that "Armstrong
 sells its products through third party distributors who provide both an inventory,
 and more importantly, a sales value in the value chain" and that "Armstrong
 requires their distributors to carry only their product, preventing competition to
 their goods."1TM

         103.  So-called "big-box" retailers, such as Home Depot and Lowe's, are
 not reasonable substitutes for specialized building products distributors because
 big -box retailers do not provide the whole range of services that specialized
 building products distributors do. For example, an Armstrong employee explained
 that big -box retailers typically lack the "full breadth of product[s]" that specialized




 distributors typically carry one of the major brands exclusively. According to TRG industry
 contacts, very few distributors carry dual products.")
         163
             AWI00009000 at AWI0009003 ("What is the impact of Rockfon selling direct to
 contractors? Rockfon in 2017 has been focusing on going directly to contractors to sell products.
 Will this be a sustainable strategy? We think not, as ceiling tile primarily is sold through the
 distribution network for a reason. If general contractors had to negotiate pricing for each
 individual building product used in a construction project, this would further exacerbate the
 already challenging bottlenecks in the construction process. No one has asked the `why?' behind
 this direct-to-contractor strategy Rockfon is attempting. In our opinion, because Rockfon has
 faced greater than anticipated challenges to gaining a foothold with key distribution relationships
 and likely isn't receiving the support they would like, the company is choosing to go direct to
 contractors.... History has shown that significant ceiling industry market share shifts take a
 long time to achieve, and given the steep distributor barriers to entry, we think it will be very
 challenging for Rockfon to gain market share in the near term.") (underlines in original).
          64
             Barker Deposition Exhibit 4 (investment analysis of AWI by the firm SunTrust
 Robinson Humphrey, dated April 20, 2015) at 12 ("Distribution a Barrier but Rockwool Makes
 Push into U.S. Ceilings. Armstrong sells its products through third party distributors who provide
 both an inventory and, more importantly, a sales value in the value chain. These distributors are
 in touch with the decision makers on commercial projects to get their products specified for the
 job. Generally, these distributors' largest business is the sale of commercial wallboard and other
 commercial products such as steel studs in the mix.... Armstrong requires their distributors to
 carry only their product, preventing competition to their goods.").
                                                 65



                                              JA06781
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 70 of 191 PageID #:
                                   14870



 distributors provide, and that big -box retailers are not able to deliver products in
 logistically difficult locations such as downtown Chicago.165

        104. Because each distributor only serves nearby customers, foreclosing a
 distributor in a particular region of the United States creates a barrier to entry to
 that particular region of the United States rather than the entire country.
 Nonetheless, here Armstrong and USG have significantly foreclosed rivals from
 access to distributors in essentially every region in the United States, as I show
 below in Part III.A.4.

         105.   Incontestable Demand for Partial Replacement of Previously -
                f.
 Installed Ceiling Tiles Protects Incumbent Market Shares. Armstrong's
 dominant share of the SACT market is protected in part by the fact that there is
 significant incontestable demand for replacing damaged or worn-out Armstrong
 tiles in existing buildings. When building owners replace damaged or worn-out
 SACTs, they typically use the same brand and model of SACTs previously
 installed so that the replacement tiles match the existing tiles, which are usually
 Armstrong tiles due to Armstrong selling the majority of SACTs in the United
 States.166 Because existing buildings far outnumber new construction, the slight

        165
               Loufek (AWI) Deposition at 75-76 ("Q: Can big box stores, like a Home Depot or a
 Lowe's, provide those services to contractors? A: In terms of that full breadth of product, I
 would say probably not    ...  in terms of the pure product knowledge and other things that goes
 around what are - the commercial distributors are into, they could fulfill part of it, but not
 everything that I would say a commercial distributor can do. Q: What about even like logistical
 delivery services? Maybe you want flooring one day and tiles another day. Are you aware of any
 of the big box stores being able to do that? A: Some will - some offer it. Whether we've really
 seen much of that taking place on big commercial projects, very doubtful. If you're putting a
 highrise in downtown Chicago, Home Depot's not delivering it.").
           166
               Barker Deposition Exhibit 3 (May 2016 Barron's article titled "Why Armstrong
 World's Ceilings Are Looking Up") ("60% of revenue comes from replacing damaged or old
 tiles, a business in which the original supplier needs to match the existing tiles."); Barker Exhibit
 4 (investment analysis on Armstrong World Industries by the firm SunTrust Robinson
 Humphrey, dated April 20, 2015) ("there is somewhat of an `annuity' aspect of replacement of
 damaged or old tiles at very high margins that require the same supplier to match the existing
 ceilings. For these reasons, the channel is tough for new entrants to penetrate."); Barker
 Deposition Exhibit 4 (investment analysis of AWI by the firm SunTrust Robinson Humphrey,
 dated April 20, 2015) at 12 ("tiles need to be routinely replaced due to water, damage,
 discoloration for various reasons, or damage during HVAC or electronics work. We believe this
 purchase is usually for the same type of tiles currently in place (heavily Armstrong)");
 AWI00201678 at AWI002019694 (internal Armstrong presentation stating that an Armstrong
 advantage is "Match existing ... 45% of US market is patch and match"); GMS 2018 10-K at 4
 ("because ceiling tile systems differ in size, shape and aesthetic appeal between manufacturers,
                                                 66



                                               JA06782
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 71 of 191 PageID #:
                                   14871



 majority of SACT revenue actually comes from these repair-and-replace jobs
 where customers buy the same brand and model that is currently installed, as
 opposed to new construction jobs where multiple brands can compete for the
     ob.167
 j
              This incontestable demand for Armstrong SACTs gives Armstrong
              106.
 significant market power that it has used in multiple ways. For example, because
 Armstrong knows that a substantial portion of SACT demand can be satisfied only
 with Armstrong SACTs, Armstrong can raise prices more without losing as much
 business. Further, this incontestable demand gives Armstrong the market power to
 foreclose distributors through exclusive dealing and similar conduct. For example,
 Armstrong's exclusive dealing agreements require distributors to purchase SACTs
 exclusively from Armstrong in order to get access to the Armstrong SACTs that
 they need for the majority of repair -and -replace jobs.

                Repair -and-replace jobs similarly give USG a significant amount of
              107.
 incontestable demand because USG has historically sold % of SACT units in
 both North America and the United States, and consequently about             of all
 repair -and -replace jobs are for USG SACTs.

              108.   g. High Entry and Expansion Barriers Confirmed by Inability of
 New Firms to Gain Substantial Shares Despite High Incumbent Profit
 Margins. Armstrong has publicly called its North American SACT business a
 "wonderful profit pool"168 and earns a high profit margin on SACTs,169 so if entry

 they are often replaced with the same brand for R&R projects. As a result, the leading brand's
 installed base of product generates built in demand for replacement product over time").
          167
              Barker Deposition Exhibit 3 (May 2016 Barron's article titled "Why Armstrong
 World's Ceilings Are Looking Up") ("60% of revenue comes from replacing damaged or old
 tiles, a business in which the original supplier needs to match the existing tiles.");
 ROXUL 0102375 at ROXUL_0102389 (2014 Industry Report by Freedonia. "The improvement
 and repair markets generate more demand than the new construction markets, as many ceiling
 products, particularly ceiling tiles, are typically replaced several times over the life of the
 building in which they are installed for purposes of maintenance and repair or improved interior
 aesthetics."); USG 2017 10-K at 5 (75% of USG ceiling sales were from repair and remodel
 activity, 20% were from new nonresidential construction, and 5% from new residential
 construction).
          168
              May 21, 2014 Armstrong Analyst/Investor Day Transcript ("A question we get all the
 time   from   investors is, what prevents this mythical Chinese ceiling tile distributor or a
 manufacturer from moving to the U.S. and poisoning this wonderful profit pool we have?").
          169
              Barker Exhibit 4 (investment analysis of AWI by the firm SunTrust Robison
 Humphrey, dated April 20, 2015) ("By far, AWI's strongest margin results are in the Americas,
                                               67



                                            JA06783
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 72 of 191 PageID #:
                                   14872



 and expansion barriers were low one would expect new firms to swiftly enter and
 obtain significant chunks of the market in order to earn those high profits. But to
 the contrary, despite many firms attempting to sell SACTs in North America,10 no
 new entrant (including Rockfon) has been able to obtain even a 3% share of SACT
 sales in North America over the past 30 years. Rockfon has been the most
 successful new entrant in the past 30 years (since CertainTeed entered), and yet has
 only obtained a 2% share in North America after over four years in the market.17'
 Nor has Rockfon quickly expanded in regional markets: as of 2017 its share
 exceeds 5% in only five out of 61 regional markets, exceeds 10% in only one
 regional market, and was never greater than 30%.12 Rockfon's inability to obtain
 a significant share of SACT sales in North America is an especially strong
 indicator of the high barriers to entry and expansion in North America given that
 Rockfon's parent company, Rockwool, was able to obtain a 30% market share in
 Europe while selling similar tiles against Armstrong.173




 which over the last four years have seen EBITDA margin expand from roughly 30% to 40%+.
 The market structure is a significant driver of these profits."). See also infra Part C.2, showing
 that Armstrong is able to increase its SACT prices above its production costs far more than
 Rockfon.
         170 Examples of smaller firms that have attempted to enter the North American SACT
 market or have entered but failed to obtain even a 1% market share are: OWA, Top Tile, and Sky
 Acoustics. Pasquerello (AWI) Deposition at 22 ("Q: Who are the competitors in the ceiling tile
 space in the United States? A:... OWA is a name that comes up from time -to-time. But they're
 not really that large a factor."); Barker (AWI) Deposition at 59-61 (listing Top Tile and Sky
 Acoustics as two smaller ceiling tile firms). These firms have such small shares of the market
 that they are generally not individually listed in reports that mention market shares, and instead
 are grouped together under all "other" besides Armstrong, USG, CertainTeed, and Rockfon. See,
 e.g. May 16, 2016 Analysis of AWI by Jason Marcus of J.P. Morgan, Figure 7 ("North American
 Ceilings Market share (tile and grid)" Armstrong 55%, USG 30%, CertainTeed 10%, Rockfon
 1%, "Others" 4%). This is consistent with Armstrong employee testimony that Armstrong's
 primary ceiling tile competitors are USG, CertainTeed, and Rockfon. See, e.g., Lay (AWI)
 August 14, 2018 Deposition at 29 ("Q: And who are the competitors in the ceiling tile market,
 excluding specialty, today? A: USG and CertainTeed and Rockfon"); id. at 50 ("Q: Roxul,
 CertainTeed and USG. Are there any other [competitors for AWI in the USA today]? A: Those
 are the primary ones on ceilings. And then, of course, when you get into the specialties there's
 hundreds of them. But on core ceilings, those are the primary ones.").
         171 "ROXARM25
                           North American SACT Shares.csv".
         172 "ROXARM65
                           num region Rockfon Share gtX.csv".
         173
             AWI00016871 (September 2012 internal Armstrong email stating "Rockfon entered
 the European market and was able to gain approximately 30% market share in a relatively short
 period of time.
                                                68



                                             JA06784
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 73 of 191 PageID #:
                                   14873



                                      2.   Power over Price
       109. a. Armstrong Charges Higher Prices Than Its Smaller Rivals.
 There is a broad consensus that Armstrong charges higher prices than its smaller
 rivals. For example, even Armstrong employees have admitted in deposition that
 Armstrong "typically price[s] at a premium in every market that [Armstrong]
 serve[s]," 74 and that "Armstrong is generally the high priced manufacturer."175

        110. Although Armstrong has argued that its prices are higher because its
 quality is higher,176 the evidence indicates that Armstrong charges higher prices
 than its competitors for SACTs of similar quality. An Armstrong employee
 testified in deposition that if one compares "apples to apples            ...
                                                                     talking about a
 product with the same attributes," then Rockfon would be less expensive than
 Armstrong.177 Similarly, a third -party report analyzing this market commissioned
 by Armstrong states that USG is "generally lower priced than Armstrong" even
 though USG is "also viewed as high quality," like Armstrong.178

        111. Armstrong and Rockfon price data confirm that Armstrong generally
 charges higher prices for SACTs of similar characteristics.

   .' 9 The most common version of the Optima sold has an NRC of 0.95 and a
 CAC of 26. The Rockfon product line most similar to Armstrong's Optima (high
 NRC, low CAC) is Rockfon's Sonar product line, which has an NRC of 0.95 and a



        174
             Loufek (AWI) Deposition at 44.
        175
             Pasquerello (AWI) July 13, 2018 Deposition at 40.
         176 Armstrong Motion to Dismiss at 9 ("even assuming that Armstrong can charge 5%

 higher prices than one or more of its competitors, that may simply be an indication of quality.").
         177
             Harold Barker (AWI) Deposition at 210 ("Q: What is the pricing difference between
 Rockfon and Armstrong with regard to commercial ceiling tiles? A: You would have to compare
 apples to apples, so we would need to make sure that we're talking about a product with the
 same attributes. The Armstrong attributes would equal the Rockfon attributes. My experience has
 been that Rockfon would be low cost. Q: So Rockfon would be less expensive than Armstrong
 comparing similar products? A: That would be my experience."); id. at 212 ("Q: Let's talk about
 USG and Armstrong. How do they compare on price comparing similar items? A: It would be
 similar.")
         118 AWI00019886 at AWI00019891.
        179




                                                69



                                              JA06785
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 74 of 191 PageID #:
                                   14874



 CAC of 22.180     Despite both having identical NRCs and similar CACs,
 Armstrong's Optima was on average $      per square foot, which is % higher
 than Rockfon's average Sonar price of $1.59 per square foot. Table 6 below
 summarizes this comparison.

      Table 6: Price Comparison for High-NRC, Low CAC Products181
                                                          Average Price
 Manufacturer Product Line        NRC           CAC           ($/ft                       )
   Armstrong             Optima.              0.95                 26
    Rockfon               Sonar               0.95                 22                $1.59

        112. The most common version of the Armstrong Ultima sold has an NRC
 of 0.75 and a CAC of 35. The most similar Rockfon product line is its "Alaska
 dB" product line, which has a slightly higher NRC (0.85) and the same CAC (35).
 Even though Armstrong's Ultima provides the same CAC and a lower NRC, the
 Ultima is nonetheless $     per square foot, which is % higher than the price of
 Rockfon's Alaska dB ($1.08 per square foot). Table 7 below summarizes this
 comparison.

    Table 7: Price Comparison for Medium-NRC, High -CAC Products182
                                                          Average Price
 Manufacturer Product Line        NRC          CAC
                                                                                    ($/ft2)
   Armstrong            Ultima                0.75                 35
    Rockfon            Alaska dB              0.85                 35                $1.08

        113.  Similarly, internal Armstrong comparisons of competitors' SACT
 prices confirm that Armstrong charged higher prices than its competitors for
 comparable products. Table 8 below reproduces a 2017 internal Armstrong
        180
             This is consistent with the testimony of Tom McKinney, AWI's director of pricing for
 ceiling tiles. McKinney Deposition at 35-36 (testifying that Rockfon's Sonar and Alaska lines
 were most similar to Armstrong's Optima product line).
         181 "ROXARM63
                             High NRC, Low CAC Price Comparison.csv". Prices for Rockfon and
 Armstrong are both calculated for 2016 for an apples -to-apples comparison. More generally, the
 Optima was on average          % more expensive than the Rockfon Sonar from October 2013
 (Rockfon purchase of CMC) to September 2017 (end of Roxul PMRS data). "ROXARM63 price
 comparison 10-2013 to 9-2017.csv".
         182 "ROXARM63
                             Medium NRC, High CAC Price Comparison.csv". More generally, the
 Armstrong Ultima was on average            % more expensive than the Rockfon Alaska dB from
 October 2013 (Rockfon purchase of CMC) to September 2017 (end of Rockfon PMRS data).
 "ROXARM63 price comparison 10-2013 to 9-2017.csv".
                                               70



                                            JA06786
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 75 of 191 PageID #:
                                   14875



 presentation, in which Armstrong identifies the most similar competitive products
 for four of Armstrong's                     product lines (the Cortega (fissured),
 Dune, Ultima, and Optima lines), and lists the price premium Armstrong charges
 relative to the competitors' product. The Armstrong price premium over USG and
 CertainTeed ranges from % for the lowest -end SACTs to up to           % for the
 highest end SACTs, which confirms that Armstrong tends to charge higher prices
 than USG and CertainTeed for comparable products. Further, this Armstrong
 document shows that it charges an even larger premium over Rockfon's prices,
 indicating that Armstrong, USG, and CertainTeed all charge higher prices than
 Rockfon for comparable products. The fact that Rockfon charges lower prices than
 all three of Armstrong, USG, and CertainTeed is important because it means that
 foreclosing Rockfon in particular will significantly reduce the constraint on
 Armstrong's prices and increase marketwide prices, even if USG and CertainTeed
 remain unforeclosed.

   Table 8: Internal Armstrong Estimates of Its Price Premiums Relative to
                      USG, CertainTeed, and Rockfon183
                                         Armstrong               Armstrong
                             USG/
 Armstrong   Armstrong                     Premium       Rockfon Premium
  Product                CertainTeed
                AUV         product       over USG/ Product          over
                                        CertainTeed                Rockfon
   Cortega

    Dune

   Ultima

   Optima

       114.    b. Armstrong Has Been Able to Elevate Its Prices Above Its Costs
 More than Rockfon. Armstrong not only charges higher prices than its smaller
 rivals, but also is able to elevate its SACT prices more above its costs of
 production. Here, I have production cost data only for Armstrong and Rockfon.
 Figure 14 below shows that Armstrong has consistently been able to charge prices
 that are over         its production costs, whereas Rockfon only charges prices that
 are         times its production costs. Armstrong's significantly greater ability to

       183
             AWI00226883 at AWI00226889 (May 23, 2017 presentation).
                                             71




                                          JA06787
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 76 of 191 PageID #:
                                   14876



 elevate price above its production costs further confirms that Armstrong has
 market power over price.

 Figure 14: Ability to Elevate Price Above Production Cost, Armstrong versus
                                        Rockfon184




       115.   Armstrong and Rockfon sales data also shows that Armstrong
 consistently raises its prices above its production costs more than Rockfon across
 all regional markets within the United States. Figure 15 below shows Armstrong's
 and Rockfon's average ratios of price to production cost in each of the 61 regions
 within the United States (each region is a separate point on the horizontal axis).
 One can see that Armstrong's price -to -cost ratio is always higher than Rockfon's.




       184
             "ROXARM69 Price Over Production Cost AWI v Rockfon.csv".
                                            72



                                          JA06788
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 77 of 191 PageID #:
                                   14877



     Figure 15: Rockfon and Armstrong Price to Production Cost Ratios,
    Calculated Separately for Each Price Metro Within the United States185




       116. Armstrong Has Been Able to Raise the Prices of its Ceiling Tiles
              c.
 Above Cost More in the U.S. Than in Other Regions. Third -party market
 research reports confirm that Armstrong's ceilings business has been able to
 achieve higher profit margins in the U.S. than in other areas of the world. For
 example, a 2015 market research analysis by the firm SunTrust Robinson stated
 that, "By far, AWI's [Armstrong's] strongest margin results are in the Americas,
 which over the last four years have seen EBITDA margin expand from roughly
 30% to 40%" and that "the market structure is a significant driver of these
 profits."186 By comparison, Armstrong's EBITDA margins were only l -2°4 in
 Europe, the Middle East, and Africa, and only 2-5% in the Pacific Rim.187
 SunTrust Robinson attributed Armstrong's higher profit margins in the Americas
 to its high market share and high barriers to entry in that market: "the business is
 effectively an oligopoly in the U.S., as AWI [Armstrong] has the leading market
 share in ceilings, well ahead of the number two player, USG, which has roughly a


       185
         "ROXARN'169 awi vs rockfon price to cost ratios regional.csv".
       186
          Barker Exhibit 4 (investment analysis of AWI by the firm SunTrust Robison
 Humphrey, dated April 20, 2015).
         Id.
                                         73




                                       JA06789
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 78 of 191 PageID #:
                                   14878



 35% market share. These two companies really dominate the business." 88
 Similarly, JP Morgan concluded in 2016 that in the U.S. "AWI [Armstrong] will
 continue to enjoy pricing power in its ceiling business, driven by the industry's
 high degree of consolidation as well as negligible amounts of imports," and noted
 that "AWI [Armstrong] has pointed to strong incremental EBITDA margins in
 North America of roughly 60%."189

                                  3.   Power to Exclude Rivals
         117. Evidence that a firm has been able to successfully exclude rivals
 directly proves that the firm has market power because only firms with market
 power can profitably exclude rivals. Here, there are many different types of
 evidence showing that Armstrong and USG have successfully foreclosed smaller
 rivals such as Rockfon, and thus that they have market power. For example, I
 show below in Part III that: (1) Armstrong (both on its own and in combination
 with USG) has foreclosed significant shares of the relevant markets; and (2)
 Rockfon grows significantly slower among foreclosed customers.



                             D. Rockfon Is a      Market Maverick
         118. The evidence indicates that Rockfon is a "maverick" competitor in the
 SACT markets, which makes foreclosure of Rockfon in particular especially
 harmful to competition. In economics, a "maverick" firm is one that provides a
 unique competitive constraint on the market, for example by pricing more
 aggressively than other firms or by offering unique products. Thus, "maverick"
 firms disrupt markets to the benefit of consumers, and economists recognize that
 eliminating competition from these "maverick" firms can significantly harm
 competition.190 Here, I discuss two ways in which Rockfon is a "maverick" SACT


        '88
             Id.
        189
             Barker Exhibit 5 (JP Morgan investment analysis of AWl., dated May 16, 2016) at 2.
         19°
              DOJ/FTC Horizontal Merger Guidelines §2.1.5 (2010) ("The Agencies consider
 whether a merger may lessen competition by eliminating a `maverick' firm, i.e., a firm that plays
 a disruptive role in the market to the benefit of customers. For example, if one of the merging
 firms has a strong incumbency position and the other merging firm threatens to disrupt market
 conditions with a new technology or business model, their merger can involve the loss of actual
 or potential competition. Likewise, one of the merging firms may have the incentive to take the
 lead in price cutting or other competitive conduct or to resist increases in industry prices. A firm
 that may discipline prices based on its ability and incentive to expand production rapidly using
                                                 74



                                              JA06790
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 79 of 191 PageID #:
                                   14879



 competitor: (1) Rockfon prices more aggressively than other firms; and (2)
 Rockfon offers unique products. Indeed, Armstrong's contract terms with FBM
 and GMS that prohibit non -Armstrong locations from carrying Rockfon in
 particular (but allow those same locations to carry CertainTeed or USG) would be
 economically rational only if Armstrong believed that Rockfon posed a
 competitive constraint that USG and CertainTeed did not.

                            1. Rockfon   Prices More Aggressively
        119.  As shown above in Part I.C.2, Armstrong, USG, and CertainTeed all
 charge higher prices than Rockfon for similar products. Moreover, the evidence
 indicates that Armstrong, USG, and CertainTeed engage in extensive price
 coordination in which they follow each other's price increases instead of
 competing aggressively against each other on price.191     Because USG and
 CertainTeed price higher than Rockfon and tend to follow Armstrong's price
 increases, competition from USG and CertainTeed does not constrain Armstrong's
 prices as much as competition from Rockfon does.




 available capacity also can be a maverick, as can a firm that has often resisted otherwise
 prevailing industry norms to cooperate on price setting or other terms of competition.").
         191McKinney (AWI Director of Pricing for Ceiling Tiles) Deposition at 75-76 ("Q:... Is
 Armstrong the price leader in the ceiling tile market in the U.S.? A: We certainly expect to get a
 premium for the product. Q: And when Armstrong makes a price increase, does USG usually
 follow? A: They do. Q: Does CertainTeed usually follow? A: They do. Dates are staggered in
 different amounts, depending on their internals. Q: Does Rockfon usually follow? A: I've seen
 less consistent evidence that I have. I don't know if they follow"); AWI01159944 ("We believe
 USG & CT will follow suit if we do so", regarding Price Increases); Hart Deposition Exhibit 4,
 page 2 (internal Rockfon document surveying the competition. Under Armstrong, it states "Price
 leader - transparent about the fact that its prices will go up - and the market will follow");
 Barker Exhibit 4 (investment analysis of AWI by the firm SunTrust Robinson Humphrey, dated
 April 20, 2015) ("We believe in ceilings, business price gains have been the norm at USG versus
 price cutting, thus resulting in the gains in margins.... Said another way, USG stopped trying to
 be the largest, opting instead to be a 'very profitable #2'. The result was substantial gains in
 profitability for both producers as shown on this page."); AWI00773084 (internal Armstrong
 email

                                                                                            ).
                                                75




                                             JA06791
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 80 of 191 PageID #:
                                   14880



                            2. Rockfon Offers Unique       Products
        120.Rockfon is a "maverick" also because it introduced unique products to
 North America. In particular, Rockfon introduced mid -to-high NRC SACTs with
 smooth white finishes at lower prices than Armstrong's smooth -finished SACTs.192

        121.   In response to Rockfon introducing smooth-finished, high-NRC,
 lower-cost tiles to North America, Armstrong had to develop new SACTs that it
 called its "defensive products."193 Armstrong's new defensive products were: (1)
 the "Playa," which was designed to compete with Rockfon's "Pacific" product; (2)
 the "Yukon," which was designed to compete with Rockfon's "Artic" product; and
 (3) the "Dakota," which was designed to compete with Rockfon's "Koral" and
 "Tropic" products."194


                                          95

        122. Internal Armstrong documents show that




        192
             AWI00961128 at AWI00961134 ("[Rockfon] Products targets our gaps. Rockfon is
 trying to target perceived gaps in the Armstrong product line. High end fiberglass and mineral
 fiber specifically. We have limited their effort with new product launches such as Calla and Lyra
 which will give the clean smooth visual our customers are asking for"); AWI01218925 at
 AWI01218926 ("Problem: 1) Rockfon is showing up in specification with High NRC / Low
 CAC smooth, white panels... 2) Rockfon is coming after projects where Optima, Calla, or
 Ultima is specified and offering savings to the contractor or GC. Solution: Armstrong defensive
 products offer a smooth, white laminated visual on a mineral fiber or fiberglass substrate with
 high NRC").
         193
             McKinney Deposition at 174 ("Q:       .   . .is the reason [defensive products] were
 developed in direct response to Rockfon's entry into the market? A: That is my understanding");
 AWI01218905 at AWI01218918 ("What is our general value proposition for defensive products?
 Smooth, White Laminated visual. Good NRC performance").
         194
             AWI01218925 at AWI01218926.
        195


        196
              McKinney Deposition at 173.
        197
              AWI01218905 at AWI01218918 ("

                                                                                  ).
                                                 76



                                               JA06792
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 81 of 191 PageID #:
                                   14881




       123.   Because Armstrong

                                                   : (1) deprives that customer of
 the ability to use Rockfon's innovative SACTs; (2) deprives that customer of the
 ability to use Armstrong's defensive products designed in response to Rockfon's
 SACTs; and (3) will cause the customer to pay higher prices for Armstrong's
 standard products rather than Rockfon's lower -priced SACTs or Armstrong's
 defensive products.

       124.   Given that only competition from Rockfon (as opposed to USG or
 CertainTeed) forces Armstrong to offer customers less expensive "defensive"
 products with lower profit margins, it is not surprising that Armstrong would try to
 foreclose Rockfon in particular from competing. When Armstrong only has to
 compete against USG or CertainTeed, there is no need to use defensive products
 and therefore Armstrong can continue to earn higher profit-margins on its standard
 products. In the next Part of this report, I describe the multiple ways in which
 Armstrong foreclosed Rockfon.



               II. OVERVIEW OF CONDUCT RESTRAINING RIVALS
       125.    Armstrong and USG have engaged in multiple types of conduct that
 restrained distributors from buying or selling SACTs from rival manufacturers.
 For example, Armstrong has entered into agreements with some distributors that
 explicitly prohibit the distributors from carrying or reselling any ceiling products
 made by rival manufacturers. I describe the various ways in which Armstrong and
 USG have foreclosed rivals from access to distributors in sections B -F below.
 Before doing so, I first discuss in section A why foreclosing rivals from access to
 distributors restrains the ability of rivals to effectively compete.

              A. Why Distributor Foreclosure Restrains Competition

       126.   Preventing rival manufacturers from selling to distributors forecloses
 not only the primary purchasers of SACTs, but also the most efficient means of
 distribution. As I showed above in Part I.C.1 (barriers to entry), SACT
 manufacturers sell the vast majority of their SACTs through distributors because

                                         77



                                       JA06793
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 82 of 191 PageID #:
                                   14882



 distributors offer many efficiencies over direct-purchase that most contractors
 desire.

       127. The brands of SACTs carried by a distributor influences which SACT
 model is used on a particular job in the following two ways:
        (a) First, contractors typically will include a SACT brand in its bid for
 the job only if the contractors' preferred distributor carries that SACT
 brand. Multiple types of evidence show that the brands that a contractor's favored
 distributor carry strongly influences which SACTs the contractor will include in its
 bids.198 For example, a survey commissioned by Armstrong of contractors
 indicated that the two most important factors in determining their "preferred
 brand" of SACT were price and "availability and service from the distributor or
 dealer you [the contractor] prefer."199 Similarly, when these surveyed contractors
 were asked open-endedly which factors drive their preference for a particular
 brand, many responded that distributor availability was the most important factor,
 stating, for example `Number 1 is our supplier," and "the main thing [is] the
 service I get from my distributor", or "having the distributor have the product in
 stock."200 Similarly, a Rockfon employee testified that contractors "generally will
 have a relationship with distributors on other products" and therefore the SACTs
 the contractors' preferred distributor has available is "extremely important" to the



        198
             Lay (AWI) August 14, 2018 Deposition at 87 ("Q: Contractors can be loyal from
 distributor to distributor? A: Yes, they can . Q: Can have long-standing relationships with those
 distributors? A: They can. Or they could have a long-standing issue with your particular
 distributor, so they want a choice.").
         199 AWI00019892, "Contractor" tab (survey of 12 contractors commissioned by
 Armstrong and performed by Sterling Associates. Rows 102-107 ask the contractors to rate
 "some factors [Sterling Associates] thought might be important to contractors in determining
 their preferred brand" on a scale of 1-5 (with 5 being most important, 1 being least important).
 The two most important factors were "lowest price for product" (average score of 4.4/5) and
 "availability and service from the distributor or dealer you prefer" (average score of 4.3/5). The
 other factors were "relationship and service from the company's rep" (average score 3.7/5),
                                                                            -
 "easier to install" (average score 3.2), and "acceptance in the market viewed as industry
 standard, most often specified (average score 3.2)).
         zoo
             AWI00019892, "Contract" tab (survey of 12 contractors commissioned by Armstrong
 and performed by Sterling Associates. Row 99 asks "What factors drive your preference, as a
 contractor, for one brand over another? What is most important to you as a contractor?" Several
 responses mentioned distributors or delivery service, e.g. "Number 1 is our supplier. Are they
 going to get the material on -time", "the service that I get from my distributor. That's pretty
 important, the main thing," "I would say service, delivery, then price," "the way I like to guide
 this business is service and having the distributor have the product in stock.").
                                                78



                                             JA06794
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 83 of 191 PageID #:
                                   14883



 decision about which SACT to use.201 Consequently, if Armstrong prohibits a
 distributor from carrying other SACT brands, then the contractors who prefer that
 distributor generally will not include rival SACT brands in their bids.
        (b) Second, distributors' sales forces influence which brands of SACTs
 the contractor will include in its bids. Many building products distributors have
 specialized sales forces that are trained to sell the particular brands of SACTs that
 the distributor carries.202 As one analyst put it, distributors provide "a sales value"
 to manufacturers and "are in touch with the decision makers on commercial
 projects to get their products specified for the job."203 When Armstrong's
 agreements prevent the distributor from selling rival SACTs, the distributors' sales
 force will in turn attempt to convince contractors to use only Armstrong brands,
 regardless of which brand of SACT would actually be most appropriate for the
 particular job. In contrast, when distributors are free to carry and sell multiple
 SACT brands without any restraints, the distributors' sales force are incentivized to
 instead to recommend the brand and model of SACT that will best suit the project
 and thus give the contractor the best chance of winning the bid.

         128. Ultimately, multiples types of evidence show that the SACT brands
 distributors carry significantly affects which SACTs are actually purchased and
 used in projects: (a) the widespread consensus among industry participants and
 analysts that access to distributors is crucial and poses a barrier to entry to rival
 SACT manufacturers;204 (b) Armstrong's significant efforts to prevent rivals, and
 in particular Rockfon, from gaining access to distributors, which would be
 economically rational only if restricting rival access to distributors gave Armstrong


        201
             Nevins (Roxul) Deposition at 87 ("Q: What are the primary factors for a contractor in
 choosing a ceiling tile? A: I would say weight, cutability. In many cases it's - for a contractor
 it's extremely important the distributor that carries that, because they generally will have a
 relationship with distributors on other products").
         202
             FBM 2017 10-K at 3 ("For ceiling contractors, we carry a wide range of products and
 have the technical sales expertise to assist our customers in selecting the appropriate acoustical
 product for their project"); McCatty Deposition at 28 ("Q: Do you think distributors have an
 influence on what ceiling tiles are used on particular jobs? A: Yes. Q: And is that based on the
 influence distributors have with their contractors? A Yes.").
         203
             Barker Deposition Exhibit 4 (investment analysis of AWI by the firm SunTrust
 Robinson Humphrey, dated April 20, 2015) at 12 ("Distribution a Barrier but Rockwool Makes
 Push into U.S. Ceilings. Armstrong sells its products through third party distributors who provide
 both an inventory and, more importantly, a sales value in the value chain. These distributors are
 in touch with the decision makers on commercial projects to get their products specified for the
 job.").
         204
             See supra Part I.C.1.
                                                79



                                             JA06795
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 84 of 191 PageID #:
                                   14884



 a competitive advantage; and (c) explicit statements by industry analysts that
 distributors affect the choice of SACT used on a job.205

         129. Nonetheless, Armstrong has argued in its Motion to Dismiss that
 foreclosing distributors (as opposed to end -users, who are the contractors in this
 case) does not actually foreclose rival SACT manufacturers for various reasons.
 Below, I show why each of these arguments is mistaken.

         130.  a. Selling Directly to Contractors Instead of Distributors Is Not
 Efficient for the Majority of Sales. Armstrong has argued in this case that
 preventing distributors from selling rival SACTs does not foreclose rival SACT
 manufacturers based on the _premise that SACT manufacturers can alternatively
 sell directly to contractors.2 6 Armstrong's premise that SACT manufacturers
 could simply switch to selling directly to contractors is mistaken because most
 contractors are not able to efficiently self-supply distribution services. Armstrong
 employees have testified that, in order for contractors to self-supply distribution
 services, they would at the very least need warehouses and a fleet of trucks,207
 which are investments that would be profitable only if the contractor was
 particularly large. Further, even if a contractor had a warehouse and trucks, it
 could not self-supply many of the other services that distributors provide, such as
 one -stop shopping and better credit terms than manufacturers offer. Indeed, sales
 shows that SACT manufacturers sell only 9% of their SACTs directly to
 contractors, which directly shows that direct purchasing is usually not the most
 efficient means of selling SACTs.208 Third -party reports likewise acknowledge
 that selling SACTs directly to contractors is not a "sustainable strategy."209

        205   Barker Deposition Exhibit 4 (investment analysis of AWI by the firm SunTrust
 Robinson Humphrey, dated April 20, 2015) at 12 ("distributors are in touch with the decision
 makers on commercial projects to get their products specified for the job."). See also Lay (AWI)
 August 14, 2018 Deposition at 86 ("Q: Having a strong distributor partner in any territory would
 be key togrowing and maintaining market share? A: Yes").
         206Armstrong Motion to Dismiss at 12.
         207 Loufek (AWI) Deposition at 79 ("Q: Wouldn't there also be just some minimum
 requirements of that contractor [to be a direct purchaser]? I know you mentioned size. But they
 would need to have storage facilities, right, trucks to deliver the product on -site? A: Correct.").
         208 "ROXARM17 SACT Sales 2014-2017 by cust group (ARM, USG, Rockfon).csv".
         209
              AWI00009000 at AWI0009003 ("What is the impact of Rockfon selling direct to
 contractors? Rockfon in 2017 has been focusing on going directly to contractors to sell products.
 Will this be a sustainable strategy? We think not, as ceiling tile primarily is sold through the
 distribution network for a reason. If general contractors had to negotiate pricing for each
 individual building product used in a construction project, this would further exacerbate the
 already challenging bottlenecks in the construction process. No one has asked the `why?' behind
                                                 80



                                              JA06796
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 85 of 191 PageID #:
                                   14885




         131.           of Some t'nforeclosed Distributors Does Not Negate
                  b. Existence
 Foreclosure of Other Distributors. Armstrong has also argued that preventing
 distributors from selling rival SACTs does not foreclose rival SACT manufacturers
 based on the premise that SACT manufacturers can alternatively sell through
 unforeclosed distributors.210 Armstrong's argument is mistaken for multiple
 reasons.

         132.     First, total foreclosure of 100% of a market is not necessary for
 anticompetitive harm.21'

         133.   Second, Armstrong's argument ignores that contractors have
 developed relationships with (and sometimes loyalty to) particular distributors,212
 and consequently that foreclosing rivals from access to a particular distributor also
 effectively forecloses rivals from the contractors that have developed relationships
 with that distributor.

         134. Third, Armstrong's argument ignores that distributor quality and
 expertise varies significantly, meaning that foreclosing rivals from access to the
 best distributors impairs rivals' ability to compete even if rivals still have access to
 lower-quality distributors. For example, because Armstrong and USG have
 foreclosed access to most of the specialty ceilings products distributors, Rockfon

 this direct-to-contractor strategy Rockfon is attempting. In our opinion, because Rockfon has
 faced greater than anticipated challenges to gaining a foothold with key distribution relationships
 and likely isn't receiving the support they would like, the company is choosing to go direct to
 contractors.... History has shown that significant ceiling industry market share shifts take a
 long time to achieve, and given the steep distributor barriers to entry, we think it will be very
 challenging for Rockfon to gain market share in the near term.") (underlines in original).
          10 Armstrong Motion to Dismiss at 12.
         211
             ELHAUGE, U.S. ANTITRUST LAW & ECONOMICS 371 (3d ed. 2018) ("The major
 anticompetitive concern is that [exclusive dealing] agreements might foreclos[e] enough of the
 market to rivals as to impair competition."); id at 408-09 (the conclusion that "foreclosure need
 not be total   ...fits the relevant economics because the possible anticompetitive effects depend
 on the extent to which rival sales were restrained, not on whether the foreclosure was total at any
 particular distributor or end -user.")
         212
             Lay (AWI) August 14, 2018 Deposition at 87 ("Q: Does adding additional distributors
 equate to additional market share? A: It can. It doesn't always determine success, but it actually
 gives you an opportunity to perhaps sell some of the customers that you're not currently selling
 that might be - have a relationship with an existing distributor. Q: Contractors can be loyal from
 distributor to distributor? A: Yes, they can . Q: Can have long-standing relationships with those
 distributors? A: They can. Or they could have a long-standing issue with your particular
 distributor, so they want a choice.").
                                                 81




                                              JA06797
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 86 of 191 PageID #:
                                   14886



 has been forced to attempt to sell its SACTs through distributors of insulation
 products, who lack sales forces with specialized knowledge about SACTs and
 relationships with ceiling contractors (as opposed to insulation contractors).213 An
 Armstrong employee has also testified that some distributors are "not very
 effective" as compared to others, for example because they do not provide all of
 the "functions expected by the contractors who do business with a distributor."214
 This same Armstrong employee testified that not having a "top quality distributor"
 makes it harder to sell SACTs,215 confirming that restricting Rockfon from access
 to the best distributors impairs Rockfon's ability to compete even if Rockfon still
 has access to some inferior distributors.

        135.  Architect Specifications of Which SACTs Are Acceptable Does
                c.
 Not Negate the Foreclosure of Distributors. Armstrong has also argued that
 preventing distributors from selling rival SACTs does not foreclose rival SACT
 manufacturers based on the premise that architects "specify the brand and
 performance of the [SACT] in at least 90% of interior construction projects," and
 that architects were not foreclosed.216 This argument falsely implies that the
 architect specifies only a single acceptable brand on 90% of jobs, when in reality
 the evidence indicates that architects usually specify multiple acceptable brands by

        213
              Noeth (Rockfon) Deposition at 205-206 ("Q: Has Rockfon built any distributors from
 scratch? A: We have not built any distributors. We have distributors that, whe new get kicked out
 of somewhere, we end up having to start somewhere else, and those restarts have been, a lot of
 times, with folks that don't really know ceilings that well and we try to build them up. Q: Is IDI
 an example? A: IDI is an example of -yeah, a company that was mostly insulation -focused,
 would not be our idea of an ideal ceilings distributor, but if you look at the markets where we
 operate with them, it was probably because that was our only option after the changes that were
 forced on us through the Armstrong pressures").
          214
              Galvin (Armstrong) Deposition at 164-165 (testifying that Armstrong terminated a
 distributor named                                       because "they were not very effective,"
 explaining that "there are certain functions expected by the contractors who do business with a
 distributor that Lensing just flat out would not provide," such as unloading the products for the
 contractor).
          215
              Galvin (Armstrong) Deposition at 166 ("Q: And by having not a top quality
 distributor, did that make it harder for you to sell Armstrong ceiling tiles? A: Absolutely.").
          216
              Armstrong Motion to Dismiss at 13 ("competition in the ceiling tile market is rooted
 in the specification process, whereby "[a]rchitects specify the brand and performance of Ceiling
 Tile or Grid System (`spec') in at least 90% of interior construction projects. Thus, ... here the
 decision to specify remains in the hands of the consumer, that is, the architect who could choose
 Rockfon. Rockfon does not allege that Armstrong's exclusive agreements with distributors
 prevent Rockfon from lobbying for or selling its products at the specification phase. There is,
 therefore, no foreclosure because Rockfon remains able to compete for the ultimate consumer in
 at least 90% of interior construction projects.").
                                                82



                                             JA06798
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 87 of 191 PageID #:
                                   14887



 name or specify that any SACT with "equal" performance is acceptable.217 Indeed,
 industry participants have estimated that 50-75% of specifications include "or
 equal," which "allows the contractor to influence brand selection."218 Thus,
 architect specifications generally allow contractors to use multiple brands of
 SACTs, but Armstrong's restrictions on distributors prevent them from carrying all
 of the brands that architects view as acceptable.

        136.    d. The Significant Incontestable       Demand for Replacement
 Armstrong SACTs Prevents Rockfon From Competing for Exclusive
 Agreements With Distributors Against Armstrong. Armstrong has also argued
 that its exclusive dealing agreements with distributors do not foreclose Rockfon
 based on the premise that Rockfon could compete for exclusive distributor
 agreements against Armstrong.219 This argument fails to account for the fact that
 there is significant incontestable demand for Armstrong SACTs. As I discussed
 above in Part I.C.1, a majority of SACT purchases are for replacing damaged or
 old tiles, and customers generally demand that the original brand and model be
 used so that it matches the existing tiles. Because Armstrong has sold over 50% of
 SACTs in North America for many years, most of these replacement jobs are for
 Armstrong tiles. Consequently, at least 25% of SACT sales are for repairing or
 replacing Armstrong tiles and can satisfied only by Armstrong tiles. This means a
 distributor would automatically disqualify itself from about 25% of all SACT jobs
 if it rejected an exclusive agreement with Armstrong and instead signed an
 agreement with a rival. In contrast, if Armstrong did not use exclusive dealing
 agreements, distributors would be free to purchase any other manufacturers'
 SACTs for the 75% of the distributors' business that is not the repair and/or
 replacement of Armstrong SACTs.



        217
           See, e.g., AWI00019892, "Architect" tab (survey of architects commissioned by
 Armstrong and performed by Sterling Associates. Row 36 asks "How do you typically write the
 specs for ceiling tile? A single brand? Brand or equivalent?" Out of thirteen architects surveyed,
 2 responded "Usually specify a single specific brand, 2 responded "usually specify a single
 specific brand 'or equivalent," 7 responded "usually specify multiple acceptable brands by
 name," and 2 responded that there was no "typical" way to write the specs, and it instead varied
 case by case. Thus, out of the 11 architects who stated they had a "typical" method of specifying
 ceiling tiles, only 2 (18%) stated that they usually specify a single brand).
         218
                                                                    -
             Hart Deposition Exhibit 4 at page 2 ("Term: 'or equal' more than 50 percent of the
 time (-75%), specs include 'or equal,' which refers to comparable performance. Allows the
 contractor to influence brand selection.").
         219
             Armstrong Motion to Dismiss at 14 ("rivals can compete for distributors with expiring
 or terminable contracts").
                                                83




                                             JA06799
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 88 of 191 PageID #:
                                   14888



  B Armstrong Prohibited Even Non Armstrong Distributor Locations from
                                    Buying Rockfon
        137.   Many SACT distributors are owned by larger companies such as FBM
 and GMS that own multiple distributor locations throughout the country. Most of
 the distributors owned by these larger companies exclusively sell Armstrong
 SACTs, and Armstrong's agreements with these distributors included Armstrong's
 standard contract terms prohibiting any of these "Armstrong locations" from
 buying SACTs from any rival manufacturers, as I describe in more detail in the
 next section.

        138.   However, some of the other distributor locations owned by these
 larger companies do not sell Armstrong SACTs at all and instead sell other
 distributors' SACTs. Shortly after Rockfon acquired CMC in October 2013,
 Armstrong entered into agreements with many of the larger companies (such as
 FBM and GMS) that prohibited all of their "non-Armstrong locations" (i.e.,
 locations distributing SACTs besides Armstrong) from purchasing SACTs from
 Rockfon in particular. Thus, these Armstrong agreements actually foreclose
 Rockfon even at FBM and GMS distributor locations that do not sell Armstrong
 SACTs.22°

        139. a. GMS Agreement. In March 2014, Gypsum Management and
 Supply ("GMS") changed ownership and therefore had to obtain Armstrong's
 consent to continue its distribution relationship with Armstrong, pursuant to its
 previous agreement. Armstrong provided this consent only if the existing
 agreement between GMS and Armstrong was amended as follows:

              "Distributor agrees not to purchase for resale at any [Armstrong
       locations], ceiling products of any type directly from any
       manufacturer other than Armstrong.
              As for all other distribution locations owned or operated by
       [GMS] but not authorized to distribute Armstrong Ceiling Products
       under this agreement Non -Armstrong Locations'), [GMS] agrees that
       none of them will purchase for resale, directly or indirectly, any
       ceiling products manufactured by Rockfon... provided the foregoing



       220
          AWI00066845 (October 24, 2013 email from Paul Corr at Armstrong, "We have the
 commitment form the largest distributors to avoid them even in markets where they have no
 line.").
                                            84



                                         JA06800
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 89 of 191 PageID #:
                                   14889



        restriction does not apply to products of Chicago Metallic Company
        or the mineral fiber insulation products of Roxul Inc.
                In the event of a breach of this Paragraph 3, Armstrong may, in
        its sole discretion,
                (a) terminate this Agreement for cause,
                (b) terminate for cause the authority of Distributor to distributor
                Ceiling Products in all or part of any non-exclusive Territory.. .
                (c) convert for cause, from exclusive to non-exclusive, any
                exclusive Territory"22'

        140.  Thus, this agreement allowed Armstrong to terminate its distribution
 relationship with any (and every) GMS location if even a single GMS location
 purchased SACTs from Rockfon. As with the FBM agreement, the specific
 prohibition against Rockfon SACTs applied to non -Armstrong locations, meaning
 that even GMS locations that were not buying Armstrong SACTs were prohibited
 from buying Rockfon SACTs.

        141.  This agreement with GMS stunted Rockfon's growth by depriving it
 of crucial distributors when GMS would acquire distributors that were previously
 buying Rockfon SACTs. I describe examples of these in Part III.0 below.

        142. b. FBM Agreement. In October 2013, FBM acquired the previously
 independent222 distributor Home Acres Building Supply ("HABS") in Grand
 Rapids, Michigan. Armstrong's previous agreement with NABS required NABS
 to obtain consent from Armstrong in order to continue its relationship in the event
 that NABS changed ownership.223 Armstrong consented to the change of
 ownership of this distributor location from NABS to FBM, but only on the
 following condition:



        221
             AWI00619437 at AWI00619437-38. Because this agreement was an amendment to
 Armstrong's prior agreement with GMS, the terms of the agreement stating that Armstrong can
 terminate "this Agreement" mean that Armstrong can terminate its entire agreement with GMS
 (affecting every GMS location).
         2 2
             By "independent," I mean this distributor was not previously owned by a larger
 company that owns many distributors, such as FBM or GMS.
         223
             AWI00069890 at AWI00069892 (agreement between Armstrong and HABs, effective
 July 24, 2009. "18. This Agreement is not assignable or otherwise transferable by Distributor
 without the written consent of Armstrong. `Assignment' or `transfer' includes any change in
 ownership or control of Distributor deemed significant by Armstrong.")
                                              85




                                           JA06801
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 90 of 191 PageID #:
                                   14890



               "In the event that FBM ...or any affiliate or subsidiary ..               .


        enters into an agreement to purchase ceiling products directly from
        Rockfon . . ., then Armstrong may, in its sole discretion and in
        addition to other remedies,
               (a) terminate the Agreements and any other agreements
               between Armstrong and ... FBM.. .
               and/or,
               (b) terminate or modify any territory rights under the
               Agreements and any other agreements between Armstrong and .
               .. FBM ..., including but not limited to, any exclusivity rights
               thereunder"224

        143.  Thus, this agreement allowed Armstrong to terminate all of its
 agreements with every FBM distributor location if even a single non -Armstrong
 distributor location purchased directly from Rockfon. Further, this agreement
 meant that Armstrong could terminate all of its agreements with every FBM
 location if any distributor locations FBM acquired later directly purchased from
 Rockfon.

        144.   This agreement with FBM significantly stunted Rockfon's growth in
 multiple regional markets. On multiple instances, FBM acquired independent
 distributors that had previously begun buying Rockfon tiles and distributing the
 region. After FBM acquired these distributors, they became bound by this
 agreement to stop buying Rockfon tiles and distributing them to the region, which
 significantly impaired Rockfon's ability to compete in that region. I discuss
 several examples of this in Part III.C, below.

      145. c. Interior/Exterior Agreement. Interior/Exterior Building Supply
 owns 23 distributor locations throughout the United States.225 In July 2014,
 Interior/Exterior entered into a distribution agreement with Armstrong. This
 agreement included the following section:

               "Distributor agrees not to purchase for resale at any [Armstrong
        location], ceiling products of any type from any manufacturer other
        than Armstrong.

        224
              AWI01015645 at AWI01015646. This agreement was "deemed to amend" all other
 agreements between FBM and Armstrong. Id.
          225
                See www.interiorexterior.net/locations-all-interior-exterior-drywall-products.html
 (listing locations).
                                                86



                                             JA06802
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 91 of 191 PageID #:
                                   14891



               For all . . . `Non -Armstrong Locations' that are owned or
        operate by ... Distributor ... Distributor agrees ... that none of them
        will purchase any Rockfon ceiling products for resale.
               In the event Distributor, its owners, successors, or affiliated
        companies breach the agreements in this paragraph .. , Armstrong
        may, in its sole discretion,
               (a) terminate this Agreement or any other distribution
               arrangement with any of them for cause
               (b) terminate for cause the authority to distribute Ceiling
               Products in all or part of any non-exclusive Territory, and
               (c) change to non-exclusive distribution any or all of any
               exclusive distribution Territory"226

        146.  Thus, this agreement allowed Armstrong to terminate its distribution
 agreements with any (and every) Interior/Exterior location if a single
 Interior/Exterior location purchased Rockfon SACTs for resale, even for locations
 that were not authorized to sell Armstrong SACTs.

        147.   d. Similar Agreements with ISI, JP Hart, and Westmont Interior
 Supply House. Armstrong entered in similar distribution agreements with ISI, JP
 Hart, and Westmont Interior Supply House, all of which included the language
 stating that none of their "Non-Armstrong Locations" "will purchase any Rockfon
 ceiling products for resale."227

        148.    e.   Similar Oral Understandings.       There is also evidence that
 Armstrong had oral understandings with other distributors that Armstrong would
 terminate their distribution agreements if they purchased or supported Rockfon in
 non-Armstrong locations. Joseph Kirkpatrick, the general manager of the
 CEMEX, a company that owns multiple distributors throughout the southeastern
 United States, testified in deposition that Paul Corr at Armstrong told CEMEX "do
 not support Rockfon or it could jeopardize your relationship with Armstrong," and

        226
            AWI00069825 at AWI00069826.
        227
            AWI01706555 at AWI01706557 (August 14, 2015 agreement between Armstrong and
 ISI following ISI's purchase of Ceiling Systems Distributors. "For all  ...    `Non -Armstrong
 Locations'   ...,                  ...
                   Distributor agrees      that none of them will purchase any Rockfon ceiling
 products for resale."); AWI01205042 at AWI01205043 (3/3/2014 JP Hart agreement "For all .. .
 Non -Armstrong Locations'   ...                     ...
                                    Distributor agrees     that none of them will purchase any
 Rockfon ceiling products for resale"); AWI00070312 at AWI00070313 (11/14/2014 Westmont
 Interior Supply House Agreement. "For all ... Non -Armstrong Locations' ...Distributor agrees
 ... that none of them will purchase any Rockfon ceiling products for resale").
                                              87



                                           JA06803
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 92 of 191 PageID #:
                                   14892



 that CEMEX understood Paul Corr to mean that Armstrong would terminate its
 agreements with CEMEX if it purchased Rockfon even in locations where
 CEMEX was not authorized to sell Armstrong SACTs.228

         149. Prohibiting Even Distributor Locations That Do Not Sell
                f.
 Armstrong From Selling Rockfon Evinces Anticompetitive Purpose. The fact
 that these Armstrong agreements restrict distributor locations from purchasing
 from a particular rival (here Rockfon) even when those distributor locations do not
 purchase from Armstrong is unequivocally anticompetitive. Because Armstrong
 does not sell any SACTs to these distributor locations, these restrictions by
 definition cannot be justified as necessary to induce procompetitive Armstrong
 investments in those distributors or Armstrong price reductions to those
 distributors. In other words, prohibiting non -Armstrong distributor locations from
 buying SACTs from Rockfon could be profitable for Armstrong only if this
 prohibition had the anticompetitive effect of reducing Rockfon's ability to compete
 against Armstrong for market share and constrain Armstrong's prices. Indeed, I
 show below that prohibiting non-Armstrong distributor locations from buying
 SACTs from Rockfon (in combination with other exclusionary agreements) did in
 fact significantly impair Rockfon's ability to compete, which did in turn allow
 Armstrong to maintain its dominant market share despite charging
 supracompetitive prices.

    C.   Armstrong Agreements Prohibiting Dealers from Carrying Any Rival
                               Ceiling Products
         150.Approximately       % of Armstrong's sales to distributors are made
 under agreements that prohibit them from carrying any rival ceiling products.229

         151. For example, in 2006 Armstrong entered into an agreement with the
 distributor Ceiling Supply (which has locations in Missouri and Illinois) in which

         228
               Joseph Kirkpatrick (General Manager CEMEX) December 14, 2017 CEMEX
 litigation Deposition at 342 - 343 ("Q: You testified about a meeting that you attended where
 Paul Corr was there, and I think you said it was out of the ordinary? A: Yes, it was. It was one of
 our annual big business plan meetings, and he came and attended. Q: And at this meeting, you
 said there was some discussion about Rockfon coming into the market? A: Yes. Q: What was the
 discussion? A: The discussion was basically do not support Rockfon or it could jeopardize your
 relationship with Armstrong. [...] Q: When he made those comments, what did you understand
 him to be saying? A: Saying that if we were to purchase Rockfon anywhere in our company, not
 in our market but in our entire company, that we could be terminated with the product line.").
          229 "ROXARM75
                           pct of AWI Distributor Sales Under Cannot Carry Rivals.csv".
                                                88



                                              JA06804
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 93 of 191 PageID #:
                                   14893



 Ceiling Supply agreed that it cannot "carry or resell any other competing ceiling
 products."2     Similarly, in 2014 Armstrong entered into an agreement with the
 distributor JP Hart Lumber Company, in which the distributor agreed that it
 "agrees not to purchase for resale at any Distributor Location listed     ceiling  ...
 products of any type from any manufacturer other than Armstrong."231 These
 explicit exclusive dealing agreements by definition foreclose Rockfon from access
 to these distributors.


  D. Armstrong Agreements Prohibiting Distributors from Purchasing Ceiling
                     Products Directly from Rival Ma nufactureis
         152. About     % of Armstrong sales to distributors are made under
 agreements that prohibit the distributor from directly purchasing ceiling products
 from any rival manufacturers.232 There is no overlap between this set of distributors
 who are prohibited from purchasing ceiling products directly from rivals and the
 distributors described in the prior section who are prohibited from carrying any
 rival ceiling products. Thus,       % of Armstrong sales                    ) are to
 distributors who either have provisions preventing them from purchasing from
 rivals at Armstrong locations or provisions banning direct purchasing from
 rivals.233

         153.  The standard language appearing in Section 4 of these Armstrong
 distributor agreement is: "Distributor ... will not have a direct buying relationship
 with any other manufacturer of competing ceiling products."234 In addition, later
 sections of these agreements explicitly state that "having a direct buying
 relationship with any other manufacturer of competing ceiling products"
 constitutes a "breach" of the agreement that entitles Armstrong to terminate the
 agreement for cause.235

        230
             AWI00069546.
        231
             AWI01205042 at AWI01205043.
         232 "ROXARM75
                            pct of AWI Distributor Sales Under Cannot Direct Buy Rivals.csv".
         233
             All but one of the distributors that have provisions banning even their non-Armstrong
 locations from carrying Rockfon (i.e., those discussed in Section B above) either have provisions
 preventing them from purchasing from rivals at Armstrong locations (i.e., those discussed in
 Section C) or provisions banning direct purchasing from rivals (i.e., those discussed in Section
 D).
        234
          See, e.g., AWI00069524 (2006 agreement between Armstrong and Ceiling Systems).
        235
          Id. at AWI00069527 ("In addition to any other remedy, in the event of a breach of this
 Agreement by Distributor that is deemed material by Armstrong, Armstrong may give written
 notice of the breach to the Distributor terminating the Agreement for cause. Without limitation,
                                                89



                                             JA06805
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 94 of 191 PageID #:
                                   14894




        154.   Prohibiting distributors from buying SACTs and grids directly from
 rivals significantly restrains rival sales. Although this contract term technically
 would allow a distributor to purchase rival SACTs from some other distributor that
 was free to purchase rival SACTs directly from rival manufacturers, in practice
 distributors rarely purchase products from other distributors.236

        155.   Distributors rarely purchase SACTs from other distributors (instead of
 directly from manufacturers) primarily because it is significantly more expensive
 to purchase rival SACTs from another distributor instead of directly from the rival
 manufacturer. Distributors must charge some amount above the price they pay the
 manufacturer to earn a profit, and here the evidence indicates that SACT
 distributors sell SACTs for about 12-29% more than the price they paid the
 manufacturer to purchase the SACT.237 Thus, prohibiting distributors from
 purchasing SACTs directly from rival manufacturers artificially increases the price
 those distributors pay for rival SACTs by 12-29%. This artificial increase in price
 of rival SACTs effectively prevents the foreclosed distributor from profiting in any
 significant way by selling rival SACTs. If the distributor increases its prices to
 account for the increased cost of purchasing rival SACTs, its prices will be higher
 than distributors who purchase rival SACTs directly from manufacturers and
 consequently few-to -no contractors will buy rival SACTs from the foreclosed
 distributor. Conversely, if the foreclosed distributor charges the same prices as the
 distributors who can buy the rival SACTs directly, then the distributor will make
 no profit on the sales of rival SACTs because the price it charges will be the same
 as its cost of acquiring the rival SACTs from other distributors. Such a distributor
 would have no incentive to sell a rival product on which it earns zero profits rather
 than Armstrong products on which they would earn a markup of 12-29%.


 the following shall constitute breaches of this Agreement.    Distributor having a direct buying
 relationship with any other manufacturer of competing ceiling products in violation of paragraph
 4 of this agreement.").
         236
             Moynihan Deposition at 42 (testifying that distributors buy products from other
 distributors in "very small amounts").
         237
             McKinney (AWI Director of Pricing for Ceiling Tiles) Deposition at 72 ("Q:

                                            ); Lay (AWI) August 14, 2018 Deposition at 174-175
                                                                                             );
 AWI01708325 (page from Armstrong expert report in the Armstrong y Cemex deposition,
 indicating that the distributor CEMEX was selling Armstrong tiles for 12-16% above the price
 that they purchased the tiles); FBM 2017 10-K at 45 (FBM specialty building products
 distributors earned gross margins of an average 29% in 2016 and 2017).
                                               90



                                            JA06806
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 95 of 191 PageID #:
                                   14895



         156.  For example, suppose that Rockfon sells a particular SACT for $100,
 and that distributors charge a markup of 20%. In this situation, unforeclosed
 distributors who can purchase the Rockfon SACT directly will pay $100 to
 Rockfon and charge contractors $120, earning a $20 profit per sale of the Rockfon
 SACT before accounting for distribution costs. In contrast, foreclosed distributors
 who cannot purchase directly from Rockfon would have to pay $120 to an
 unforeclosed distributor for this Rockfon SALT. Consequently, if the foreclosed
 distributor attempting to make a normal profit on each sale of the Rockfon SACT it
 would have to charge contractors $140, and little -to-no of the contractors would
 buy the Rockfon SACT from the foreclosed distributor charging $140 because they
 could alternatively buy the same Rockfon SACT from an unforeclosed distributor
 charging $120. Conversely, if the foreclosed distributor attempted to make
 significant sales of the Rockfon SACT by charging contractors the same price as
 the unforeclosed distributors ($120), the foreclosed distributor would not make any
 profit on any of the sales because its selling price ($120) would be the same as its
 cost of purchasing the rival SACT from another distributor ($120). Even if the
 foreclosed distributor tried to split the difference by charging only a $15 markup
 (thus buying rival SACTs for $120 and selling them for $135), the foreclosed
 distributor would still hardly make any sales (due to charging higher prices than
 the unforeclosed distributors) and would make less profit on those sales than the
 distributor would make on its sales of Armstrong products that it can purchase
 directly. Thus, prohibiting a distributor from buying rival SACTs directly from
 rival manufacturers functionally makes it unprofitable for the foreclosed distributor
 to sell rival SACTs at all. This is consistent with deposition testimony that
 distributors only purchase "very small amounts" of products from other
 distributors because doing so inefficiently increases their costs and decreases their
 profits.238

         157.  Further, every Armstrong agreement that prohibited the distributor
 from directly purchasing SACTS from rival manufacturers also included language
 stating that the distributor must "use its best efforts to promote, sell, and service all

        238
             Moynihan Deposition at 42-43 ("A customer, you know, even some of these
 customers might two-step product. If it's spec'd a certain product, they might - if they get a spec
 for - and it says USG Donn grid, they would probably - they would probably not buy it direct,
 but they would buy it from another distributor. So they'd potentially be selling different
 products. But very small amounts. They're going to try to sell their product first because they're
 going to make more money on it. Q: And why do distributors make more money selling their
 product, the product of the manufacturer they mainly distribute? A: They're going to have
 rebates. They're going to buy it at a better price. If you buy through another distributor, you're
 going to have to buy at their price plus a markup.")
                                                91




                                              JA06807
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 96 of 191 PageID #:
                                   14896



 [Armstrong] Ceiling Products" and that the distributor "is not using its best efforts
 if it seeks to substitute or supply a competitive ceiling tile or grid product for an
 Armstrong product."239 This sort of contract term restricting distributors from
 promoting rival products blocks rival access from the most efficient means of
 promotion, and is itself a form of exclusive dealing because it requires the
 distributor to exclusively provide promotional services to Armstrong.240 Moreover
 this particular contract term banning any effort to "substitute or supply" a rival
 product is extremely general, going far beyond just a ban on advertising rival
 products to include even telling a potential buyer that the rival product better meets
 their needs for a specific project.

                   E. Armstrong Minimum Purchase Requirements

         158.  Only % of Armstrong sales are made to distributors who are neither
 prohibited from carrying rival products (described above in Section C) nor
 prohibited from buying rival products directly (described above in Section D). All
 of these distributors' agreements allow Armstrong to terminate the agreement if the
 distributor fails to meet a minimum annual purchase requirement set by
 Armstrong.241 Many distributors with prohibitions against carrying rival products
 or direct buying from rivals also have minimum purchase requirements, but my
 analysis of the minimum purchase requirements focuses on the distributors who do
 not otherwise have foreclosing terms in their agreements, both because they are the
 ones who incrementally affect the foreclosure share and because identifying the
 minimum purchase requirements is extremely time-consuming and so cannot be
 practically done for every Armstrong distributor.242

        239
              "ROXARM75 percent direct purchase seek sub overlap.txt" See, e.g., AWI00069524
 (agreement between Armstrong and Ceiling Systems Distribution. "4. Distributor will use its best
 efforts to promote, sell and service all Ceiling Products within its Territory ... Distributor is not
 using its best efforts if it seeks to substitute or supply a competitive ceiling tile or grid product
 for an Armstrong product.").
          240
              John E. Lopatka, Assessing Microsoft from a Distance, 75 ANTITRUST L.J. 811,
 812, 831 (2009) ("Exclusive promotion-an element of Microsoft's conduct-was characterized
 as a form of exclusive dealing to which the models applied.... Exclusive promotion has not been
 studied as extensively as exclusive dealing, but the idea that exclusive promotion can be
 tantamount to exclusive dealing in some market settings is not difficult to understand.").
          241
              "ROXARM75 min purchase of remaining.csv".
          242
              Armstrong communicates the minimum purchase requirements to distributors in each
 year  in   individualized, non -standardized letters. See, e.g., AWI01585408 at AWI01585409
 (letter communicating minimum purchase requirements for Kamco's Brooklyn location for
 2015). Thus, determining each distributor's minimum purchase requirements requires manually
 searching for its minimum purchase requirement letter in each year.
                                                 92



                                               JA06808
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 97 of 191 PageID #:
                                   14897




        159.   One example of a minimum purchase requirement is in the agreement
 between Armstrong and Marjam Supply, which states that "Armstrong will provide
 Distributor, in writing, its minimum annual performance requirements for each .. .
 year."243 Further, these agreements explicitly state that "in the event Distributor
 fails to meet its minimum purchase requirements, Armstrong may               ...
                                                                          terminate
 this Agreement 'for cause. "'2' Armstrong also repeatedly reminded distributors of
 their minimum purchase requirements with annual letters that would state "as you
 know, your branch is required, as a condition of your distribution Agreement with
 Armstrong, to meet minimum annual performance requirements."245 In these
 agreements, Armstrong referred to its minimum SACT purchase requirement as its
 "Core Ceilings" "contract target."246

        160.  The evidence indicates that Armstrong's minimum purchase
 requirements were tailored to each distributor branch so that they would
 functionally prevent the branch from switching some of their Armstrong SACT
 purchases to rival SACT manufacturers. Table 9 below shows the minimum
 purchase requirements for the Armstrong distributor branches in 2014 that did not
 have other types of foreclosing terms in their distributor agreements.247 As Table 9
 shows, the minimum purchase requirements were tailored for each distributor to
 constitute a high percentage of each distributor's prior year purchases of SACTs
 from Armstrong, and thus varied greatly from                                 Indeed,
 from 2012-2017 Armstrong on average set its SACT purchase minimum equal to

        243
             AWI00069783 at AWI00069784.
        244
             See, e,g. AWI00069774 at AWI00069775 (Armstrong distribution agreement with
 Kamco Supply of Brooklyn, stating "7. In the event Distributor fails to meet its minimum
 purchase requirements, Armstrong (1) may terminate this Agreement 'for cause").
         245
             See, e.g. AWI01569790 (March 4, 2013 letter from Armstrong to Kamco Supply of
 New England, Cranston Rhode Island branch. "As you know, your branch is required, as a
 condition of your distribution agreement with Armstrong, to meet minimum annual performance
 requirements").
         246
             See, e.g. AWI01585414 at AWI01585415 (letter from Armstrong to Marjam Supply
 of Brooklyn, communicating purchase minimums for 2015. The purchase minimum for "Core
 Ceilings" was               ).
         247
              My analysis of Armstrong's minimum purchase requirements focuses on the
 customers who were not foreclosed by other types of terms in their Armstrong agreements
 because these are the customers for which the minimum purchase requirement has the greatest
 foreclosing effect. In contrast, customers who also have terms in their agreements explicitly
 prohibiting the purchase of rival SACTs are already completely foreclosed by those "no rival
 purchase" terms, and therefore any minimum purchase requirement in their agreement does not
 increase the amount by which that customer is foreclosed.
                                              93



                                           JA06809
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 98 of 191 PageID #:
                                   14898




                    248 Because past distributor purchases tend to predict future
 purchase needs, with some adjustment for changing market conditions, these
 minimum requirements predictably constituted a high percentage of the actual
 contract year Armstrong purchases, as Table 9 also confirms. In fact, from 2011 to
 2017, Armstrong's minimum SACT purchase requirement was on average equal to
    % of these listed customers' actual contract year Armstrong SACT purchases.249
 This evidence indicates that the annual minimum purchase requirements were
 tailored to functionally prevent SACT distributors from switching any significant
 portion of their Armstrong SACT purchases to rival SACT manufacturers. The
 fact that the minimum requirements varied so greatly also indicates that these
 requirements could not reflect volume -based efficiencies, which would instead be
 furthered by having a similar minimum for each distributor.




        248  "ROXARM72 purchase min as pct of prey year AWI purchase.csv". Armstrong
 produced sales data starting in 2011, so the first year for which Armstrong produced prior year
 sales data is 2012.
         249 "ROXARM72
                           purchase min and actuals aggregated otherwise unforeclosed.csv".
                                               94



                                            JA06810
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 99 of 191 PageID #:
                                   14899



   Table 9: Minimum Armstrong SACT Purchase Requirements for 2014250
                                    Minimum as %     Minimum as %
 Customer Name &      Minimum
                                     of Prior Year  of Contract Year
      Branch         Requirement
                                      Purchases         Purchases
       Marjam
   Brookly NY
       Kamco
    Woburn, MA
       Kamco
   Brooklyn, NY
       Marj am
   Stoneham, MA
       Kamco
  Wallingford, CT
       Marj am
  West Hartford, CT
       Kamco
    Albany, NY
       Kamco
    Cranston, RI
      Marj am
    Albany NY

        161.  Indeed, a Rockfon sales representative testified that Kamco of
 Connecticut (one of the distributors that was subject to an Armstrong minimum
 purchase requirement but did not have contract language explicitly prohibiting the
 purchase of rival SACTs) tried to place an order for Rockfon SACTs but "was told
 by his higher-ups that he was not allowed to place the order. That they said they
 didn't want to jeopardize their relationship with Armstrong."251 This confirms that

        250
            "ROXARM72 purchase mins and actuals.xlsx"
        251
             Hart (Roxul) Deposition at 227-229 ("Q:... Has any distributor ever told you that it
 wanted to purchase ceiling tile from Rockfon but could not because of an agreement that
 distributor had with Armstrong? A: Yes. Q: Which distributor? A: Directly to me that I heard
 was Kamco in Connecticut. Q: Who did you speak with at Kamco? A: It was Jason Hence. Q:
 When did this conversation take place? A:.. I don't know if it was in 2013 or 2014... Q: What
 did Mr. Hence tell you? A: He said that he had been given permission to place an order - I don't
 remember the specifics - but he was given - given permission to place an order, that he wanted
 my help helping him get an order together, what made sense.... I called the next day... he said
 he was told by his higher-ups that he was not allowed to place the order. That they said they
 didn't want to jeopardize their relationship with Armstrong.")
                                               95




                                            JA06811
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 100 of 191 PageID #:
                                    14900



 the Armstrong minimum purchase requirements had a foreclosing effect on
 Rockfon.

        162.   Armstrong and Rockfon sales data confirms that the foreclosing effect
 of Armstrong's tailored minimum purchase requirements was comparable to the
 foreclosing effect of Armstrong's other types of foreclosing terms. Figure 16
 below compares Rockfon's share of Rockfon-plus-Armstrong SACT sales252
 among three groups: (1) unforeclosed customers ("unforeclosed"); (2) customers
 foreclosed by Armstrong minimum purchase terms ("minimum purchase"); and (3)
 customers foreclosed by other types of Armstrong contract terms explicitly
 prohibiting the purchase of Rockfon or any rival manufacturer SACTs ("other
 foreclosed").253 This figure shows that Rockfon did not grow its share at all from
 2013-2017 in either the "other foreclosed" group or the "minimum purchase"
 group, confirming that Armstrong's tailored minimum purchase requirements are
 similarly foreclosing as Armstrong's other types of foreclosing contract terms. In
 contrast, Rockfon's share grew significantly in the unforeclosed group from 2.9%
 in 2014 to 12.5% in 2017.




        252
            I cannot include CertainTeed and USG in this calculation because they did not
 produce the customer -level data necessary to identify which of their customers were covered by
 Armstrong minimum purchase requirements.
        253
            Customers who have both minimum purchase requirements and other types of
 Armstrong foreclosing agreements are in the "foreclosed other" group.
                                              96



                                            JA06812
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 101 of 191 PageID #:
                                    14901



       Figure 16: Rockfon Share of Armstrong-Plus-Rockfon SACT Sales,
    Unforeclosed vs. Foreclosed By Only Minimum Purchase Requirement vs.
                    Foreclosed By Other Armstrong Terms254
                         14 0%

                         12.0%

                         10.0%

                          8.0%

                          6.0%

                          4.09/0

                          2.0%

                          0.0%
                                     2014          2015          2016          2017
              Unforeclosed           2.9%          6.1%          9.4%         12.5%
              Minimum Purchase       0.0%          0.0%          0.0%          0.0%
              Other Foreclosed       0.0%          0.2%          0.0%          0.0%




              F. USG Exclusive Dealing Agreements with Distributors

       163. a. USG Restrictions on L&W. USG's largest purchaser of SACTs
 by far is L&W Supply, a company that owns many distributors throughout the
 United States.255 L&W was a subsidiary of USG until December 31, 2016, and
 USG prohibited L&W locations from canying rival manufacturer SACTs while it
 owned L&W.256 On December 31, 2016, USG sold L&W to the company ABC,




        254  "ROXARM74 rockfon rev share of fore min, fore other, unforc.csv".
        255   "ROXARM23 USG top tile customers.xlsx". L&W accounted for 41% of USG's
 SACT   revenue  from 2013 to 2017.
         256
              AWI00019893, "Distributor" tab, CellE70 (2011 survey of Aihistrong distributors
 reporting on competing distributors in the area. "There is a L&W .   ... They are owned by USG
 so they sell only USG stuff'); id., cell F70 ("L&W stores. They are all USG"); AWI00145825 at
 AWI00145835 Keybanc Capital Markets USG Report ("USG grew its business by acquiring
 large distributors in select markets to increase its revenue and building product distribution
 market share by selling its own wallboard and ceiling products instead of its competitors'
 products.").
                                              97




                                            JA06813
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 102 of 191 PageID #:
                                    14902



 and entered into a distribution agreement with L&W.257




        164.b. USG Restrictions on FBM. FBM has produced an agreement
 with USG under which
                                                                              260

        165.    c. USG   Restrictions on GMS. On January 25, 2012, USG entered
 into an agreement with GMS



        166.   d. Uncertainty About USG Restrictions on Other Distributors.
 Because USG has not produced any agreements for its other distributors, I do not
 know with certainty whether USG foreclosed its other distributors. However,
 available evidence indicates that USG has a general practice of prohibiting its
 distributors from buying SACTs from rival manufacturers. For example, a market
 research report from 2016 quoted an anonymous industry source as saying "AWI
 [Armstrong] and USG typically will threaten to totally cut off supply or remove

       257
            LW_Supply0000072 (December 31, 2016 agreement between USG and L&W supply
 following USG's sales of L&W to ABC).
        2 8 USG-0000326 at USG -0000327 (agreement between USG and L&W in connection

 with the sale of L&W to ABC
                                                id. at USG -0000327 (USG agreement with
 L&W




                                                                     id. at USG-0000363




       259
             USG-0000326 USG-0000342

             FBM 000209.
       261
             USG-0000322.
                                          98



                                        JA06814
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 103 of 191 PageID #:
                                    14903



 discounts if a distributor is considering adding a competing product."262 Similarly,
 another market research report stated that it expected both Armstrong and USG to
 "enforce their [distributor] exclusivity even more strictly" following the entry of
 Rockfon.263 Yet another market research report noted that "AWI'Armstrong] and
 USG established exclusive dealer networks decades ago."264 A surveyed
 distributor likewise stated that "the manufacturers don't want us to have another
 tile to rep another tile. USG is USG and that is all they want you to carry."265

  G. Conflicting Evidence Regarding          CertainTeed's Foreclosure ofDístributors
        167.  Although there is evidence that CertainTeed told some distributors
 that they should not sell Rockfon tiles, other evidence indicates that CertainTeed's
 attempts to foreclose Rockfon from access to distributors were either half-hearted
 or ineffectual.

        168.  Available evidence indicates that CertainTeed had a standard practice
 of telling its distributors that CertainTeed would stop supplying them if the
 distributors began carrying Rockfon ceiling tiles.266 For example, in November
 2013, a distributor reported to Rockfon that CertainTeed told the distributor that
 "they would no longer sell us their ceiling products at any of [the distributor's] 13
 locations if [the distributor] continued to carry and promote the Rockfon product
 line," and that the distributor "was led to believe that this was a company wide
 position that came down from St. Gobain [CertainTeed's parent company] in
 Paris."267 This is consistent with an internal Armstrong email reporting that
 CertainTeed was "making moves to sever ties with distributors who are handling
 Rockfon," and gave the example that "CertainTeed pulled the line from Above All
        262
             AWI01095935 at AWI01095941.
        263
             GYMSUM00003812 at 814 SunTrust Bank Research Report ("Expected AWI/USG to
 Defend Distributor Share. This is already a very sensitive topic in the industry and we suspect
 that both players will enforce their exclusivity even more strictly.").
         264SKP000423.
         265
             AWI00019894.
         266
             CertainTeed's standard written agreements with distributors entitle
                                                                                       See, e.g.,
 CERTAINTEED000015


                                                         Thus,


        267
              ROXUL 1916489 at ROXUL_1916490.
                                               99



                                            JA06815
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 104 of 191 PageID #:
                                    14904



 Interiors in Miami who has been out promoting Rockfon."268 Similarly, an internal
 Rockfon email reported that CertainTeed told Action Gypsum Supply in Phoenix,
 Arizona, that CertainTeed "will not support them if they sell Rockfon tile in
 Phoenix."269 Likewise, another internal Rockfon email included an excerpt from
 an email that a CertainTeed territory manager sent to a distributor, stating "Under
 no circumstances do I want to make life easier for ANY Contractor/Sub, etc. to
 buy Rockfon. They could not go to USG or AWI [Armstrong] distributor and
 request them to get Rockfon for them, and the same goes for a CertainTeed
 distributor... I do not want Rockfon to get a foothold in the Pittsburg or any
 market in territory, and then have to deal with another competitor. "27°

         169.  However, Rockfon's President testified in Rockfon's 30(b)(6)
 deposition that CertainTeed "did not put significant pressure on shared distributors
 not to sell Rockfon tile."271 He also testified that, although CertainTeed did request
 that some of its distributors not sell Rockfon SACTs, those requests were "not
 followed" in the sense that the "distributor ignored it" and bought Rockfon
 anyways, and that CertainTeed often did not punish the distributor for doing so.272

         170. Thus, the evidence conflicts on whether CertainTeed was effectively
 foreclosing distributors. Further, even if the evidence indicated clearly which
 distributors were foreclosed, one cannot determine the portion of CertainTeed's
 sales to foreclosed customers because CertainTeed did not produce data broken
 down by customer. Here, I conservatively ignore any foreclosure caused by
 CertainTeed's distributor agreements.

        268
              AWI00013879.
        269
               ROXUL_1801896 (April 8, 2017 internal Rockfon email reporting that
 "[CertainTeed] came back this week with all court press telling Action [Gypsum Supply in
 Phoenix, Arizona] that they will not support them if they sell Rockfon tile in Phoenix.... Eric
 Brown (VP sales [CertainTeed]) is writing threatening letters and calling").
          270 ROXUL_1805347 (March 18, 2017 internal Rockfon email).
          271
              Medio (Rockfon 30(b)(6)) Deposition at 205 ("Q: So your understanding is that
 Certainteed did not put significant pressure on shared distributors not to sell Rockfon tile? A:
 Correct. I think significant pressure would be dramatically overstating what we heard their
 activities were.").
          272
              Medio (Rockfon 30(b)(6) Deposition at 206 ("Q: And to go back to Certainteed, is it
 your understanding that Certainteed asked distributors who were carrying Certainteed tile at
 branches that were carrying CMC grid not to take on Rockfon tile? A: Yes. We heard some
 examples of that, but it wasn't followed. Q: Wasn't followed in the sense of what? A: The
 distributor ignored it. And they told us about it and said I'm still going to buy Rockfon. And in
 some cases, Certainteed tried to change the line and said, okay, we're going to go with a different
 distributor. In other cases, they didn't do anything and just continued having a relationship.").
                                                100




                                              JA06816
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 105 of 191 PageID #:
                                    14905



               III. FORECLOSURE OF RIVAL SACT MANUFACTURERS
        171.  Here, I present multiple types of evidence showing that Armstrong
 and USG's agreements with distributors have significantly foreclosed rival SACT
 manufacturers such as Rockfon. Specifically, I show below that: (A) Armstrong
 (both on its own and in combination with USG) has foreclosed large shares of
 North America, the U.S., and almost every regional market within the U.S.; (B)
 these large foreclosure shares are exacerbated by other facts that increasing their
 foreclosing effects, such as the long terms of Armstrong's agreements and the
 inability of distributors to terminate them without cause; (C) there are multiple
 concrete examples that unequivocally show distributors initially evincing a
 preference for Rockfon SACTs but being forced to stop buying Rockfon SACTs
 after they become foreclosed; and (D) statistical analysis showing that Rockfon has
 grown significantly among unforeclosed customers than among foreclosed
 customers.

                                  A. Foreclosure Shares

        172.  When analyzing agreements that restrain the purchase of rival
 products, such as exclusive dealing, economists routinely calculate the percentage
 of the market subject to this restraining conduct, which is called the "foreclosure
 share." The larger the foreclosure share, the more likely the restraints are to cause
 anticompetitive harm.

        173.  Here, both Armstrong and USG used agreements that restrain the
 purchase of rival products, so one must calculate the cumulative foreclosure caused
 by Armstrong and USG's conduct combined to determine whether the total
 foreclosure was significant enough to cause anticompetitive harm.273 This is
 because the anticompetitive effects of marketwide foreclosure depend on the size
 of that marketwide foreclosure rather than the origin of that foreclosure. For
 example, 100% marketwide foreclosure causes the significant anticompetitive
 effects of forcing all other rivals to exit and deterring new rival entry. Two
 duopolists that cumulatively foreclose 100% of the market cause these
 anticompetitive effects of forcing rival exit and deterring rival entry just as much
 as a single monopolist that forecloses 100% all on its own. From an economic

        273
           See ELHAUGE, U.S. ANTITRUST LAW & ECONOMICS 392-394 (3d ed. 2018); 9 PHILLIP
 E. AREEDA & HERBERT HOVENKAMP, ANTITRUST LAW ¶ 1729, at 328, 337 (2d ed. 2004); Einer
 R. Elhauge, Tying, Bundled Discounts, and the Death of the Single Monopoly Profit Theory, 123
 HARv. L. REV. 397, 477 (2009).
                                             101




                                           JA06817
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 106 of 191 PageID #:
                                    14906



 perspective, one should cumulate the foreclosing effects of multiple firms'
 restraints regardless of whether those firms conspired with each other to engage in
 the foreclosing restraints, because the anticompetitive effects do not require any
 agreement between the firms engaging in the foreclosing restraints. Ultimately,
 these economic points mean that the relevant measure of foreclosure for inferring
 anticompetitive effects is the cumulative foreclosure caused by Armstrong and
 USG.

                       1.   Foreclosed vs. Unforeclosed Classification
        174.  Below, I describe how I specifically classified each sale as foreclosed
 or unforeclosed when calculating foreclosure shares. For clarity, when I discuss
 "customers" below I am referring to the direct -purchaser customers of the SACT
 manufacturers.

        175.  a. Armstrong Sales to Distributors. I classify all Armstrong SACT
 sales to a distributor as foreclosed if the distributor's agreement with Armstrong
 had: (1) a prohibition against carrying or selling any competing manufacturers'
 SACTs, as described above in Part II.C; (2) a prohibition against directly
 purchasing rival manufacturer SACTs, as described above in Part II.D; or (3) a
 prohibition against buying Rockfon SACTs in particular. From 2013-2017, on
 average 85% of Armstrong's SACT sales to distributors were foreclosed by one of
 these three prohibitions.274

        176.    If an Armstrong distributor's agreement did not have term (1), (2), or
 (3), but did have an annual minimum purchase requirement, then I consider the
 portion of that distributor's Armstrong SACT purchases that are necessary to meet
 the annual minimum requirement as foreclosed (see above Part II.A.4). For
 example, in 2014 Marjam of Brooklyn's minimum annual SACT purchase
 requirement was $           and its actual Armstrong SACT purchases were $         ,
 so I classify $         of Marjam of Brooklyn's Armstrong SACT purchases as
 foreclosed and the rest of their actual purchases (                               as
 unforeclosed.275 As another example, Kamco of Woburn's minimum purchase
 requirement in 2014 ($         ) was slightly higher than its actual Armstrong SACT
 purchases in 2014 ($          , so I classified all of Kamco of Woburn's Armstrong
 SACT purchases as foreclosed. Including the foreclosure from Armstrong's


       274   "ROXARM70 awi foreclose % by cust group (no minpurchase).csv".
       275   "ROXARM72 purchase mins and actuals.xlsx".

                                              102




                                            JA06818
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 107 of 191 PageID #:
                                    14907



 minimum purchase requirements, on average 97% of Armstrong's SACT sales to
 distributors were foreclosed from 2013-2017.276

        177.   b. Armstrong Sales to All Other Customers.          Although there is
 some evidence indicating that Armstrong internally discussed trying to foreclose
 Rockfon from access to direct purchaser contractors,27 I have not seen direct
 evidence that Armstrong did enter into agreements with direct purchaser
 contractors that restricted them from buying rival SACTs. I therefore assume
 conservatively that all Armstrong sales to direct purchase contractors and any other
 customers other than distributors are unforeclosed.

        178.   c. USG Sales.


              therefore classify all USG sales to FBM and GMS as foreclosed by
                I
 Armstrong agreements during the time periods after those agreements became
 effective.



        179.   USG also prohibited L&W from distributing rival SACTs while it
 owned L&W
                                                 , so I classify all USG sales to L&W
 as foreclosed by USG agreements. Although evidence suggests that USG
 generally forecloses most of its distributors,279 USG has not produced any of its
 other distributor agreements so I do not know with certainty whether USG has
 foreclosed its other distributors. For the purposes of calculating foreclosure shares,
 I conservatively assume that all of USG's sales to customers besides L&W, FBM,
 and GMS are unforeclosed to show that the foreclosure shares are significant
 regardless of one's conclusion regarding the foreclosure of other USG customers.
 Given this conservative assumption, USG's sales data indicates that            % of its



        276  "ROXARM70 awi foreclose % by cust group.csv".
         277 See, e.g., AWI00066845 (October 2013 internal Armstrong email chain in which Paul
 Corr, Armstrong's Regional Vice President for the Eastern United States, states "we have the
 commitment from the largest distributors to avoid [Rockfon] even in markets where [the
 distributor has] no [SACT] line. We are working on the contractor base now.").
         278 "ROXARM23
                            USG p of sales foreclosed by awi agreements.csv".
         279
             See supra Part II.F.
                                             103




                                           JA06819
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 108 of 191 PageID #:
                                    14908



 U.S. SACT sales revenue was foreclosed by Armstrong or USG from 2014-2017,
 depending on the year.280

        180.  d. CertainTeed Sales. As I described above in Part II.G, given
 conflicting evidence and data limitations, I conservatively assume that CertainTeed
 was not able to successfully foreclose rivals. However, Armstrong did foreclose
 Rockfon from all of CertainTeed's sales to GMS and FBM under its agreements
 that prohibit even non -Armstrong FBM and GMS locations from carrying
 Rockfon. Although one should therefore classify all CertainTeed sales to FBM
 and GMS as foreclosed, CertainTeed did not break down its sales data by customer
 so I cannot tell what portion of its sales were made to FBM and GMS. For my
 foreclosure analysis, I conservatively assume that all CertainTeed sales were
 unforeclosed.

        181.    e. Rockfon.   I   consider all Rockfon sales as unforeclosed.


                          2. North American Foreclosure      Shares
        182.   I have no evidence regarding USG's contracts with Canadian
 distributors, so I conservatively assume that all of USG's sales in Canada are
 unforeclosed. I consider all CertainTeed and Rockfon Canadian sales to be
 unforeclosed as well, consistent with my foreclosure classifications above. Table
 10 below shows the shares of the North American SACT market foreclosed in each
 year. I present these shares both in terms of revenue and feet squared, and also
 separately report the shares of sales (1) foreclosed solely by Armstrong
 agreements; and (2) foreclosed in aggregate by Armstrong and USG agreements.




       280   "ROXARM23 USG p of sales foreclosed by awi or usg agreements.csv".
                                               104




                                             JA06820
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 109 of 191 PageID #:
                                    14909



             Table   10:   Share of North American SACT Sales Foreclosed28'
                              Share Foreclosed               Share Foreclosed by
                             by Only Armstrong               Armstrong and USG
      Year                      Agreements                  Agreements Combined
                              $              ft2                 $            ft2

      2013                   46%            38%

      2014                   49%            40%

      2015                   50%            40%

      2016                   51%            41%

      2017                   51%            40%

        183.   Although the evidence indicates that Armstrong's annual minimum
 purchasing requirements do foreclose rivals from access to distributors, I also
 present foreclosure shares below in Table 11 under the conservative assumption
 that Armstrong's minimum purchase requirements are not foreclosing in order to
 illustrate that foreclosure shares are still significant under such a conservative
 assumption.




       281   "ROXARM71 North American foreclosure shares.csv".

                                             105




                                           JA06821
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 110 of 191 PageID #:
                                    14910



         Table 11: Share of North American SACT Sales Foreclosed
   Assuming Armstrong's Minimum Purchase Terms Are Not Foreclosing282
                     Share Foreclosed            Share Foreclosed by
                    by Only Armstrong           Armstrong and USG
     Year               Agreements             Agreements Combined
                            $                 ft2               $              ft2

      2013                40%                35%               51%             46%

      2014                43%                37%               53%             47%

      2015                44%                37%               54%             48%

      2016                45%                37%               55%             48%

      2017                45%                37%               56%             48%



                                3. U.S.   Foreclosure Shares
                    Table 12 shows the shares of U.S. SACT sales foreclosed in
                 184.
 each year from 2013 to 2017. I present these shares both in terms of revenue and
 feet squared, and also separately report the shares of sales (1) foreclosed solely by
 Armstrong agreements; and (2) foreclosed in aggregate by Armstrong and USG
 agreements. Foreclosure shares in the United States are similar to foreclosure
 shares in North America because there are significantly fewer Canadian sales
 relative to U.S. sales, and Armstrong entered into the same sorts of foreclosing
 agreements with Canadian distributors as it did with domestic distributors.




       282   "ROXARM71 North American Foreclosure Shares noMinPurchase.csv".

                                              106




                                            JA06822
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 111 of 191 PageID #:
                                    14911



                   Table 12: Share of U.S. SACT Sales Foreclosed283
                           Share Foreclosed             Share Foreclosed by
                          by Only Armstrong             Armstrong and USG
      Year                   Agreements                Agreements Combined
                            $               ft2           $               ft2

      2013                46%              38%

      2014                49%              40%

      2015                50%              40%

      2016                51%              41%

      2017                51%              40%

        185.   Although the evidence indicates that Armstrong's annual minimum
 purchasing requirements do foreclose rivals from access to distributors, I also
 present foreclosure shares below in Table 13 under the conservative assumption
 that Armstrong's minimum purchase requirements are not foreclosing in order to
 illustrate that foreclosure shares are still significant under such a conservative
 assumption.




       283   "ROXARM71 US foreclosure shares.csv".

                                            107




                                          JA06823
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 112 of 191 PageID #:
                                    14912




               Table 13: Share of U.S. SACT Sales Foreclosed
    Assuming Armstrong's Minimum Purchase Terms are Not Foreclosing284
                     Share Foreclosed              Share Foreclosed by
                    by Only Armstrong              Armstrong and USG
     Year               Agreements                Agreements Combined
                            $                   ft2                $             ft2

      2013                40%                  34%

      2014                42%                  36%

      2015                43%                  37%

      2016                44%                  37%

      2017                45%                  37%



                                4.   Regional Foreclosure Shares

        186. Table 14 below shows the foreclosure share created by Armstrong and
 USG agreements in each of the 61 regional price discrimination markets within the
 United States from 2013-2017. For reasons discussed earlier, the foreclosure
 shares include foreclosure by minimum purchase requirements, other than in
 versions where I expressly note the alternative results if one conservatively
 excludes them.




       284   "ROXARM71 US foreclosure shares assume min purchase unforeclosed.csv".

                                               108




                                              JA06824
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 113 of 191 PageID #:
                                    14913



                      Table 14: Regional Foreclosure Shares
             Caused b Armstron and USG Agreements Combined28'
             Price Metro            2013     2014     2015  2016      2017
           NEW YORK
         LOS ANGELES
        PHILADELPHIA
          BALT-WASH
            CHICAGO
            BOSTON
              OHIO
       SAN FRANCISCO
           HOUSTON
            DALLAS
      NORTH CAROLINA
           ATLANTA
        MINNEAPOLIS
           HARTFORD
          WISCONSIN
         NEW JERSEY
            DENVER
  NORTH CENTRAL FLORIDA
             MIAMI
    UPSTATE NEW YORK
            PHOENIX
    WEST PENNSYLVANIA
        INDIANAPOLIS
   BIRMINGHAM -JACKSON
            SEATTLE
      SOUTH CAROLINA
       EAST MICHIGAN
           MIDWEST
          RICHMOND
          PENSACOLA
      OKLAHOMA CITY
       WEST MICHIGAN
             TAMPA
            ST LOUIS

       285
             "ROXARM85 regional foreclosure shares awi+usg."
                                             109




                                           JA06825
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 114 of 191 PageID #:
                                    14914



          DES MOINES
           MEMPHIS
        NEW ORLEANS
          NEBRASKA
            AUSTIN
          PORTLAND
             UTAH
          KENTUCKY
          NASHVILLE
         RIO GRANDE
         SAN ANTONIO
             RENO
    E TEXAS -N LOUISIANA
       EAST TENNESSEE
          MOUNTAIN
          LAS VEGAS
           ILLINOIS
           SPOKANE
           WICHITA
        NW ARKANSAS
       CENTRAL TEXAS
           ALASKA
          AMARILLO
    WESTERN KENTUCKY
         WEST TEXAS
          DELAWARE
           N TEXAS

        187.  Table 15 below summarizes the foreclosure shares created by
 Armstrong and USG agreements in the 61 relevant regional markets within the
 United States. It shows that the foreclosure share is at least % in almost every'
 regional market (at least  in every year). Foreclosure shares are also greater than
   % in most regional markets (       of them, depending on the year).




                                         110




                                       JA06826
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 115 of 191 PageID #:
                                    14915




  Table 15: Number of Regions for Which Armstrong-USG Foreclosure Share
                           Exceeded Certain %286
   Year      > 20%      > 30%       > 40%     > 50%   > 70%      > 90%
    2013
    2014
    2015
    2016
    2017

        188.  Table 16 below summarizes the foreclosure shares created by only
 Armstrong agreements in the 61 relevant regional markets within the United
 States. The foreclosure shares are at least 20% in almost every regional market (at
 least    in every year) and are greater than 40% in most regional markets (       ,
 depending on the year).

  Table 16: Number of Regions for Which Armstrong-Only Foreclosure Share
                           Exceeded Certain %287
   Year       > 20%     > 30%       > 40%     > 50%    > 70%      > 90%
    2013
    2014
    2015
    2016
    2017

        189.  Table 17 below summarizes the market shares foreclosed by only
 Armstrong agreements if one conservatively assumes that the minimum purchase
 requirements are not foreclosing. Even with this conservative assumption, the
 foreclosure shares are at least 20% in at least  markets in every year and are
 greater than 40% in most regional markets (     depending on the year).




       286 "ROXARM85 regional foreclosure gtX by awi or usg.csv".
       287 "ROXARM85 regional foreclosure gtX by just awi.csv".

                                           111




                                         JA06827
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 116 of 191 PageID #:
                                    14916



  Table 17: Number of Regions for Which Armstrong-Only Foreclosure Share
  Exceeded Certain % If Minimum Purchase Agreements Are Conservatively
                        Deemed Non-Foreclosing288
   Year       > 20%     > 30%       > 40%    > 50%     > 70%      > 90%
    2013
    2014
    2015
    2016
    2017

        190. Table 18 below summarizes the market shares foreclosed by
 Armstrong and USG agreements if one conservatively assumes that the minimum
 purchase requirements are not foreclosing.       Even with this conservative
 assumption, the foreclosure shares are at least % in at least   markets in every
 year and are greater than % in most regional markets (        , depending on the
 year).

  Table 18: Number of Regions for Which Armstrong-USG Foreclosure Share
  Exceeded Certain % If Minimum Purchase Agreements Are Conservatively
                               Deemed Non-Foreclosing289
    Year          > 20%        > 30%     > 40%      > 50%            > 70%          > 90%
    2013
    2014
    2015
    2016
    2017



                      B. Factors Exacerbating Foreclosure Shares

        191.  Here, there are several factors that make the foreclosure of the SACT
 market especially likely to be anticompetitive: (a) Armstrong's agreements
 restraining distributors have long terms; (b) Armstrong's restraining agreements
 are neither legally nor practically terminable by the distributor; (c) restrained
 distributors are highly compliant with Armstrong's restraints; and (d) significant



       288   "ROXARM85 regional foreclosure gtX by just awi (nominpurchase).csv".
       289   "ROXARM85 regional foreclosure gtX by awiORusg (nominpurchase).csv".

                                             112




                                           JA06828
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 117 of 191 PageID #:
                                    14917



 incontestable demand for the replacement of Armstrong tiles prevents smaller
 competitors from winning 100% exclusive distributors away from Armstrong.

         192. a. Armstrong's Foreclosing Agreements Have Long Terms. From
 2014 onward, the average active length of Armstrong's foreclosing agreements
 was just over 3 'ears, with the minimum term being 1 year and the maximum term
 being 5 years.29á

         193.  Armstrong's Foreclosing Agreements are Neither Legally Nor
                b.
 Practically Terminable. Armstrong's standard distributor agreements do not
 allow distributors to terminate their agreements without cause before the expiration
 of the agreements. Indeed, Armstrong's sales data show that none of the SACT
 sales it has made to distributors since October 2013 (when Roxul acquired CMC)
 were under agreements that gave the distributor the ability to terminate the
 agreement without cause.291 Moreover, to prevent Armstrong's agreements from
 auto -renewing when their initial terms expire, the distributor must provide written
 notice of the intent not to renew the agreement at least 60 days before the
 agreement ends (some agreements require even more notice to prevent auto -
 renewal, such as 90 or 180 days' notice).292

         194. Further, even in the rare situations where distributors have the
 technical legal ability to end (or choose not to renew) their agreements with
 Armstrong, distributors do not have the practical ability to terminate their
 agreements because that would make them lose the ability to buy Armstrong

        290   "ROXARM75 AWI current termlength stats.csv". The average is weighted by net
 sales. This statistic accounts for Armstrong's auto -renewal terms by defining a customer's
 current term length as its renewal term length if the original end date of its agreement has passed.
          291 "ROXARM75
                             US AWI SACT distributor sales terminability.csv".
          292
               The minimum notice required to prevent auto -renewal is 60 days. See, e.g.,
 AWI00069940 at AWI00069941 (2016 agreement between Armstrong and
                 "Following the expiration of the initial term, this Agreement will automatically
 renew for successive one (1) year renewal terms, unless the parties mutually agree to extend such
 renewal period for a longer period of time, or unless either party gives written notice of its intent
 to terminate the Agreement on no less than sixty (60) days prior to the expiration date, in which
 case the term of this Agreement shall not renew and shall automatically terminate with no further
 action required of the parties."); AWI01708171 (2015 agreement between Armstrong and
             "This agreement will automatically renew for successive three (3) year terms on May 1,
 2018 and on each anniversary of such date thereafter ... unless either party gives written notice
 of its intent to terminate the Agreement no less than one hundred eighty (180) days prior to such
 Renewal Date, in which case the term of this Agreement shall not renew and shall terminate at
 the end of the current three (3) year term").
                                                 113




                                               JA06829
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 118 of 191 PageID #:
                                    14918



 products. In other words, terminating the restrictive Armstrong agreements would
 not allow the distributor to evade the penalty for violating Armstrong's restrictions
 against purchasing from rivals (termination) but rather would self-inflict that
 penalty.      Losing the right to purchase Armstrong SACTs is an especially
 significant penally because around half of SACT demand is for the selective
 replacement of existing tiles,293 where the contractor must replace damaged or
 worn-out tiles with the same model of tile that was originally installed, and
 Armstrong's historically dominant market share means that Armstrong tiles
 constitute the majority of that replacement tile demand. Thus, it is not practical for
 distributors to terminate their Armstrong agreements because doing so would make
 them sacrifice all of the sales of Armstrong tiles for replacement jobs.

        195.   c. High Compliance   Rate With Armstrong's Exclusivity Terms.
 Foreclosed Armstrong distributors essentially never buy Rockfon SACTs. Sales
 data shows that Rockfon's share of SACT sales (in terms of square feet) among
 foreclosed Armstrong distributors was never higher than 0.1% in any year.'"

        196.   Distributors have Testified That Armstrong Agreements
               d.
 Prevented Them from Selling Rival SACTs When The Distributors Wanted
 To Do So. In October 2010, the distributor CEMEX, which at the time was
 subject to an Armstrong distributor agreement that prohibited it from having a
 "direct buying relationship with any other manufacturer of competing ceiling
 products," asked Armstrong if it could start selling additional brands of SACTs.29
 Frank Pasquerello of Armstrong responded that CEMEX was not allowed to have
 "another line" of SACTs on hand while its agreement with Armstrong was still
 effective.296 More recently, Ryan Building materials in Eastern Michigan was
 buying and distributing significant amounts of Rockfon SACTs until it was
 purchased by GMS, after which it was forced to stop selling Rockfon pursuant to
 the preexisting no-Rockfon agreement between GMS and Armstrong.297 David

        293
             See supra Part II.C.1.
        294  "ROXARM94 forc unforc shares awionly.csv".
         295
             AWI01708534 at AWI01708535-36 (CEMEX asked Armstrong "Bringing on 'new
                       -
 acoustical line' ASAP any issues?").
         296
             AWI01708534 at AWI01708536. In this email, Pasquerello reminded CEMEX of the
 terms of their Armstrong agreement stating that they "will not have a direct buying relationship
 with any other manufacturer of competing ceiling products," and said that CEMEX could do no
 more than talk to competing manufacturers during the term of their agreement with Armstrong.
         297
             McCatty Deposition at 38-39 ("Q: When did GMS purchase Ryan Building Materials?
 A: October 311 of 2016. Q: And as part of that deal, GMS told you that Ryan yards could no
 longer carry Rockfon tile; correct? A: Yeah, that's correct." ...   Q: And at the time did this
                                               114




                                            JA06830
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 119 of 191 PageID #:
                                    14919



 McCatty, who worked at Ryan Building Materials at the time of the acquisition,
 testified that Ryan Building materials wasn't "happy about" not being allowed to
 buy Rockfon anymore because "we'd rather have more manufacturers than less."298


                   C. Examples ofForeclosure Reducing Rockfon Sales

        197.  Although systematic analysis of all customers' sales data is the most
 accurate way to measure how much Armstrong's foreclosure has slowed
 Rockfon's growth, concrete examples illustrate how Armstrong's agreements
 prevented distributors from buying or distributing Rockfon SACTs. Below, I
 provide a non-exhaustive list of distributors who were forced to stop selling
 Rockfon SACTs when they became subject to Armstrong agreements that
 prohibited them from buying Rockfon SACTs.

        198.  a. Ryan Building Materials in Southfield, Michigan. Up until
 November 2016, Ryan Building Materials had been unforeclosed and was steadily
 increasing its purchases of Rockfon SACTs.299 However, on November 3, 2016,
 GMS acquired Ryan Building Materials,300 and therefore Ryan Building Materials
 became subject to the "No Rockfon" agreement between Armstrong and GMS.301
 Internal Armstrong emails confirm that the GMS's agreement "forbids the direct
 purchase of Rockfon" and that "when GMS bought Ryan and GSC, those brands
 severed their relationship with Rockfon."302 David McCatty, who worked at Ryan
 Building Materials when it was acquired by GMS, similarly testified that Ryan
 Building Materials was forced to stop selling Rockfon after they were acquired by
 GMS and that Ryan Building Materials was not "happy about" that because they
 preferred to "have more manufacturers than less."303 Figure 17 below shows that

 bother you? A: We weren't happy about it. Q: Why? A: We'd rather have more manufacturers
 than less, so..."). See also Part III.0 below for a more detailed analysis of the foreclosure of
 Ryan Building Materials.
        298
              Id
        299
              See infra Figure 17.
        300
              https://www.lbmjournal .com/gms-acquires-ryan-building-materials/ (November 3,
 2016 post stating "GMS ... announced today the acquisition of Ryan Building Materials").
         301
             AWI00619437 at AWI00619437-38 (GMS agreement with Armstrong establishing no
 Rockfon policy).
         302 AWI00374862.
         303
             McCatty Deposition at 38-39 ("Q: When did GMS purchase Ryan Building Materials?
 A: October 31s1 of 2016. Q: And as part of that deal, GMS told you that Ryan yards could no
 longer carry Rockfon tile; correct? A: Yeah, that's correct." ... Q: And at the time did this
 bother you? A: We weren't happy about it. Q: Why? A: We'd rather have more manufacturers
 than less, so...").
                                               115




                                            JA06831
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 120 of 191 PageID #:
                                    14920



 Ryan Building Materials stopped buying Rockfon SACTs almost immediately after
 being acquired by GMS and becoming subject to the "No Rockfon" agreement
 between GMS and Armstrong. Notably, Armstrong never began selling SACTs to
 Ryan Building Materials.

  Figure 17: Rockfon and Armstrong SACT Sales to Ryan Building Materials3"




        199.  Regional sales data shows that the foreclosure of Ryan Building
 Materials stunted Rockfon's growth in the East Michigan Price Metro. Figure 18
 shows Rockfon's share of SACT revenue in the East Michigan Price Metro. It
 shows that Rockfon's share increased steadily while it had access to Ryan Building
 Materials of a distributor from 0% in 2013 to 4.0% in 2016. However, Ryan
 Building Materials became foreclosed at the end of 2016 (November 2016), and
 consequently Rockfon's share in the East Michigan Price Metro not only stopped
 growing, but actually decreased from 4.0% in 2016 to 2.0% in 2017.




       304
             "ROXARM44 Ryan Building Materials AWI Rockfon SACT purchases.csv".
                                            116




                                          JA06832
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 121 of 191 PageID #:
                                    14921



              Figure 18: Rockfon Share in East Michigan Price Metro3o5
                                                          _




                    4.5%
                    4.0%
                    3.5%
                    3.0%
                    2.5%-
                    2.0%-
                    1.5%
                    1.0%
                    0.5%   ..,



                    0.0%
                                 2013   2014       2015       2016     2017
             Rockfon Share       0.0%   1.4%       3.3%       4.0%     2.0%


       200.   b. Gypsum Supply in Lansing, Michigan. Gypsum Supply in
 Lansing Michigan was unforeclosed until it was purchased by GMS on January 12,
 2016,306 therefore making it subject to the preexisting "No Rockfon" agreement
 between Armstrong and GMS. Figure 19 below shows that Gypsum Supply was
 purchasing significant amounts of Rockfon SACTs while it was unforeclosed, and
 then completely stopped buying Rockfon SACTs after it was purchased by GMS.
 Rockfon's growth has been stagnant in the West Michigan Price Metro; its market
 shares there from 2014-2017 were 0.0%, 0.6%, 1.1%, and 1.1%.3°7




       305
           "ROXARM65 Rockfon Regional Shares 2013-2017.csv".
       306
           http://www.prweb.cam/releases/2016/O1/prweb 13156516.htm.
       307
           "ROXARM65 Rockfon Regional Shares 2013-2017.csv".
                                           117




                                         JA06833
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 122 of 191 PageID #:
                                    14922



     Figure 19: Gypsum Supply Lansing SACT Purchases of Rockfon and Armstrong3"




        201.   c.           Badgerland in Wisconsin.
                                              GMS acquired Badgerland on
 December 4, 2015,3°9 which made Badgerland subject to the preexisting
 agreement between Armstrong and GMS prohibiting all GMS locations from
 carrying Rockfon.31° About six months after GMS acquired Badgerland (i.e.,
 about May 2016) GMS told the employees at Badgerland that they could no longer
 purchase Rockfon SACTs.31' Badgerland then stopped buying Rockfon SACTs
 and instead sold only CertainTeed SACTs, when it had previously sold both
 Rockfon and CertainTeed SACTs.312


        308 "ROXARM44 Gypsum Supply Lansing AWI Rockfon SACT purchases.csv                  .

        309
                 WWW. glob algy psum. cominews/item/1140-gynsum-management-and-supply-gms-
 acquires-b adgerl and -supply    .



        310 See supra Part I.B.

        311 Downing (Badgerland) Deposition at 11 ("A:    .   .after the acquisition [by GMS] was
                                                                  .



 when we were ... told that we could no longer support Rockfon ceiling tile"); id; at 12 ("Q: How
 long after the purchase [of Badgerland by GMS] did Mr. Brown [of GMS] tell you that you
 could no longer support Rockfon tile? A: I think it was within the first six months").
        312 Downing (Badgerland) Deposition at 10-11 ("A: Badgerland Supply had been a

 CertainTeed ceiling distributor and a CMC, Chicago Metallic Corp., grid distributor.   .    CMC.   .



 was acquired by    .   Rockfon, and we continued to buy that product because CertainTeed didn't
                        .



 have a - an available line at the time. When Rockfon brought out their ceiling tile line, because
                                               118




                                             JA06834
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 123 of 191 PageID #:
                                    14923




  Figure 20: Badgerland/Tamarack of Wisconsin Purchases of Armstrong and
                            Rockfon SACTs313




       202. Rockfon has never gained a significant share in the Wisconsin Price
 Metro in which Badgerland resides. Rockfon's shares of revenue from 2014-2017
 were 0.1%, 0.5%, 0.5%, and 1.1%, respectively.314

            d. Rockwise Building Materials in Dewey, Arizona. Until July
             203.
 2016, Rockwise was unforeclosed and was purchasing significant amounts of
 Rockfon SACTs. However, on July 6, 2016, GMS acquired Rockwise,315 making
 Rockwise subject to the preexisting "No Rockfon" agreement between Armstrong
 and GMS. Armstrong acknowledged internally that this acquisition would force




 we had their grid, it was made available to us, and we - we also added that to our - our product
 line So we had both Rockfon and CertainTeed products in stock prior to the acquisition.").
     .   .



       313 "ROXARM44 Badgerland Tamarack Wisconsin AWI Rockfon Purchases.csv".

       314 -ROXARM65 Rockfon Regional Shares 2013-2017.csv".
       315 See investor.gms.com/file/Index?KeyFile=34992118 (July 6, 2016 public statement by

 GMS announcing acquisition of Rockwise).
                                               119




                                             JA06835
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 124 of 191 PageID #:
                                    14924



 Rockwise to stop distributing Rockfon.316 Figure 21 below confirms that
 Rockwise stopped purchased Rockfon SACTs after it was acquired by GMS.

       Figure 21: Rockwise SACT Purchases of Rockfon and Armstrong317




        204. Sales data indicates that foreclosing Rockfon from access to Rockwise
 stunted Rockfon's growth in the Phoenix Price Metro. Rockfon's share in the
 Phoenix Price Metro initially increased from 0% in 2014 to 1.3% in 2015, but
 Rockwise became foreclosed halfway through 2016 and its Rockfon's share then
 decreased to only 0.6% in 2016.318 Rockfon's share in the Phoenix metro increased
 slightly to 1.6% in 2017.319




        316
             AWI01414067 (June 30, 2016 internal Armstrong email stating "Now that Rockwise
  is owned by GMS, and Rockfon can no longer be distributed by them. It sounds like Rockfon is
  looking for anyone to distribute their line").
         317 "ROXARM44 Rockwise AWI Rockfon SACT purchases.csv".
         318ROXARM65 Rockfon Regional Shares 2013-2017.csv".
        3191d.

                                              120




                                            JA06836
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 125 of 191 PageID #:
                                    14925



    D. Statistics Confirming That the Foreclosure Slowed Rockfon's Growth


                 1.   Combined Effect of Armstrong and USG Foreclosure
        205. Manufacturer sales data shows that Rockfon grew significantly faster
 among unforeclosed customers than among foreclosed customers.         Figure 22
 below shows Rockfon's market share (measured in terms of square feet) in the
 U.S. at three groups: (1) all customers overall;320 (2) customers foreclosed by
 Armstrong or USG aareements;321 and (3) customers not foreclosed by Armstrong
 or USG agreements. 22 It shows that Rockfon essentially did not grow at all
 among customers foreclosed by Armstrong agreementsRockfon's share among
 foreclosed customers was 0.1% or less in every year from 2014-2017. In contrast,
 Rockfon share increased steadily by about 1 percentage point per year among
 customers that were not foreclosed by Armstrong or USG agreements. This
 indicates that the foreclosure caused by Armstrong and USG's agreements
 significantly slowed Rockfon's growth.




        320
             I calculate Rockfon's share of all customers overall as: total Rockfon SACT ft2 in the
 United States divided by total SACT ft2 in the United States.
         321
              I calculate Rockfon's share of all customers foreclosed by Armstrong or USG
 agreements as: Rockfon SACT sales to customers foreclosed either by Armstrong or USG
 divided by the sum of: (1) Armstrong SACT sales to customers foreclosed by Armstrong or
 USG; (2) Rockfon SACT sales to customers foreclosed by Armstrong or USG; and (3) USG
 SACT sales to customers foreclosed by Armstrong or USG. Even though some CertainTeed
 sales were likely foreclosed by Armstrong, I conservatively assume that no CertainTeed sales are
 foreclosed by Armstrong because CertainTeed did not produce customer -level data that would
 allow me to identify which CertainTeed sales were foreclosed.
         322
              I calculate Rockfon's share of all customers not foreclosed by Armstrong or USG
 agreements as: Rockfon SACT sales to customers not foreclosed by Armstrong or USG divided
 by the sum of: (1) Armstrong SACT sales to customers not foreclosed by Armstrong or USG
 agreements; (2) Rockfon SACT sales to customers not foreclosed by Armstrong or USG
 agreements; (3) USG SACT sales to customers not foreclosed by Armstrong or USG
 agreements; and (4) all CertainTeed SACT sales. For reasons noted in the preceding footnote,
 including all CertainTeed SACT sales as unforeclosed is conservative, given that some were
 foreclosed by Armstrong, but I include them all as unforeclosed because CertainTeed did not
 produce customer -level data that would allow me to identify which CertainTeed sales were
 foreclosed.
                                                121




                                             JA06837
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 126 of 191 PageID #:
                                    14926



       Figure 22: Rockfon Share of Square Feet: Customers Foreclosed by
                                Armstrongor USG vs.      Not323
                       4.5%
                       4.0%
                       3.50/o

                       3.0%
                       2.5%
                       2.0%
                       1.5%
                       1.0%
                       0.5%
                       0.0%
                                   2014        2015          2016         2017
                Unforeclosed       0.9%        2.1%          3.0%         4.0%
                Overall            0.5%         1.1%         1.4%         1.9%
                Foreclosed         0.0%        0.1%          0.0%         0.0%


       206. Using this same data, Figure 23 below shows that the percentage point
 growth in Rockfon's share of SACT sales (current share minus previous year's
 market share) was about 1% per year among customers not foreclosed by
 Armstrong or USG agreements, versus 0% among customers foreclosed by
 Armstrong or USG agreements.




        323  "ROXARM94 forc unforc shares awiorusg.csv". These figures do not change
 significantly if one incorrectly assumes that Aimstrong's tailored minimum purchase
 requirements are not foreclosing. Under such an assumption, Rockfon's share among foreclosed
 customers is still never greater than 0.1% in any year, whereas Rockfon's share among
 unforeclosed customers increases from 0.9% in 2014 to 3.7% in 2017. "ROXARM94 fore
 unforc shares awiorusg nomin.csv".
                                             122




                                           JA06838
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 127 of 191 PageID #:
                                    14927



  Figure 23: Growth in Rockfon Share (Difference Between Current Share and
  Previous Year Share): Customers Foreclosed by Armstrong or USG vs Not324
              1.4%

              1.2%

              1.0%

              0.8%
              0.6%
              0.4%
              0.2%
              0.0%
                        2014            2015            20 6            2017
              -0.2%
                                  Unforeclosed        Foreclosed


        207. Comparing Rockfon's growth between foreclosed and unforeclosed
 customers separately for each regional market within the United States also
 confirms that Rockfon grew significantly faster among unforeclosed customers.
 Using the same methodology described above, I calculated Rockfon's SACT
 market share separately for foreclosed and unforeclosed customers in each regional
 market within the United States and for each year. I then ran the following
 regression:

           RockfonShareGrowth},rf = bo + b1 *ForeclosedByArmOrUSGyrf +            ay


        208. In this regression, the dependent variable RockfonShareGrowth},rf
 equals Rockfon's share in year y, in region r, and for customers with foreclosed
       f
 status (0 for unforeclosed, 1 for foreclosed), minus Rockfon's share in the same
 region and amongst customers with the same foreclosed status in the previous
 year.325 The independent variable of interest, ForeclosedByArmOrUSGyrf, is equal
 to 0 for sales to customers not foreclosed by Armstrong or USG and 1 for sales to
 customers foreclosed by Armstrong or USG. I also include yearly fixed effects
 (represented as ay). This regression estimates that the coefficient b1 is -1.1%,

        324
           "ROXARM94 growth forc unforc awiorusg.csv".
        325
           For example, if Rockfon's share in region r among unforeclosed customers was 5% in
 2014 and 2% in 2013, then RockfonShareGrowthyrf would equal 3% (5%-2%) in 2014 for the
 unforeclosed group in region r.
                                               123




                                           JA06839
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 128 of 191 PageID #:
                                    14928



 indicating that Armstrong and USG's foreclosing agreements reduce Rockfon's
 annual share growth in the regional markets by on average 1.1 percentage point
 (e.g., a reduction in growth from 1.2 percentage points per year to 0.1 percentage
 points per year) in any given year, relative to unforeclosed customers.32b This is a
 large effect given that the maximum overall share Rockfon has achieved as of 2017
 is only 1.9%. The p -value with respect to a null -hypothesis of no effect is less than
 0.001% when calculated with robust standard errors,327 confirming that this result
 is statistically significant. This region -level regression analysis further confirms
 that Armstrong and USG's foreclosing agreements have significantly slowed
 Rockfon's growth

                        2.   Isolated Effect of Armstrong Foreclosure
        209. Even if one ignores the foreclosure caused by USG's agreements, the
 data still shows that Rockfon grew significantly faster among customers that that
 were not foreclosed by Armstrong agreements than among customers who were
 foreclosed by Armstrong agreements. Figure 24 below shows Rockfon's square -
 foot market share in the U.S. at three groups: (1) all customers overall;3 8 (2)
 customers foreclosed by Armstrong agreements;329 and (3) customers not
 foreclosed by Armstrong agreements.3 ° It shows that Rockfon essentially did not
 grow at all among customers foreclosed by Armstrong agreements-Rockfon's
        326
             "ROXARM74a regional growth forc by awiorusg v not regression.txt".
        327  "ROXARM74a regional growth forc by awiorusg v not regression.txt".
         328
             I calculate Rockfon's share of all customers overall as: total Rockfon SACT ft2 in the
 United States divided by total SACT ft2 in the United States.
         329
             I calculate Rockfon's share of all customers foreclosed by Armstrong agreements as:
 Rockfon SACT sales to customers foreclosed by Armstrong divided by the sum of: (1)
 Armstrong SACT sales to customers foreclosed by Armstrong; (2) Rockfon SACT sales to
 customers foreclosed by Armstrong; and (3) USG SACT sales to customers foreclosed by
 Armstrong. Even though some CertainTeed sales were likely foreclosed by Armstrong, I
 conservatively assume that no CertainTeed sales are foreclosed by Armstrong because
 CertainTeed did not produce customer -level data that would allow me to identify which
 CertainTeed sales were foreclosed.
         330
             I calculate Rockfon's share of all customers not foreclosed by Armstrong agreements
 as: Rockfon SACT sales to customers not foreclosed by Armstrong divided by the sum of: (1)
 Armstrong SACT sales to customers not foreclosed by Armstrong agreements; (2) Rockfon
 SACT sales to customers not foreclosed by Armstrong agreements; (3) USG SACT sales to
 customers not foreclosed by Armstrong agreements; and (4) all CertainTeed SACT sales. For
 reasons noted in the prior paragraph, including all CertainTeed SACT sales as unforeclosed is
 conservative, given that some were foreclosed by Armstrong, but I include them all as
 unforeclosed because CertainTeed did not produce customer -level data that would allow me to
 identify which CertainTeed sales were foreclosed.
                                                124




                                             JA06840
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 129 of 191 PageID #:
                                    14929



  share among foreclosed customers was 0.1% or less in every year from 2014-2017.
  In contrast, Rockfon share increased steadily by about 0.8 percentage points per
  year among customers that were not foreclosed by Armstrong agreements. This
  indicates that the foreclosure caused by Armstrong's agreements significantly
  slowed Rockfon's growth.

   Figure 24: Rockfon Share of Revenue: Customers Foreclosed by Armstrong
                             Agreements vs Not331
                     3.5%

                     3.0%

                     2.5%

                     2.0%

                     1.5%

                     1.0%

                     0.5%

                     0.0%
                                 2014           2015            2016         2017
               Unforeclosed      0.8%           1.7%            2.4%         3.2%
               Overall           0.5%           1.1%            1.4%         1.9%
               Foreclosed        0.0%           0.1%            0.0%         0.0%


       210. Using this same data, Figure 25 below shows that the percentage point
 growth in Rockfon's share of SACT sales (current share minus previous year's
 market share was about 0.8% per year among customers not foreclosed by
 Armstrong agreements, versus 0% among customers foreclosed by Armstrong
 agreements.




        331  "ROXARM94 fore unforc shares awionly.csv       .    These figures do not change
 significantly if one conservatively assumes that Armstrong's minimum purchase agreements do
 not foreclose rivals. Under such an assumption, Rockfon's share among foreclosed customers
 ranges from 0.0-0.1% from 2014 to 2017, whereas its share among unforeclosed customers
 increases significantly each year from 2014 to 2017 in the following order: 0.7%, 1.6%, 2.3%,
 3.0%. "ROXARM94 fore unforc shares awinomin.csv".
                                             125




                                           JA06841
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 130 of 191 PageID #:
                                    14930



  Figure 25: Growth in Rockfon Share (Difference Between Current Share and
      Previous Year Share): Customers Foreclosed by Armstrong vs Not332
               1.2%

               1.0%

              0.8%

              0.6%

              0.4%

              0.2%

              0.0%

              -0.2%
                             --Unforeclosed --Foreclosed

       211. Comparing Rockfon's growth between customers foreclosed by
 Armstrong versus not foreclosed by Armstrong separately for each regional market
 within the United States also confirms that Rockfon grew significantly faster
 among unforeclosed customers. Using the same methodology described above, I
 calculated Rockfon's SACT market share separately for customers foreclosed by
 Armstrong and customers not foreclosed by Armstrong in each regional market
 within the United States and for each year. I then ran the following regression:

               RockfonShareGrowthyrf =     bo + b1 *ForeclosedByArmYrf + a}

        212. In this regression, the dependent variable RockfonShareGrowthyrf
 equals Rockfon's share in year y, in region r, and for customers with foreclosed
       f
 status (0 for unforeclosed, 1 for foreclosed), minus Rockfon's share in the same
 region and amongst customers with the same foreclosed status in the previous
 year.333 The independent variable of interest, ForeclosedByArmyrf, is equal to 0 for
 sales to customers not foreclosed by Armstrong and 1 for sales to customers
 foreclosed by Armstrong. I also include yearly fixed effects (represented as ay).
 This regression estimates that the coefficient b1 is -0.8%, indicating that
 Armstrong's foreclosure reduces Rockfon's annual share growth in the regional

        332
           "ROXARM94 growth forc unforc awionly.csv".
        333
           For example, if Rockfon's share in region r among unforeclosed customers was 5% in
 2014 and 2% in 2013, then RockfonShareGrowthyrf would equal 3% (5%-2%) in 2014 for the
 unforeclosed group in region r.
                                             126




                                           JA06842
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 131 of 191 PageID #:
                                    14931



 markets by on average 0.8 percentage points (e.g., a reduction in growth from 1.0
 percentage points per year to 0.2 percentage points per year) in any given year,
 relative to customers unforeclosed by Armstrong.334 This is a large effect given
 that the maximum overall share Rockfon has achieved in the United States as of
 2017 is only 1.9%. The p -value with respect to a null -hypothesis of no effect is
 less than 0.001% when calculated with robust standard errors,335 confirming that
 this result is statistically significant. This region -level regression analysis further
 confirms that Armstrong's foreclosing agreements have significantly slowed
 Rockfon's growth.

  3.   Rockfon's Slower Growth Among Foreclosed Customers Cannot Be Explained
        by Factors That Equally Affect Foreclosed and Unforeclosed Customers

        213. These statistics showing that Rockfon grew significantly faster among
 unforeclosed customers refutes Armstrong's claims that Rockfon's lack of growth
 is due to alleged deficiencies in Rockfon's products or product breadth, because
 these claimed deficiencies apply equally to foreclosed and unforeclosed customers.
 For example, to the extent that Rockfon's growth were slowed by its SACTs'
 lower average CACs (even though Rockfon does have high CAC SACTs like the
 Sonar dB),3 6 that factor would slow Rockfon's growth both at unforeclosed
 customers and foreclosed customers, given that Rockfon's product offering does
 not differ between foreclosed and unforeclosed customers. For this same reason,
 Rockfon's slower growth among foreclosed customers cannot be due to Rockfon's
 lack of a "fissured" SACT,337 because both foreclosed and unforeclosed customers
 are unable to buy a fissured SACT from Rockfon. Nor can Rockfon's slower
 growth among foreclosed customers be attributed to Armstrong being specified in
 more projects than Rockfon,338 given that specifications apply equally to all
 distributors and contractors that service a job, regardless of whether they are
 foreclosed or unforeclosed by Armstrong. Nor can Rockfon's slower growth
 among foreclosed customers be attributed to Rockfon importing its SACTs from
 Poland (instead of producing domestically), because the same was true for its
 unforeclosed customers.

         334
            "ROXARM74a regional growth forc by awi v not regression.txt".
         335"ROXARM74a regional growth forc by awi v not regression.txt".
        336
            Kahler Deposition at 144-145 (Armstrong counsel questioning a Rockwool employee
 about Rockfon's  CAC levels).
        337
            Kahler Deposition at 95-96 (Armstrong counsel questioning a Rockwool employee
 about Rockfon not having a fissured SACT).
        338
            Armstrong Motion to Dismiss at 13.
                                            127




                                          JA06843
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 132 of 191 PageID #:
                                    14932



        214. Further, it is important to note that these statistics are conservatively
 biased against a finding that Rockfon grows faster among unforeclosed customers
 for two reasons. First, these statistics assume that all CertainTeed sales are
 unforeclosed, when in reality some CertainTeed sales were foreclosed by
 Armstrong's "No-Rockfon" agreements with GMS and FBM that applied to non -
 Armstrong locations. These CertainTeed sales to foreclosed customers should be
 included in the "foreclosed" group in this statistics, but because CertainTeed has
 not produced customer -level data I cannot determine which CertainTeed sales are
 to foreclosed rather than unforeclosed customers, and conservatively assume that
 they are all unforeclosed. The inclusion of these actually foreclosed CertainTeed
 sales in the "unforeclosed" group in my analysis artificially reduces the estimate of
 Rockfon's share among the unforeclosed group (because it adds additional non-
 Rockfon sales to the denominator of the unforeclosed group) and artificially
 increases the estimate of Rockfon's share among the foreclosed group (because it
 removes some non-Rockfon sales from the denominator of the foreclosed
 group).339 Second, because USG has not produced contracts for customers other
 than L&W, FBM, and GMS, I conservatively assume that all other USG sales are
 unforeclosed, even though there is documentary evidence that USG generally
 requires all of its distributors to be exclusive. If USG's sales to customers other
 than L&W, FBM, and GMS are actually foreclosed, then these statistics further
 understate Rockfon's share among unforeclosed customers and further overstate
 Rockfon's share among foreclosed customers.

                             IV. ANTICOMPETITIVE HARM

        215. Armstrong's foreclosure of rival SACT manufacturers has harmed
 competition in multiple ways, described in the following sections. Armstrong's
 foreclosure harms competition primarily by disadvantaging rivals (primarily
 Rockfon) in a way that reduces the competitive constraint rivals impose on

        339
            Mathematically, Rockfon's actual share among unforeclosed customers = Ru/(Au
 +Uu+Cu +Ru), where Ru, Au, Uu, and Cu are Rockfon's, Armstrong's, USG's, and CertainTeed's
 sales among unforeclosed customers, respectively. Rockfon's actual share among foreclosed
 customers is correspondingly Rf/(Af + Uf + Cf + Rf), where Rf, Af, Uf, and Cf are the firms' sales
 among foreclosed customers. Because CertainTeed has not produced customer -level data, I
 conservatively assume that all CertainTeed sales are unforeclosed, which makes my estimate of
 Rockfon's unforeclosed share instead Ru/(Au+Uu+Cu+Cf+Ru), which is necessarily lower than
 Rockfon's actual share among unforeclosed customers because Cf is positive and added to the
 denominator. This conservative assumption also makes my estimate of Rockfon's foreclosed
 share instead Rf/(Af+Uf+Rf), which is necessarily higher than Rockfon's actual share among
 foreclosed customers, again because Cf is positive and removed from the denominator.
                                                128




                                             JA06844
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 133 of 191 PageID #:
                                    14933



 Armstrong, thereby allowing Armstrong to maintain elevated prices without losing
 market share.34° Indeed, Armstrong's expert economist in this case, Professor
 Ordover, has acknowledged in his academic writing that this is one of the standard
 ways in which a dominant firm can harm competition:

        "As part of profit maximization, a firm's management can engage in
        potentially anticompetitive conduct [by] engag[ing] in practices that
        disadvantage actual rivals, without necessarily causing their exit, but
        which relax the competitive constraint exercised by them over the
        dominant firm.)"341



       A. Foreclosure Impaired Rockfon's Ability to Compete By Delaying
              Rockfon's Investment in a Domestic Manufacturing Plant
        216. As I explain in more detail below in Part VII, because Armstrong's
 foreclosure slowed Rockfon's sales growth in North America, it also in turn
 delayed when it would become profit -maximizing for Rockfon to open its domestic
 manufacturing plant.    The delay in the opening of Rockfon's domestic
 manufacturing plant impaired Rockfon's ability to compete in multiple ways,
 described below.


         1       Delaying Domestic Manufacturing Plant Increased Rockfon's
                                Transportation Costs

       217. The cost to Rockfon of obtaining SACTs in North America                             is
 generally lower if Rockfon manufactures them in North America instead                         of
 importing them from Poland because domestic production avoids the cost                        of
 shipping the SACTs across the Atlantic Ocean from Europe.342 Specifically,                    an

        34°
             Einer Elhauge, U.S. Antitrust Law & Economics 371 (3d ed. 2018) ("the major
 anticompetitive concern is that [exclusive dealing] agreements might foreclose[] enough of the
 market to rivals as to impair competition. Such foreclosure might impede rival efficiency, entry,
 existence, or expandability, any of which can anticompetitively increase the market power of the
 foreclosing firm.").
         341
             Ordover & Saloner, Predation, Monopolization and Antitrust, Chapter 9 in Handbook
 of Industrial Organization, Volume I (1989) at 541.
         342
             ROXUL_4487337 at ROXUL_4487341 ("VPC in MAR [U.S. plant] will be higher
 than the current cost from CIG [Polish plant], but it is more than offset by the savings on ocean
 freight").
                                               129




                                             JA06845
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 134 of 191 PageID #:
                                    14934



 internal Rockfon documents predicted that the total cost of importing SACTs from
 Poland (including ocean freight) would be about 10% higher than the cost of
 producing SACTs domestically.343 Similarly, Rockfon cost data indicates that its
 total acquisition costs (including ocean freight) were on average 24% higher for
 the same SACTs when imported from Poland than when manufactured in the
 United States.3' Thus, delaying the building and opening of Rockfon's domestic
 manufacturing plant increased Rockfon's incremental transportation costs.

        218. The increase in Rockfon's incremental transportation costs caused by
 delaying the domestic Rockfon manufacturing plant harms consumers in two main
 ways: (1) it causes the rival's profit-maximizing price to increase because a firm's
 profit-maximizing price is higher the higher its incremental costs; and (2) the
 resulting increase in the rival's profit-maximizing price allows the incumbent firms
 to charge higher prices, because an incumbent firm's profit-maximizing price is
 higher the higher its rivals' prices are.345 Indeed, Professor Ordover has
 acknowledged in his academic writing that dominant firms can harm competition
 through "the use of `sabotage' by the incumbent to put the rival at a competitive
 disadvantage," by "raising the rival's costs."346 This anticompetitive increase in
 Rockfon's incremental transportation costs thus increases Rockfon's and
 Armstrong's prices throughout North America.

      2.     Delaying Domestic Manufacturing Plant Increased Rockfon's Lead Times

        219. Delaying the opening of Rockfon's domestic manufacturing plant also
 had the anticompetitive effect of increasing Rockfon's lead times because it takes
 roughly 4-8 weeks for SACTs produced in Poland to cross the Atlantic Ocean and
 clear customs.347 This increase in Rockfon's lead times caused by delaying the

           343
             ROXUL_4487337 at ROXUL_4487341 (document predicting that cost of obtaining a
 certain amount of SACTs from Poland ("Cig") was $27,328 in production costs plus $9,844 in
 Ocean Freight for a total of $37,172, which is 10% higher than the cost of producing this same
 amount of SACTs in Mississippi plant ($33,561).
         344
             "ROXARM31 average Poland cost premium.csv". This statistic is weighted by feet
 squared and focuses on the combination of months and product models in which both SACTs
 manufactured from Poland and SACTs manufactured in Mississippi were sold.
         345
             In some cases, the increase in the rival's incremental cost can also force the rival to
 exit the market altogether, but that is not true here.
         346
             Ordover & Saloner, Predation, Monopolization and Antitrust, Chapter 9 in Handbook
 of Industrial Organization, Volume I (1989) at 565.
         347
             ROXUL_4487337 ("The successful growth of ROCKFON in north America requires
 investment in local production for three primary reasons [...] 2. Long term management of an 8
                                                130




                                              JA06846
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 135 of 191 PageID #:
                                    14935



 domestic Rockfon manufacturing plant not only harms Rockfon customers, who
 must experience longer lead times, but also Armstrong customers because Rockfon
 provides less of a competitive constraint on Armstrong when its lead times are
 longer.


   3.     Delaying Domestic Manufacturing Plant Reduced Customer Demand for
                                        Rockfon SACTs

        220. Delaying      Rockfon's domestic manufacturing plant impaired
 Rockfon's competitiveness also by reducing customer demand for Rockfon SACTs
 in North America and the U.S. in particular. Internal Rockfon documents
 acknowledge that "the U.S. market clearly has a preference for U.S.-made
 products," which implies that demand for Rockfon SACTs are lower when they are
 produced outside the U.S.348 Further, an internal Rockfon document explains that
 distributors in the U.S. are less likely to carry Rockfon SACTs before Rockfon has
 a domestic manufacturing plant because "distributors see local production as a
 necessary show of ROCKWOOL's commitment to the market."349 This reduction
 in the demand for Rockfon SACTs harms consumers because it makes Rockfon a
 less effective competitor and therefore less of a constraint on Armstrong's prices.

    B. Foreclosure Continues to Impair Rockfon's Production Efficiency By
        Depriving Its Domestic Manufacturing Plant ofEconomies ofScale
       221. Even after the domestic manufacturing plant in Marshall, Mississippi
 became operational, there were still additional economies of scale to be gained
 through expanding SACT output at the Marshall location. The reduction in

 week supply chain is not feasible for a market where lead times [...] are less than 1 week"); John
 Medio (Rockfon President) 30(b)(6) Dep. at 48:16-49 ("A. Ideally we'd like to supply all
 products from domestic manufacturing. Q. And is there a reason for that? [...] A. Basically to
 alleviate the supply chain challenges we discussed earlier. It's hard to manage a supply chain
 across an ocean. Q. What are the difficulties that pop up when you're managing a supply chain
 across the ocean that are - A. Hurricanes, port strikes, I don't know, weather. When you have 4
 weeks of transit time, and you know, additional transit time, it's just always difficult to plan a
 supply chain. So we'd like to alleviate that.").
         348
             ROXUL_4487337 at ROXUL_4487340 (Kadkol Exhibit 26) ("The U.S. market
 clearly has a preference for U.S.-made products").
         349
             ROXUL_4487337 ("The successful growth of ROCKFON in north America requires
 investment in local production for three primary reasons. [...] 3. Distributors see local
 production as a necessary show of ROCKWOOL's commitment to the market. Without it, they
 will not take the risk of carrying ROCKFON as their sole ceilings brand.").
                                                131




                                             JA06847
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 136 of 191 PageID #:
                                    14936



 Rockfon's North American sales due to Armstrong's conduct thus continued to
 impair Rockfon's efficiency even after the Marshall plant was built, and will
 continue to do so even after the Marshall facility's learning curve is completed.

        222. Rockfon was already seriously considering adding an additional
 SACT production line at the Marshall facility within months of the original line
 starting production in July 2017.35° A "pre -project" approved in early October
 2017 was to examine adding a second line at the Marshall facility.351 This same
 document explains that a prior analysis had determined that "the optimal
 alternative to meet the forecasted growth in North America" would involve adding
 this second line in 2020 followed by an extension of this line in 2022.352 This
 demonstrates that by October 2017, Rockfon was already considering adding and
 then extending an additional line at the Marshall location over the next five years.
 As of October 2018, Rockfon was still determining whether to move forward with
 the second line, but they are "seriously evaluating" doing so, with the "earliest" it
 could be completed being "some point in late 2019."353 Rockfon President John

        350
             See AWI00013662 (Jul. 14, 2017 internal Armstrong email, copying a Rockfon press
 release announcing that "Production started today at Rockfon's first North America
 manufacturing facility in Marshall County, Mississippi.").
         351
              ROXUL_5739547 ("Investment request" approved in early October 2017 "to
 complete a Pre -Project to implement [a] 2nd Rockfon Line in MAR (Orion Project).").
         352
             ROXUL_5739547 at ROXUL_5739551 ("Velazquez SNP evaluated various scenarios
 and concluded that the optimal alternative to meet the forecasted growth in North America would
 be to implement a CITO line focused only on A & E Edges in 2020, to be followed by a 2°d E-
 Ring on the CITO line with Spray Cabin in 2022. This alternative provided the best IRR (25%)
 and maximized capacity by focusing the CITO line on A & E edge products.").
         353
             See John Medio (Rockfon President) Personal Dep. (Oct. 2, 2018) at 246:21-247:20
 ("Q. What is MAR Cito, C -I -T -O? A. It's a second line in MAR that resembles the Cito line in
 Poland. Q. And is that the project that you are considering now? A. Yes. Q. But you have no
 estimate as to when you will make a decision to go forward with that project? A. Correct. Q.
 What's the lead time on that project? A. The lead time of building the factory, you mean? Q.
 Uh-hum. A. It's hard to say. Q. What's the minimum lead time? A. I would say 12 months. Q.
 So the earliest that that factory or that line could be built would be at some point in late 2019?
 A. Yes. Q. Is that an option you are seriously evaluating? A. Yes."). See also Prabodh Kadkol
 (Rockfon VP of Operations) Dep. (Sept. 12, 2018) at 85:19-86:22 ("Q. The last one on there is
 Orion line installation. Do you see that? A. Yes. Q. And that one isn't scheduled to start until
 2019, correct? A. Correct. Q. Does it actually mean -- they're going to actually be installing an
 Orion line starting in January 2019? A. That was the anticipation at that time. Q. It's not going to
 happen? A. There's a chance it won't happen. Q. Is there an investment request related to
 Orion? A. There's -- we don't have one right now, no. Q. Okay. For the Orion line to be
 installed, there would have to be an approved investment request to the board of directors,
 correct? A. Correct. Q. And that has not happened? A. That has not happened. Q. When do
                                                 132




                                              JA06848
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 137 of 191 PageID #:
                                    14937



 Medio confirmed that "what would lead [[the second line] to be necessary" would
 be "[i]ncreased demand in ceiling tiles."35 This demonstrates that even if Rockfon
 does not go ahead with adding the second line at Marshall in 2019, this will be as a
 result of the suppressed demand brought about by Armstrong's conduct. In a but -
 for world free of this conduct it would be profit-maximizing to add a second line at
 the Marshall facility earlier, for the same reasons that it would have been profit -
 maximizing to build the original Marshall line earlier in the but -for world.

         223. The availability of economies of scale on additional SACT lines at the
 Marshall facility is demonstrated by their availability on additional SACT lines
 that achieved economies of scale at the Polish facility. A 2012 report proposed
 expanding capacity by adding a third line to the two lines already at the Polish
 facility because of, among other reasons, "econom[ies] of scale."355 Both the
 original Marshall manufacturing facility356 and the potential second line357 at that
 facility are modeled on lines at the Polish facility, meaning the economies of scale
 available at the Polish facility would also be available at the Marshall facility.
 Rockfon has thus continued to be harmed by artificially reduced demand for its
 SACTs even after completing the first Marshall line, as restrained actual -world


 you anticipate an investment request related to Orion being submitted to the board? A.
 Sometime late 2018.").
           354
               See John Medio (Rockfon President) Personal Dep. at 245:6-14 ("Q. And what is the
 MAR 2nd E -ring? A. It's an extension we can do to the production line. Q. And is that
 something that you're intending to do? A. Don't know yet. Haven't fully analyzed whether it's
 necessary. Q. And what would lead it to be necessary? A. Increased demand in ceiling tiles.").
           3 5
               ROXUL_0255407 ("Report for RI Board Meeting 2012: Draft Business plan Rockfon
 capacity extension) at ROXUL_0255411 ("The CITO confection line will be placed in Cigacice
 (Poland) where Rockfon has already 2 confectioning lines. The reason for choosing Cigacice as
 the place for new capacity is the following: - Well established organization that already knows
 how to work with Rockfon production -- concentration of knowledge, and economy of scale
 ..."). Report was attached to ROXUL_0255406 (Apr. 15, 2012 internal email).
           3" Prabodh Kadkol (Rockfon VP of Operations) Dep. at 78:12-20 ("Q. The first bullet
 under that bullet is: All equipment installed is exact copy of existing Cito line in CIG. Do you
 see that? A. Yes. Q. Is it your understanding that the equipment installed at the Marshall plant
 was an exact copy of the Cito line in CIG? A. Yes, from a general design point of view.").
           357
               John Medio (Rockfon President) Personal Dep. at 246:21-23 ("Q. What is MAR Cito,
 C -I -T -O? A. It's a second line in MAR that resembles the Cito line in Poland."). See also
 Prabodh Kadkol (Rockfon VP of Operations) Dep. at 58:15-59:2 ("Q. Okay. Is there -- I think
 you testified earlier there's a plan to introduce a second line at Marshall; is that right? A. There's
 no plan. There is a review going on of potentially adding a second line. Q. And what would that
 second line be? A. Another tile manufacturing line. Q. Similar to Gjall or similar to Panel? A.
 It's not hundred percent decided; but most likely it will be similar to the Cito line, as you were
 referring to.").
                                                  133




                                               JA06849
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 138 of 191 PageID #:
                                    14938



 demand delayed its realization of economies of scale on additional SACT
 production lines at the Marshall location.

   C.   Regional Foreclosure Raised Rockfon's Distribution Costs and Impaired
                        Regional Distribution Competition
        224. I showed above in Part III.A.3 that Armstrong and USG's agreements
 foreclosed at least % of all SACT sales (whether made to distributors or other
 customers) in         regional markets within the United States from 2016 to 2017,
 and in     of the 61 regional markets from 2013 (the one exception being the West
 Texas region, which is the third -smallest in the U.S.). Moreover,           of the
 regions had % or greater foreclosure shares, and            of the regions had %
 or greater foreclosure shares (depending on the year).358 These high foreclosure
 shares show that Armstrong was significantly foreclosing access to distribution in
 essentially every regional market within the U.S. This created anticompetitive
 effects not only by depriving Rockfon of the most efficient distributors in a way
 that raised Rockfon's distribution costs, but also by reducing regional competition
 in a way that raised regional prices. Thus, regions in which regional competition
 were impaired suffered anticompetitive harms above and beyond the
 anticompetitive harms suffered throughout North America due to the ways in
 which the foreclosure impaired Rockfon's ability to compete throughout North
 America, discussed in the previous parts A and B.

        225. a. Because Armstrong and USG Foreclosed Access to the Most
 Efficient Distributors, Rockfon Often Had to Turn to Less Efficient
 Distributors. Because Armstrong and USG foreclosed access to many of the most
 efficient distributors, Rockfon has had to attempt to sell its SACTs through less
 effective distributors on multiple occasions. For example, Rockfon has often had
 to sell its SACTs through distributors of insulation products, who lack specialized
 knowledge about SACTs and preexisting relationships with ceilings contractors
 (who tend to be different from insulation contractors).359 As another example, a


         358
             See supra Part III.A.3 for more summaries of foreclosure shares under various
 alternative assumptions about which agreements are foreclosing.
         359
             Noeth (Rockfon) Deposition at 205-206 ("Q: Has Rockfon built any distributors from
 scratch? A: We have not built any distributors. We have distributors that, whe new get kicked out
 of somewhere, we end up having to start somewhere else, and those restarts have been, a lot of
 times, with folks that don't really know ceilings that well and we try to build them up. Q: Is IDI
 an example? A: IDI is an example of -yeah, a company that was mostly insulation -focused,
 would not be our idea of an ideal ceilings distributor, but if you look at the markets where we
                                                134




                                             JA06850
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 139 of 191 PageID #:
                                    14939



 distributor in Eastern Michigan testified that, after Armstrong foreclosed Rockfon
 from access to Ryan Building Materials, there were "not many" distributor options
 left to Rockfon in the region, and the only ones left were "smaller, more residential
 dealers," who typically did not fulfill large projects.36° Forcing Rockfon to use
 these less efficient means of distribution impairs Rockfon's ability to compete, as
 confirmed by Armstrong deposition testimony that "not having a top quality
 distributor" will "absolutely" make it harder to sell SACTs.361

        226. Antitrust economics has long recognized that foreclosing rivals from
 the most efficient means of distribution harms competition, even if it does not
 deprive rivals of economies of scale.362 Preventing rivals from using the most
 efficient means of distribution harms consumers in multiple ways, including: (1)
 making the rival less appealing to consumers, who are forced to use less efficient
 means of distribution to access the rival products; (2) increasing rivals' costs of
 distribution, which in turn increases the rival's profit-maximizing prices; and (3)
 allowing the incumbent firms to maintain supracompetitive prices because of
 effects (1) and (2), which reduce the competitive constraint the rival imposes on
 incumbent prices. This is an example of the sort of "sabotage by an incumbent to
 put a rival at a competitive disadvantage" that Professor Ordover has
 acknowledged is anticompetitive.363

       227. b. Armstrong Employees Acknowledge That Depriving Rockfon
 of Access to Regional Distribution Raises Regional Prices. Armstrong's
 Director of Pricing for Ceiling Tiles testified in deposition that the ability of a

 operate with them, it was probably because that was our only option after the changes that were
 forced on us through the Armstrong pressures").
          36°
              McCatty Deposition at 43-44.
          361
              Galvin (Armstrong) Deposition at 166 ("Q: And by having not a top quality
 distributor, did that make it harder for you to sell Armstrong ceiling tiles? A: Absolutely.").
          362
              Einer Elhauge, U.S. Antitrust Law & Economics 371 (3d ed. 2018)("even if rivals are
 able to achieve their minimum efficient scale and scope of production, foreclosure that bars
 rivals from the most efficient suppliers or means of distribution can also impair rival efficiency
 by increasing their costs."); HOVENKAMP, FEDERAL ANTITRUST POLICY 431 (2d ed. 1999);
 Krattenmaker & Salop, Anticompetitive Exclusion, 96 YALE L.J., 234-45 (1986); Stephen C.
 Salop & David T. Scheffman, Raising Rivals' Costs, 73 AM. ECON. REV. 267 (1983) (Special
 Issue).
          363
              Ordover & Saloner, Predation, Monopolization and Antitrust, Chapter 9 in Handbook
 of  Industrial  Organization, Volume I (1989) 565 ("in this section we turn to actions which
 involve the use of `sabotage' by the incumbent to put the rival at a competitive disadvantage.
 This goal can be accomplished by raising the rival's costs or by impairing its ability to generate
 demand for its product.").
                                                135




                                             JA06851
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 140 of 191 PageID #:
                                    14940



 competing manufacturer to constrain Armstrong's prices depends on that
 manufacturer's market share in a region, which turns in part on access to
 distribution.3" Thus, the testimony of Armstrong's own Pricing Director indicates
 that foreclosing Rockfon from access to distributors will reduce Rockfon's share in
 the region, which will in turn reduce Rockfon's ability to constrain Armstrong's
 prices in that region. Armstrong employees also expressed the belief that allowing
 Rockfon significant access to distribution would force Armstrong to reduce its
 prices in contemporaneous documents. For example, an Armstrong Area Manager
 emailed a regional distributor in July 2014 to say that there would be an "adverse
 [e]ffect to the market of distributing Rockfon" in the form of "price erosion."365
 Similarly, Armstrong's Vice President of Sales for the Eastern U.S. emailed
 distributors in October 2013 to say that "someone [a distributor] taking on
 Rockfon" has "the potential for market erosion for all parties."366

       228. Armstrong's own prediction of these anticompetitive effects on
 regional prices is again consistent with antitrust economics, which finds that
 regional foreclosure can impede regional competition in a wary that raises regional
 prices even if the foreclosure does not raise rivals' costs.3   Accentuating this

        364
              McKinney (AWI Director of Pricing for Ceiling Tiles) Deposition at 61-63 ("




                   ").
        365
              AWI00368595.
          366
              AWI00066852.
          367
              ELHAUGE, U.S. ANTITRUST LAW & ECONOMICS 373-374 (3d ed. 2018) ("foreclosure
 can take the form of seller-buyer collaboration to exploit downstream buyers by precluding rival
 competition. Suppose, for example, that a seller of widgets on a national market pays the only
 ten retailers in a regional market $1 million each to agree to exclusively sell the seller's product,
 thus foreclosing competition from rival widget makers. With a regional monopoly, the seller can
 now raise prices on its widgets to supracompetitive levels to retailers in that market, which those
 retailers will pass on without fear that the higher prices will cause them to lose market share to
 other retailers because they all have the same agreement. In effect, the exclusionary agreements
 here allow the seller to serve as a regional cartel ringmaster, splitting the resulting
 supracompetitive profits with the retailers. The anticompetitive effect does not require that the
 foreclosure impair rival efficiency in any of the other ways indicated above. It suffices that the
 foreclosure precludes competition that would otherwise have constrained market power in a
                                                 136




                                               JA06852
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 141 of 191 PageID #:
                                    14941



 anticompetitive effect, foreclosing Rockfon from a regional market impairs
 competition more than foreclosing Armstrong's other rivals because Rockfon is a
 "maverick" competitor in the SACT markets. As I showed above in Part I.D,
 Rockfon is a "maverick" competitor in two ways: (1) Rockfon generally prices
 more aggressively (lower) than Armstrong, USG or CertainTeed; and (2) Rockfon
 offers unique products. Indeed, Armstrong's contract terms with FBM and GMS
 that prohibit non-Armstrong locations from carrying Rockfon in particular (but
 allow those same locations to carry CertainTeed or USG) would be economically
 rational only if Armstrong believed that Rockfon posed a competitive constraint
 that USG and CertainTeed did not.

        229.    Foreclosure of Rockfon in Particular Deprives Customers of the
               c.
 Benefits of Rockfon's Unique Products and Armstrong's "Defensive"
 Products. As I explained above in Part I.D, Rockfon has introduced unique
 products to the North American SACT market, in particular affordable smooth -
 surfaced SACTs with high NRCs. Rockfon's products were so unique that
 Armstrong had to develop "defensive" SACTs in response in order to compete
 against Rockfon. Armstrong internal policies show


                  Consequently, customers only get the benefit of Rockfon's unique
 SACTs and Armstrong's less -expensive defensive products if Armstrong has to
 compete against Rockfon.        Therefore, when Armstrong's foreclosure of
 distributors prevents Rockfon from competing for a job, or hampers Rockfon's
 ability to compete for a job by foreclosing the most efficient distributors,
 customers do not even get the opportunity to buy Armstrong's less -expensive
 defensive products.



          V. ABSENCE OF OFFSETTING PROCOMPETITIVE EFFICIENCIES

         230. In antitrust economics, a type of conduct has procompetitive
 efficiencies if it benefits customers in a way that could not be achieved by a less
 restrictive alternative. In contrast to anticompetitive conduct, which increases a
 firm's profits by reducing competition from rivals, procompetitive conduct

 downstream regional market"); Krattenmaker & Salop, supra note 362, at 238-40; Elizabeth
 Granitz & Benjamin Klein, Monopolization by Raising Rivals' Costs: The Standard Oil Case, 39
 J.L. & ECON. 1 (1996); Hovenkamp, Mergers & Buyers, 77 VA. L. REV. 1369 (1991); IV
 AREEDA, HOVENKAMP & SOLOW, ANTITRUST LAW 11943b, 204-06 & n.4 (1998).

                                             137




                                           JA06853
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 142 of 191 PageID #:
                                    14942



 increases a firm's profits by making the firm's products more attractive to
 customers, for example by reducing price or improving product quality. Although
 exclusive dealing agreements can have procompetitive effects in some cases, I
 have not found evidence that those procompetitive effects exist in this case.

        231. a. No Evidence that Exclusive Agreements Have Incentivized
 Dealers to Promote Its Exclusive Brand in a Way that Benefits Consumers.
 Armstrong has argued that its exclusive dealing agreements with distributors are
 procompetitive because they could "`lead[] dealers to promote each manufacturer's
 brand more aggressively than would be the case under nonexclusive dealing' such
 that the quality -adjusted price to the consumer `(where quality includes the
 information and other services the dealers render to their customers) may be lower
 with exclusive dealing than without. "'368 Although an exclusive dealing agreement
 will incentivize the dealer to promote the exclusive manufacturer's brand more
 aggressively, that aggressive promotion of a single brand does not necessarily
 benefit consumers. Indeed, such exclusive agreements actually provide dealers an
 incentive to provide distorted or misleading information to consumers in an
 attempt to convince consumers that the exclusive brand is best, given that the
 distributor will lose the customer's business if the customer chooses a brand that
 the distributor is not allowed to carry.

       232.      b. No Evidencethat Exclusive Agreements Were Necessary to
  Incentivize .Armstrong Investments in Dealers that Would Benefit Consumers.
 Armstrong argued in its motion to dismiss that its exclusive dealing agreements are
 procompetitive because they "prevent free -riding on the substantial investments
 that manufacturers (like Armstrong) make with distributors to promote their own
 products."369 To begin with, Armstrong frames this theoretical procompetitive
 efficiency incorrectly. There is nothing procompetitive about preventing rivals
 from "free -riding" on a manufacturer's promotional efforts; a rival manufacturer
 benefiting from another manufacturer's promotional activities does not harm
 consumers in any way. Rather, the theory that Armstrong's counsel is alluding to
 is that exclusive dealing can sometimes have the procompetitive effect of
 incentivizing the manufacturer to engage in promotional activities that the
 manufacturer would not engage in but -for the exclusivity requirement. Thus, the
 key question is not whether other manufacturers (or their distributors) "free ride"
 on investments Armstrong makes in dealers, but rather whether Armstrong would
 make those same investments if it were not allowed to engage in exclusive dealing.

       368
             Armstrong Motion to Dismiss at 17.
       369
             Armstrong Motion to Dismiss at 17.
                                                  138




                                            JA06854
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 143 of 191 PageID #:
                                    14943




        233. Here, the evidence indicates that exclusive dealing is not necessary to
 induce manufacturer investments in distributors, and therefore that Armstrong's
 exclusive dealing agreements do not have the procompetitive effect of increasing
 manufacturer investments in distributors. Rockfon provides extensive training to
 its distributors but does not require distributors to be exclusive to Rockfon,37°
 which indicates that exclusivity agreements are not necessary to incentivize
 manufacturers to provide training to distributors.

        234. c. No Evidence That Armstrong's Exclusive Dealing Agreements
 Assured Supply for Distributors or Consumers. Armstrong has argued that its
 exclusive dealing agreements are procompetitive based on the premise that they
 "assure supply" to distributors,371 but in this case Armstrong's exclusive dealing
 agreements actually made supply less stable for distributors. Armstrong's
 distributor agreements include standard language that gives Armstrong the right to
 "limit the distribution of, or discontinue Ceiling Products at any time, without
 notice and without liability to distributor or distributor's customers."372 Thus,
 Armstrong's agreements did not assure supply to its distributors in any way.
 Moreover, Armstrong's exclusivity requirements made distributors' access to
 Armstrong products less dependable because they allowed Armstrong to terminate
 all supply of its products if the distributor bought SACTs from rival manufacturers.

        235.                 that .Armstrong's Exclusive Dealing Agreements
                d. No Evidence
 Assured Price Stability for Distributors or Consumers. Armstrong has arued
 that its exclusive dealing agreements "assure price stability" to distributors,37 but

        370
              Medio (Rockfon 30(b)(6)) Deposition at 238-39 ("Q: What type of training or
 educational assistance does Rockfon provide to its distributors? A: We provide all kinds of
 training and education to our distributors, ranging from simple product training and education,
 you know as simple as a presentation around a table like this with the distribution salespeople,
 counter -salespeople, counter -salespeople on just what are the products, what do they do, basic of
 it to more elaborate things we call customer experience visits, where we bring distributors or
 distributors and contractors or contractors to Chicago for 2 days, and there's 2 days of trainings
 and presentations and some social activity, but - and then anything in between. We've done
 demos for contractors at locations. We do, I could argue, a lot of tradeshow, local tradeshow
 events are trainings of some kind.").
         371
              Armstrong Motion to Dismiss at 17 (Exclusive dealing agreements can assure
 supply").
          72 See, e.g., AWI00069482 at AWI00069482. This is Section 9 of most Armstrong
 distributor agreements.
         373
             Armstrong Motion to Dismiss at 17 (exclusive dealing agreements can "assure . . .
 price stability").
                                                139




                                              JA06855
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 144 of 191 PageID #:
                                    14944



 Armstrong's distributor agreements actually do not provide any terms that protect
 distributors from price increases. For example, I have not seen any terms in
 Armstrong's distributor agreements that prohibit Armstrong from raising prices by
 more than a certain percentage per year, or any other similar terms.

        236. e. Prohibiting Even Distributor Locations That Do Not Sell
 Armstrong From Selling Rockfon Evinces Anticompetitive Purpose. The fact
 that Armstrong restricts distributors from purchasing from a particular rival (here
 Rockfon) even when those distributors do not purchase from Armstrong is
 unequivocally anticompetitive. Because Armstrong does not sell any SACTs to
 these distributors, these restrictions by definition cannot be justified as necessary to
 induce procompetitive Armstrong investments in those distributors or Armstrong
 price reductions to those distributors. In other words, prohibiting non -Armstrong
 distributors from buying SACTs from Rockfon could be profitable for Armstrong
 only if this prohibition had the anticompetitive effect of reducing Rockfon's ability
 to compete, constrain Armstrong's prices, and battle against Armstrong for market
 share.

       237. f. USG Foreclosing Agreement with L&W Not Procompetitive
 Either. I have also not seen evidence indicating that USG's exclusive dealing
 agreement with L&W is procompetitive.

                                                        7   If it were actually efficient
 and procompetitive to               distributors to exclusively sell          a single
 manufacturer's building materials, then one would expect

               Thus, the fact that
                                          indicates that these exclusive dealing
 agreements are not driven by procompetitive efficiencies.




       374
             USG-0000326 at USG-0000327




               ").
                                           140




                                         JA06856
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 145 of 191 PageID #:
                                    14945



                                        VI. DAMAGES

        238. Plaintiff counsel has asked me to calculate the profits Rockfon lost
 due to Armstrong's anticompetitive conduct from January 1, 2014 to December 31,
 2018 within the United States. To calculate damages, I calculate Rockfon's profits
 in the actual world and compare those to Rockfon's profits in the but -for world. In
 Section A below, I calculate Rockfon's actual and but -for revenues. In Section B
 below, I calculate Rockfon's actual and but-for profit margins. Lastly, in Section
 C I calculate Rockfon's actual profits and subtract those from Rockfon's but-for
 profits.


                    A. Rockfon Revenues in    Actual and Butfor Worlds
       239. I can directly calculate Rockfon's actual U.S. revenues from 2014 to
 2017, but must project its total actual revenues in 2018 because Rockfon's sales
 data ends partway through June 2018. Rockfon sales data shows that its actual
 revenues from January -May of a given year have consistently been about % of
 Rockfon's total revenues for the year,37 meaning that one can reasonably project
 Rockfon's full -year 2018 actual revenues by dividing its revenues in January
 through May of 2018 by %. This methodology indicates that Rockfon's total
 U.S. SACT revenue for 2018 will be approximately $

                  Table 19: Actual Rockfon SACT Revenue in the U.S.
                         (With Anticompetitive Foreclosure)376
                     Year                         Actual Rockfon Revenue
                      2014
                      2015
                      2016
                      2017
              2018 (partly projected)

       240. A conservative benchmark for how much SACTs Rockfon would sell
 in the but -for world (where there would be no anticompetitive foreclosure) is
 Rockfon's actual share of sales of SACTs to unforeclosed customers. This is a

        375    "ROXARM93 jan_thru_may 2015-2017 pct of full year.csv". Rockfon's actual
 revenues in January through May were equal to % of its total revenues in 2015 and 2016, and
    % of its total revenues in 2017. "ROXARM93 jan_thru_may as percent of full year
 historical .csv".
         376
              "ROXARM93 actual Rockfon US SACT revenue 2014-2018.csv".
                                             141




                                            JA06857
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 146 of 191 PageID #:
                                    14946



 highly conservative benchmark that understates damages because even Rockfon's
 sales among unforeclosed customers were anticompetitively reduced by the ways
 in which Armstrong and USG's foreclosing agreements impaired Rockfon's ability
 to compete for all customers, foreclosed or unforeclosed. Namely, I showed above
 in Part IV that the foreclosure impaired Rockfon's ability to compete for all
 customers by: (1) increasing Rockfon's incremental costs of acquiring SACTs; (2)
 increasing Rockfon's lead times; and (3) reducing demand for Rockfon SACTs
 throughout the United States. Rockfon's share among unforeclosed customers in
 the actual world is therefore a highly conservative floor on Rockfon's but -for
 market share. Because those foreclosure effects all suppressed Rockfon's share of
 sales to unforeclosed customers, using that unforeclosed share as the benchmark
 for Rockfon's but -for sales make my damages estimates a highly conservative
 floor on Rockfon damages.

        241. Using the same methodology I used to calculate Figure 22 above in
 Part III.D, Table 20 below shows that Rockfon's square foot share among
 customers unforeclosed by Armstrong or USG was 2.0-2.1 times its overall square
 foot share from 2014-2017, depending on the year. This indicates that Rockfon's
 total revenue would have been about 2.0-2.1 times higher but for the foreclosure
 caused by Armstrong and USG. USG and CertainTeed have not produced any data
 for 2018, and Armstrong and Rockfon have only produced data for parts of 2018,
 so I cannot directly calculate Rockfon's shares amongst foreclosed and
 unforeclosed customers for 2018. I therefore use the multiplier for 2017 to
 calculate but -for sales in 2018.

   Table 20: Rockfon Square Foot Share Among Customers Not Foreclosed by
              Armstrong or USG, Divided by Its Overall Share37
                       Unforeclosed                           Multiplier
        Year                           Overall Share [b]
                        Share [a]                            [c] = [a]/[b]
        2014                    0.94%                 0.46%             2.1
        2015                    2.14%                 1.07%             2.0
        2016                    3.00%                 1.43%             2.1
        2017                    3.97%                 1.90%             2.1
        2018                      --                    --              2.1

        242. Table 21 below multiplies this ratio (of Rockfon's unforeclosed to
 total share) by Rockfon's actual revenue to produce an estimate of Rockfon's but -


       377   "ROXARM93 multiplier formula awiorusg.csv".
                                            142




                                          JA06858
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 147 of 191 PageID #:
                                    14947



 for revenue. Rockfon's lost revenue equals its but -for revenue minus its actual
 revenue.

                    Table 21: Rockfon U.S. SACT Revenue:
     Actual versus But -for Armstrong and USG Foreclosing Agreements378
                         Multiplier      Actual Revenue    But -for Revenue
       Year
                                   [c]                   [dl            [el = [cl*[d]
        2014                      2.1
        2015                      2.0
        2016                      2.1
        2017                      2.1
        2018                      2.1

        243. Table 22 below shows Rockfon's lost revenues from 2014 to 2018
 under varying assumptions about the foreclosing conduct that would exist in the
 but -for world.

              Table 22: Rockfon U.S. But-for SACT Revenues
      Under Varying Assumptions About Foreclosure in But -for World3"
                                                 But-for
                                                                 But-for
                                               Armstrong
                   But-for       But -for                      Armstrong
                                                and USG
                 Armstrong     Armstrong-                     Foreclosure
      Year                                     Foreclosure
                  and USG         Only                         (Excluding
                                               (Excluding
                Foreclosure    Foreclosure                        Min
                                                  Min
                                                                Purchase)
                                                Purchase)
      2014
      2015
      2016
      2017
      2018                                           6

       244. I show below in Part VII that Rockfon had the capacity necessary to
 supply this additional demand in the but -for world.



       378   "ROXARM93 actual but-for revenues formula awiorusg.csv".
       379   "ROXARM93 but -for revenues.csv".

                                             143




                                           JA06859
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 148 of 191 PageID #:
                                    14948



        245. For purposes of my damages calculation of Rockfon's lost profits, I
 conservatively assume that Rockfon would have kept its but -for prices at the same
 level as its actual prices even though Rockfon's per -unit incremental costs would
 have been lower in the but -for world. This assumption is conservative for
 purposes of calculating lost profits because a but-for cost decrease would have
 caused Rockfon to lower its but -for prices from actual levels only if that price
 adjustment would have further increased its but-for volume enough to increase its
 but -for total profits, given the standard economic assumption that firms maximize
 profits. Thus, if the but -for decrease in per-unit incremental costs would have
 caused Rockfon to reduce but -for prices below actual levels, it would only be
 because the combination of that price reduction and cost reduction would have
 increased its but -for total profits more than keeping its prices the same and just
 earning a larger profit per sale because of the lower per -unit incremental costs.
 Ignoring the fact that lower per-unit costs could have led Rockfon to lower but-for
 prices thus means I am conservatively assuming that Rockfon would not have
 further increased its but -for volume and total profits by lowering its prices to
 reflect those lower costs.



           B.   Incremental Profit Margins in Actual and Butfor Worlds
        246. For this damages analysis, the only costs that are relevant are costs
 that would vary between the actual and but -for worlds. The relevant costs are
 therefore only Rockfon's incremental costs; i.e., the costs that increase with
 additional units sold. In contrast, non -incremental costs such as marketing,
 salesforce, accounting, and IT costs would be the same in the actual and but-for
 worlds, even though Rockfon's sales would be significantly higher in the but -for
 world.

       247. Section 1 below calculates Rockfon's actual incremental profit
 margin. Section 2 calculates Rockfon's but -for incremental profit margin, which is
 higher because Rockfon's incremental cost per unit would be lower in the but-for
 world. These incremental profit margins all exclude non-incremental costs that
 would have been the same in the but -for world as in the actual world.




                                        144




                                      JA06860
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 149 of 191 PageID #:
                                    14949



                      1.   Actual Rockfon Incremental Profit Margins

      248. Rockfon's incremental costs of selling additional SACTs fall into two
 main categories: (a) obtaining additional SACTs, and (b) distributing additional
 SACTs to customers.

        249. a. Rockfon Cost of Obtaining Additional SACTs. For SACTs
 produced in the Rockwool plant in Poland, Roxul USA pays Rockwool the "Gross
 Transfer Price" ("GTP") for each SACT that it purchases from its parent
 company.380 Roxul USA must also pay the "Ocean Freight" cost of shipping the
 tile from Europe to the United States. I determine the GTP using Rockfon's
 transactional data, which directly indicates the GTP of every sale. Rockfon's cost
 data does not explicitly list its cost of ocean freight in each year, so I deduce it
 using a combination of Rockfon's transactional data and profit and loss data.381 I
 ultimately find that the cost of Ocean Freight per square foot of tile was          in
 2014,         in 2015,       in 2016, and        in 2017.382 I therefore calculate the
 total cost of obtaining SACTs from Poland by adding this deduced Ocean Freight
 cost per square foot to the GTP indicated in Rockfon's transactional data. For
 SACTs produced in Rockfon's Mississippi plant, the acquisition cost is simply the
 GTP because there is no need to freight them across the ocean. Table 23 below
 shows Rockfon's actual average cost of acquiring SACTs in each year, as a


        380
             Rockwool calculates the "GTP" as the variable production cost "VPC" plus the "B
 markup" (fixed cost and line maintenance attributed to production of the product), "C markup"
 (depreciation attributed to the production of the product), and "F markup" (profit margin for the
 factory that made the tile).
         381
             The "Tile Material Costs" reported in Rockfon's product -line P&L statements (up
 until October 2017, when Rockfon also began producing SACTs in the U.S.) equals the Variable
 Production Cost ("VPC") plus the Ocean Freight costs. The Gross Transfer Price in the Rockfon
 transaction data equals the VPC plus the B, C, and F markups indicated in Rockfon's Profit and
 Loss data. Therefore one can calculate the VPC as GTP - (B, C, E, F Markups) and the Ocean
 Freight as the "Tile Material Costs" minus the calculated VPC.
         382 "Ocean
                     Freight VPC Deduction.xlsx" shows these calculations and the sources I rely
 upon. Because I lack Ocean Freight data for 2013 and 2018, I assume that the 2013 cost of
 ocean freight per square foot equals the 2014 cost of ocean freight per square foot, and assume
 that the 2018 cost of ocean freight per square foot equals the 2017 cost of ocean freight per
 square foot. These Ocean Freight costs I deduce from Rockfon's Profit and Loss and transaction
 data are consistent with other estimates of Rockfon's ocean freight costs I have seen in
 Rockfon's internal data. For example, ROXUL_5571846, tab "NPV & PL" indicates that the
 predicted cost of inbound ocean freight would be 11 cents per square foot in 2015 and 13 cents
 per square foot in 2016 (calculated by dividing "Inbound ocean freight" row by "RFN tile 000 ft"
 row)
                                               145




                                             JA06861
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 150 of 191 PageID #:
                                    14950



 percentage of net SACT sales. I show below in Section 2 that these costs would be
 lower in the but -for world due to savings on ocean freight costs.

       Table 23: Actual Rockfon Costs of Obtaining Incremental SACTs
                         as a % of Net SACT Sales383
                                                            GTP + Ocean
       Year           Ocean Freight           GTP
                                                                Freight
        2014
        2015
        2016
        2017
        2018

        250. b. Rockfon Cost of Distributing Additional SACTs.               After
 obtaining additional SACTs, Rockfon must then also distribute them to customers.
 These distribution costs are Rockfon's outbound freight costs and warehousing
 costs. Because I do not have outbound freight and warehousing cost data for 2018,
 I use Rockfon's 2017 freight and warehousing costs when calculating Rockfon's
 2018 costs.

             Table 24: Rockfon Warehouse and Outbound Freight Costs
                        as a Percentage of Net SACT Sales384
             Year                    Warehouse             Outbound Freight
              2014
              2015
              2016
              2017
              2018

       251. c. Total Actual Rockfon Incremental Costs. Table 25 below shows
 Rockfon's total incremental costs of selling additional SACTs in each year,
 calculated as a percentage of net SACT sales. It also shows Rockfon's actual
 implied profit margin on additional SACT sales in each year, which equals 100%
 minus the total incremental costs measured as a percentage of net sales.




       383   "ROXARM48 acquisition cost as a pct of netsales.csv".
       384   "ROXARM48 warehouse and outbound freight costs as pNetSales.csv".

                                             146




                                           JA06862
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 151 of 191 PageID #:
                                    14951




                 Table 25: Rockfon Total Actual Incremental Costs
              as Percentage of Net Sales, and Implied Profit Margin385
                                                           Total       Implied
                Acq uisition                Outbound
    Year                     warehouse                  Incremental     Profit
                   Cost                      Freight
                                                            Cost       Margin
    2014
    2015
    2016
    2017
    2018



                    2.   But for Rockfon Incremental Profit Margins

       252.    Without anticompetitive foreclosure, Rockfon's costs would have
 been lower for numerous reasons detailed above, which would have made
 Rockfon's but -for incremental profit margins higher. Here, I conservatively focus
 on the but -for cost reduction that is the most quantifiable: the fact that without the
 anticompetitive foreclosure, Rockfon would have built and opened its domestic
 manufacturing plant earlier, which would have significantly reduced Rockfon's
 incremental costs of acquiring additional SACTs by saving it ocean freight costs.386
 This means that I am for now conservatively putting aside other but -for cost
 reductions, such as greater economies of scale in the domestic facility, lower
 distribution costs, shorter lead times, and faster learning cost economies.387
 However, I reserve the right to include those additional cost reductions if I can find
 a reliable way to quantify them.

       253. Rockfon sales data shows that the difference in the cost of acquiring
 SACTs between the domestic plant and the Polish plant is due almost entirely to
 the cost of freighting the SACTs from Poland across the Atlantic Ocean. The
 Gross Transfer Price (which excludes Ocean Freight) for SACTs produced in
 Poland is on average within 1% of the Gross Transfer Price of those exact same




       385
           "ROXARM48 actual incremental cost as a pct of netsales.csv".
       386
           See Part IV.A.1 & VILA.
       387 See Part IV.A.2, IV.B-C, VII.B.

                                             147




                                           JA06863
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 152 of 191 PageID #:
                                    14952



 SACTs when produced in the United States (limiting the comparison to months in
 which the same model of SACT was produced in both the U.S. and Poland).388

        254. The exact amount by which Rockfon's profit margins would have
 increased in the but -for world depends on when Rockfon's domestic
 manufacturing plant would have opened in the but-for world. As I show below in
 Part VII.A.4, the month in which Rockfon would have opened the domestic
 manufacturing plant in the but -for world depends on how quickly Rockfon's sales
 would have grown in the but -for world, which in turn depends on which conduct
 one assumes would have existed in the but-for world. I therefore calculate
 Rockfon's but -for profit margins separately for each of the four alternative
 assumptions about which conduct would exist in the but -for world. Table 26 below
 shows when Rockfon would have opened its domestic manufacturing plant under
 each of the four alternative assumptions about the but -for world (I explain
 precisely how these dates are calculated below in Part VII.A.4).




        388 "ROXARM31 average Poland cost premium.csv". To be precise, the GTP for SACTs
 produced in Poland is on average 0.96% higher than the GTP of the same SACTs produced in
 the same month in the United States.
                                           148




                                         JA06864
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 153 of 191 PageID #:
                                    14953



             Table 26: When Rockfon's Domestic Manufacturing Plants
                        Would Have Begun Production389
                                         Month When Rockfon's Domestic
                  Scenario               Manufacturing Plant Would Have
                                                 Begun Production
  Actual world (with all the Armstrong
                                                               July 2017
         and USG foreclosure)

      But -for Armstrong and USG
                                                              August 2015
               foreclosure

     But -for Armstrong foreclosure                           January 2016

 But-for Armstrong or USG foreclosure,
    excluding Armstrong Minimum                          September 2015
         Purchase Requirements
     But-for Armstrong foreclosure,
     excluding Minimum Purchase                               March 2016
             Requirements

        255. To calculate Rockfon's but -for cost of acquiring SACTs, I calculate in
 each month how much of Rockfon's but -for U.S. sales would have been produced
 in Poland and how much would have been produced domestically. In each month,
 the total but -for acquisition costs each the actual average GTP/ft2 in that month
 multiplied times total U.S. but -for fly sold, plus the actual average ocean freight per
 square foot multiplied times the square feet of SACTs produced in Poland (for sale
 in the U.S.) in the but -for world. I then divide those total but-for U.S. acquisition
 costs by total but -for U.S. revenues to calculate the but-for acquisition cost as a
 percentage of net sales.

        256. Table 27 shows Rockfon's cost of acquiring SACTs as a percentage
 of net sales in the actual world and under the four alternative but-for worlds.
 Rockfon's cost of acquiring SACTs is identical in the but-for and actual worlds for
 2014 because the domestic manufacturing plant would not have been built by 2014
 in any of the but -for worlds. In contrast, in later years Rockfon's but -for
 acquisition costs are lower than its actual acquisition costs (as a percentage of net
 sales) because Rockfon would have been producing more SACTs at its domestic
       389   "ROXARM93 Rockfon FT2 Linear Predictions.csv".

                                            149




                                          JA06865
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 154 of 191 PageID #:
                                    14954



 plant in the but-for world and therefore would have been paying ocean freight for a
 smaller proportion of its SACT sales.

                Table 27: Actual vs But-for Costs of Acquiring SACTs
                           as a Percentage of Net Sale?"
                           But -for the following foreclosing conduct...
                                                             Arm &
                                                                         Arm Only,
                   None         Arm &           Arm          USG,
     Year                                                                Excluding
                  (Actual        USG         Agreements Excluding
                                                                           Min
                  World)     Agreements         Only          Min
                                                                         Purchase
                                                            Purchase
     2014
     2015
     2016
     2017
     2018

        257. Warehouse costs and outbound freight costs as a percentage of net
 sales are the same in the actual world and but -for worlds. Table 28 below shows
 Rockfon's incremental profit -margins in each of the four alternative but -for
 worlds.




        39° "ROXARM93 but -for acquisition cost as p netsales.csv". But -for acquisition costs are
 slightly higher in 2018 but for AWI-USG foreclosure than but for Armstrong-only foreclosure
 because but-for Rockfon sales without AWI-USG foreclosure in 2018 would have been so high
 that Rockfon would have had to import a larger proportion from Poland in that year despite the
 domestic plant. Likewise, across all categories, but -for acquisition costs are higher in 2018 than
 in 2017 because but -for Rockfon sales would have increased enough by 2018 that Rockfon
 would have needed to import more from Poland despite the domestic plant. My analysis here
 ignores the likelihood that in the but -for world Rockfon would have added a second production
 line to the domestic plant, see Part IV.B, because that likelihood reflects one of the but -for cost
 reductions (economies of scale in operating the domestic plant) that I have so far conservatively
 put aside for my damages analysis.
                                                 150




                                              JA06866
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 155 of 191 PageID #:
                                    14955



         Table 28: Actual vs But -for Incremental Profit Margins 91
                      But-for the following foreclosing conduct...
                                                       Arm &
                                                                   Arm Only,
              None         Arm &           Arm          USG,
    Year                                                           Excluding
             (Actual         USG        Agreements Excluding
                                                                      Min
             World)     Agreements         Only          Min
                                                                    Purchase
                                                      Purchase
    2014
     2015
    2016
    2017
    2018



                                            C.   Lost Profits
        258. As described above, Rockfon's incremental profits in the actual world
 equal its actual revenue multiplied times Rockfon's actual incremental profit
 margin. Likewise, Rockfon's incremental profits in the but -for world equal its but -
 for revenue multiplied times Rockfon's but -for incremental profit margin. Table 29
 below shows this incremental profit calculation for the actual world and but -for
 Armstrong and USG's foreclosing agreements.

                    Table 29: Incremental Profit Calculation
           Actual World vs. But -for Armstrong and USG Foreclosure392
                                               But-for Armstrong and USG
                   Actual World
                                                       Foreclosure
  Year      Revenue Margin         Profits   Revenue     Margin     Profits
  2014         $                        $                  $                 $
  2015     $                            $                 $                 $
  2016     $                           $                  $                  $
  2017     $                           $                  $                 $
  2018     $                           $                  $                 $

         259.      Rockfon's lost profits equal its but -for incremental profits minus its
 actual incremental profits. (Because non -incremental costs are the same in the

         391
               "ROXARM93 but -for profit margins.csv".
         392
               "ROXARM93 Actual But for Profits Formula.csv".
                                                    151




                                                  JA06867
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 156 of 191 PageID #:
                                    14956



 actual and but -for world, they do not affect lost profits.) Table 30 below shows
 this calculation for lost profits due to Armstrong and USG's foreclosing
 agreements. It shows that Rockfon's total lost profits due to Armstrong and USG's
 foreclosing agreements from 2014-2018 are approximately $25.1M.

  Table 30: Lost Profit Calculation: But -for Armstrong and USG Foreclosure393
                                             Profits But -for  Lost Profits Due
                       Profits in Actual
        Year                world            Armstrong &      to Armstrong and
                                            USG Foreclosure USG Foreclosure
        2014                    $                       $            $
        2015                    $                      $           $
        2016                   $                       $           $
        2017                   $                      $            $
        2018                   $                      $            $
        Total                 $                       $            $

        260. Table 31 below shows Rockfon's lost profits under each of the four
 alternative but -for worlds. As discussed above, these figures are a highly
 conservative floor on Rockfon's true lost profits for many reasons, including that
 they ignore the fact that without the foreclosure Rockfon also would have sold
 better to unforceclosed customers due to having shorter lead times, more access to
 the most efficient means of distribution, and greater demand within the U.S.




       393   "ROXARM93 lost profit foirnula.csv".

                                              152




                                            JA06868
  Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 157 of 191 PageID #:
                                      14957



      Table 31: Conservative Floor on Rockfon's Damages from Foreclosing
                                         Agreements394
                                               Damages from ...
                                                          Armstrong
                            All                                       Armstrong's
                                               All        and USG's
                      Armstrong                                        Foreclosing
      Year                              Armstrong's       Foreclosing
                      and USG's                                       Agreements
                                                         Agreements
                     ForeclosingForeclosing
                                 Agreements               Other than
                                                                       Other than
                     Agreements                                       Min Purchase
                                                         Min Purchase
      2014              $                  $                $             $
      2015             $                   $               $             $
      2016             $                 $                 $            $
      2017             $                 $                 $            $
      2018             $                 $                 $            $
    2014-2018         $                  $                $            $



VII. ROCKFON WOULD HAVE EXPANDED CAPACITY FASTER IN THE BUT-FOR WORLD
                      TO KEEP UP WITH ITS FASTER GROWTH IN SALES

           261. As shown in Part VI.A, the demand for Rockfon's SACTs in the
   United States would have grown significantly faster but for the anticompetitive
   foreclosure. I have therefore analyzed the evidence to check whether Rockfon
   would have had enough capacity to supply that extra demand and whether Rockfon
   would have had to make additional investments to expand capacity to meet that
   extra demand. Ultimately, the evidence shows that Rockfon could have supplied
   the greater but -for demand by simply making the same capacity -expanding
   investments it made in the actual world, but earlier. Rockfon followed the standard
   profit -maximizing strategy of not making additional capacity -expanding
   investments until its demand increased enough to require that additional capacity.
   Without the anticompetitive foreclosure, Rockfon's demand would have grown
   faster, so those capacity -expanding investments would have been required earlier,
   and Rockfon would thus have made those capacity-expanding investments earlier.




         394   "ROXARM93 lost profits all 4.csv".

                                                 153




                                               JA06869
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 158 of 191 PageID #:
                                    14958



        A. Rockfon Would Have Built Its Domestic SA CT Manufacturing Plant
                                 Earlier in the But-for World
        262. By slowing Rockfon's growth in North America, the anticompetitive
 foreclosure delayed the date on which it became profit -maximizing for Rockfon to
 invest in Rockfon's efficiency -increasing North American manufacturing plant.
 Given the actual market foreclosure, Rockfon did not start building the domestic
 manufacturing plant until March 2016 and did not complete it until July 2017.395
 Had the market not been foreclosed, Rockfon would have decided to build the
 plant much earlier, as I show below.

   1.   Profit-maximizing Firms, Including Rockfon, Make Decisions About When to
                    Invest in Expansions Based on Net Present Value

        263. A capital expenditure, such as investing in a manufacturing plant, is
 profit-maximizing for a firm if it has a positive "net present value" ("NPV") when
 using the firm's cost of capital as the discount rate.396 The NPV of a capital
 expenditure is equal to the present value of the firm's profits from that capital
 expenditure over time (including the initial expenditure).397 Mathematically, the
 NPV of an investment is:
                     opt
        NPV =

        264. Where t equals the time period (ranging from 0 in the present to
 infinity), Ont equals the firm profits with the investment minus the firm profits
 without the investment in time t, and i equals the firm's cost of capital. A firm's
 "cost of capital" is the cost of acquiring resources, which can then be used for
                          -
 investments projects thus, it is the minimum return that a capital investment must
 earn to be worthwhile to the firm and its investors.398



          395
             See supra Part I.C.1.
          396
             Ronald W. Hilton, Managerial Accounting (91 Ed. 2011), p. 688 ("Compute the
 present value of each cash flow, using a discount rate that reflects the cost of acquiring
 investment capital. ... If the net present value (NPV) is equal to or greater than zero, accept the
 investment proposal. Otherwise, reject it.").
             See Ronald W. Hilton, MANAGERIAL ACCOUNTING (9' ED. 2011), p. 795 ("net present
         397

 value: The present value of a project's future cash flows less the cost of the initial investment.").
         398
             Ronald W. Hilton, Managerial Accounting (9th Ed. 2011), p. 791 ("cost of capital:
 The cost of acquiring resources for an organization, either through debt or through the issuance
 of stock.")
                                                 154




                                               JA06870
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 159 of 191 PageID #:
                                    14959



        265. As a simple example, suppose a firm has a cost of capital of 10% per
 year and making a $110 investment in marketing the firm's product in the current
 year (t=0) would increase profits by $60 in the next year (1=1) and the year after
 that (t=2), but would not affect profits in any later years. The NPV of this
 investment would equal:

           -110
                                                 +
          (1+.10)°   + (1+ 10)1 + 0.+.10)2 = -110 54.5 + 49.6 = -5.9

        266. In this simple example, even though the cost of the investment ($110)
 is less than the total increase in future profits ($120), the net present value is
 negative after accounting for the fact that the future increase in profits must be
 discounted by the firm's cost of capital. Consequently, it would not be profit -
 maximizing for the firm to make this investment. Essentially, comparing the
 investment's return to the firm's cost of capital implies that the firm could obtain a
 better return on investment by investing that money differently.

  2.   Foreclosure That Slows Growth Delays the Date When Investing in a Domestic
                  Manufacturing Plant Has Positive Net Present Value
        267. Applying these NPV concepts to Rockfon's investment in a domestic
 manufacturing plant illustrates how foreclosure that slowed Rockfon's sales
 growth would delay when it becomes profit -maximizing to invest in the domestic
 plant (i.e., when the NPV of investing in the plant becomes positive). The cost of
 capital Rockfon used when evaluating the profitability of the domestic
 manufacturing plant was 11.4%.399 The evidence indicates that it cost Rockfon
 approximately $             to build the manufacturing plant and that doing so took
 approximately one year.40° Consequently, Ont equals negative $               in year
 0. Investing in the domestic manufacturing plant affects future profits in multiple
 ways, but to simplify this example slightly we will focus on two particular ways:
 (1) reducing incremental costs; and (2) increasing capacity.401 The reduction in
 incremental costs increases the profit margin on every sale made in each time
 period, and the increase in capacity allows the firm to make additional sales, but
 only in time periods where the quantity demanded exceeds the firm's capacity
 without the investment in the manufacturing plant.

         399
            ROXUL_5571846, "NPV & PL EUR m2" tab, cell C60.
        400 See supra Part I.C.
        401
            As explained in Parts IV.A.2-3, investing in the domestic manufacturing plant also
 reduces lead times and increases demand for the product.
                                             155




                                           JA06871
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 160 of 191 PageID #:
                                    14960




        268. In this hypothetical, the initial capital investment is $40. For
 simplicity, we will assume there are only three time periods: year 0, year 1, and
 year 2. Assume Rockfon's price is $1/ft2 in both the actual and but -for worlds.402
 Assume Rockfon's incremental cost without the domestic manufacturing plant is c
 = $0.50/fá. With the domestic manufacturing plant, Rockfon would save on ocean
 freight costs from no longer having to import SACTs from Poland, reducing its
 incremental cost by r = $0.05/ít2, which would make its incremental cost with the
 domestic manufacturing plant $0.45/íí,2.4o3 Similar to reality, assume the quantity
 demanded of Rockfon grows linearly over time, but that Rockfon's demand grows
 twice as fast if the market is not foreclosed by anticompetitive conduct. Define the
 quantities demanded if the market is foreclosed as qf,, qn, and qf2 (in years 0, 1,
 and 2, respectively), with their values being 100, 200, and 300 ft2. Define the
                                                                    q
 quantities demanded if the market is unforeclosed as o,q and q,2 with the 1


 values, 200, 400, and 600 ít2. Finally, assume that the domestic manufacturing
 plant would expand Rockfon's capacity from 300 t2/year to 1,000 íi,2/year.

        269. In this hypothetical, the values of Ont in the NPV formula are as
 follows if the market is foreclosed (NPVf). They reflect the fact that Rockfon
 would incur a $40 investment cost in year 0 and would save $0.05 on each sale in
 years 2 and 3 (due to the reduction in incremental costs). Because with foreclosure
 suppressing demand, Rockfon has enough capacity to supply that demand without
 the domestic manufacturing plant, the additional capacity the manufacturing plant
 provides does not change Rockfon's profits when the market is foreclosed.

               Onof=-40

               An-if = 200(0.05) = 10

               On2 f   = 300(0.05) =    15

 The NPV of the domestic manufacturing plant in year 0 if the market is foreclosed
 is therefore negative $18.9 (indicating the investment would not be profit -
 maximizing at that time), as the formula below shows.


        402
              This is a simplifying assumption: in the but -for world Rockfon would have lower
 incremental costs causing it to have lower prices, higher quantities, and overall higher profits.
          4°3
              This assumption is similar to reality, where savings on ocean freight costs would
 result in an overall reduction in Rockfon's incremental cost per unit. See supra Part IV.A.1.
                                               156




                                             JA06872
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 161 of 191 PageID #:
                                    14961


              -40                              15
  NPVf =                                                    40 + 9.0 + 12.1 = -18.9
         (1+.114)° + (1+ 114)1 + (1+ 114)2

        270. In contrast, if the market were unforeclosed, then the values of
 Ont would be significantly higher in years 1 and 2, because without foreclosure the
 faster growth in demand would mean that the domestic manufacturing plant's
 additional capacity would allow Rockfon to make more sales with the domestic
 manufacturing plant than without. Specifically, if the market were unforeclosed,
 then, in this hypothetical, Rockfon would be able to sell 100 ft2 more with the
 domestic manufacturing plant than without in year 1 (because the 400 ft2
 demanded in year 1 would exceed the capacity without the domestic manufacturing
 plant by 100ft2), and 300 ft2 more with the domestic manufacturing plant than
 without in year 2 (because the 600 ft2 demanded in year 2 would exceed the
 capacity without the domestic manufacturing plant by 300ft2).

        0n-0u = - 40

        01t1. = 300(0.05) + 100(1-0.45) = 70

        0n-2u = 300(0.05) + 300(1-0.45) = 180
 The NPV of the domestic manufacturing plant in year 0 if the market were
 unforeclosed (NPV) would therefore be positive 155.8 (indicating the investment
 would be profit -maximizing at that time), as the formula below shows:


               -40                           165
 NPVau   =                                            = -40 + 62.8 + 145.0 = 167.9
             (1+.14)0   + (1+   14)1   +   (1+.14)2


        271. Thus,     even though the incremental cost reduction of the
 manufacturing plant is the same regardless of whether the market is foreclosed, the
 NPV of building a manufacturing plant is positive (profit -maximizing) if the
 market is unforeclosed but negative (not profit -maximizing) if the market is
 foreclosed. The manufacturing plant has a positive NPV if the market is
 unforeclosed but not if the market is foreclosed because the domestic
 manufacturing plant's additional capacity is necessary to satisfy expected demand
 in the but -for world but not in the actual world. More generally, unless the
 reduction in incremental costs is very large in comparison to the initial investment
 cost, investing in a manufacturing plant is unlikely to have a positive NPV until the
 firm needs the additional capacity from the manufacturing plant to satisfy demand.

                                                      157




                                                    JA06873
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 162 of 191 PageID #:
                                    14962



 Because Rockfon's demand would grow faster in the but-for world, it would reach
 the point when the additional capacity of the domestic manufacturing plant was
 necessary faster in the but -for world, and therefore building the domestic
 manufacturing plant would become a profitable investment (positive NPV) earlier
 in the but -for world.


       3. RockfonBased Its Actual Decision About When to Build Its Domestic
        Manufacturing Plant on the NPV Given That Market Was Foreclosed.
        272. Internal Rockwool and Rockfon documents confirm that they based
 their decision on when to build the domestic manufacturing plant on the net present
 value of the investment, given that the North American market was foreclosed and
 the quantity of Rockfon SACTs demanded was therefore artificially depressed.
 For example, an internal presentation from August 2015 calculated the net present
 value of building the manufacturing plant so that it would be ready to produce
 SACTs in 2017.404 This presentation explicitly acknowledges that the North
 American market was foreclosed, stating "Virtually all distributors carry a single
 brand of ceilings and competitors are doing all they can to block us."405 This
 presentation's projections of Rockfon's growth in demand in North America
 reflected this foreclosure: it predicted that Rockfon would not reach a 5% share of
 the North American market until 2021,406 which matched the pace at which
 Rockfon was actually growing with the foreclosure, whereas my analysis indicates
 that Rockfon would have achieved a 5% share of the market by 2019 without the
 foreclosure.407 Thus, if the North American SACT market were not foreclosed,
 these same NPV formulas that Rockfon used to determine when to build the
 domestic manufacturing plant would have indicated that the domestic
 manufacturing plant had a positive NPV earlier than it did in the actual world
 where the market was foreclosed. Consequently, Rockfon would have built the
 domestic manufacturing plant earlier and therefore benefited from the increases in
 efficiency it provides earlier.


        4°4
              ROXUL_0105650 at ROXUL_0105653 (NPV calculation summary); id. at
 ROXUL_0105655 (showing that it assumes domestic manufacturing plant, which Rockfon
 referred to as the "Apollo" project, was necessary to keep pace with growth in the actual world at
 some point in 2017); id. at ROXUL_0105654 (chart illustrating that Rockfon is assuming that all
 SACTs would be imported in 2016 but produced domestically in 2017 under this NPV
 calculation).
         4°5
             ROXUL_0105650 at ROXUL0105652.
        4°6
            ROXUL0105650 at ROXUL__0105652.
        407 See supra Part III.D.

                                                158




                                             JA06874
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 163 of 191 PageID #:
                                    14963



        273. This conclusion is consistent with the deposition testimony of
 Rockfon's President, John Medio. Mr. Medio testified that Rockfon started
 considering when to build a domestic manufacturing plant as soon as they started
 selling SACTs in North America.408 He explained that Rockfon decided not to
 build the plant immediately because "[g]enerally economically it doesn't make
 sense to have a factory that's not fully utilized from day one when you can do it in
 other ways that are efficient" and that what "Rockfon was waiting for to justify
 building of a domestic plant" was "[e]nough volume moving out of that plant to
 make it economically justifiable."409 This is consistent with my economic analysis
 above, showing that capacity -expanding investments typically will not be
 worthwhile investments until demand has increased enough to require the
 additional capacity.

  4. In the But for World, Rockfon Would Have Expanded Capacity by Building Its
  Domestic Manufacturing Plant Whenever North American Demand Necessitated
                  It, Just As Rockfon Did in the Actual World

        274. The NPV analysis above shows that the faster Rockfon's sales in
 North America would have grown absent the foreclosure, the earlier Rockfon
 would have built the domestic manufacturing plant. Therefore, the exact date on
 which Rockfon would have opened the domestic manufacturing plant in the but -for
 world depends on how quickly Rockfon's North American sales would have grown
 in the but-for world. As I show in Part VI.A, the speed of Rockfon's sales growth
 in the but -for world depends on what conduct would not exist in the but -for world,


        408   John Medio (Rockfon President) 30(b)(6) at 51:8-52:11 ("Q. Right. But if you intend
 to sell the product and you think there's a benefit to selling it domestically, my question is did
 you ever consider building first and then starting your sales? A. Oh, in that sense, yes, in the
 sense that once we have decided to sell product in the United States, did we consider building a
 factory, yes.").
            9
              John Medio (Rockfon President) 30(b)(6) at 51:8-52:11 ("Q. Right. But if you intend
 to sell the product and you think there's a benefit to selling it domestically, my question is did
 you ever consider building first and then starting your sales? A. Oh, in that sense, yes, in the
 sense that once we have decided to sell product in the United States, did we consider building a
 factory, yes. Q. [...] Did you ever consider having decided that you were going to sell ceiling
 tile in the United States building the plant first before you set up shop to sell the tile? A. Yes, it's
 always a consideration. But as I mentioned, we run a business. So planned capacity is important,
 the cost of supplying that is important. Generally economically it doesn't make sense to have a
 factory that's not fully utilized from day one when you can do it in other ways that are efficient."
 Q. And so what was it that Rockfon was waiting for to justify the building of a domestic plant?
 A. Enough volume moving out of that plant to make it economically justifiable.").
                                                  159




                                                JA06875
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 164 of 191 PageID #:
                                    14964



 and therefore the exact date that the domestic manufacturing plant would open also
 depends on which conduct one assumes would exist in the but-for world.

        275. Ultimately, the evidence indicates that in the actual world Rockfon
 simply decided to start expanding capacity whenever its sales forecasts indicated
 that doing so would be necessary to meet demand. It tailored capacity increases to
 expected increases in demand, and incremental demand had to meet a certain
 volume threshold to make capacity expansions economically justifiable: "[w]e
 don't want to build a plant before it's absolutely necessary to build."410 For
 instance, in the actual world, Rockfon considered an option whereby it would build
 a plant in both Mississippi and Ontario, but rejected that option because "what we
 saw is the constraints in the market and where our ability to grow was" and "we
 felt that one line in Mississippi could adequately service what we needed."411
 Thus, in the actual world, Rockfon sought to maximize its profits given the reality
 of the anticompetitive foreclosure, which included not expanding capacity as
 rapidly as it otherwise could have done.

       276. Likewise, in the but -for world Rockfon would simply decide to
 expand capacity whenever its (much higher) sales forecasts would have indicated
 that doing so would be necessary to meet demand. In the actual world, Rockfon
 began producing SACTs at its domestic manufacturing plant in July 2017,412 at
 which point Rockfon was selling SACTs at a pace of roughly       million square
 feet per month in North America.413 One would therefore likewise expect that

        410
             See John Medio (Rockfon President) 30(b)(6) Dep. at 61:7-21 ("Q. What are the
 uncertain factors in the analysis currently? A. Demand, ceiling tile demand. Available capacity,
 right. We're talking about planned capacity, right. We don't want to build a plant before it's
 absolutely necessary to build. So if tomorrow we find a way to get more capacity out of our
 existing plant, we would probably delay the investment of a new plant. Likewise, if
 tomorrow we see a change in demand for ceiling tiles, we'd want to accelerate the
 production of a new plant. So it's not unreasonable to say that variables change constantly, and
 we do our best to assess it at any given point in time." [emphasis added]).
         411
             John Medio (Rockfon President) 30(b)(6) Dep. at 32:16-33:3.
         412
              AWI00013662 (Jul. 14, 2017 internal Armstrong email, copying a Rockfon press
 release announcing that "Production started today at Rockfon's first North America
 manufacturing facility in Marshall County, Mississippi.")
         413
              "ROXARM93 Rockfon FT2 Linear Predictions.csv". To account for seasonal
 variation in SACT demand, I calculate the rate at which Rockfon was selling SACTs in any
 given month based on a linear prediction of Rockfon's square feet sales in any given month. I
 calculate this linear prediction using the regression ft2_sold = b0 + bl*months_since_Oct2013,
 where the dependent variable equals the square feet sold in North America, and the independent
 variable equals the number of months since October 2013. Note that I assume that Rockfon's
                                               160




                                            JA06876
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 165 of 191 PageID #:
                                    14965



 Rockfon would have begun producing SACTs at its domestic manufacturing plant
 in the but -for world whenever it reached a pace of selling million square feet
 per month in the but -for world.414

        277. The answer depends on which of the foreclosing agreements would
 not have existed in the but-for world. For example, but-for Armstrong and USG's
 foreclosing agreements, Rockfon would have been selling          million square feet
 per month much earlier, by August 2015,415 which indicates that Rockfon would
 have begun production at its domestic manufacturing plant in August 2015 but -for
 Armstrong and USG's foreclosing conduct. Figure 26 below illustrates this: the
 dotted lines show the exact actual and but -for square feet estimate in each month,
 and the solid lines show linear predictions of actual and but -for square feet (the
 linear predictions provide the best estimate of the pace of Rockfon's sales growth
 in any given month because it is less affected by seasonality). One can see that
 Rockfon's sales would have reached              square feet per month (the black
 horizontal line) by August 2015 but -for Armstrong and USG's foreclosing
 agreements, but did not reach that pace in the actual world (with the foreclosure)
 until July 2017.




 sales in Canada are identical in the actual and but -for worlds, given the Court's ruling that it
 lacks jurisdiction over Canada.
         414
              Given that Rockfon cannot build the plant instantaneously, this would require
 Rockfon to accurately project when its sales would reach a pace of 2.7 million square feet per
 month in the but -for world. The evidence indicates that Rockfon's actual decision of when to
 build the plant was based on an accurate prediction of its 2017 sales. The 2015 spreadsheet
 showing the predicted future sales Rockfon used when calculating the NPV of the domestic
 manufacturing plant predicted that Rockfon would sell                         square feet in 2017.
 ROXLTL_5571846, "NPV & PL"tab, cell D5. Rockfon actually sold                     square feet in 2017,
 "ROXARM93 actual vs butfor ft2 monthly.csv", so Rockfon's prediction of its 2017 sales was
 within 1% of its actual 2017 sales. Rockfon's accuracy at predicting its future sales based on its
 actual sales is not surprising given that Rockfon's sales grew at a steady linear pace in the actual
 world, as seen below in Figure 26. Rockfon would likewise be able to accurately predict its
 future sales in the but-for world, because its sales would also increase at a consistent linear pace
 in the but -for world, just faster than they did in the actual world. See Figure 26 below.
         415
             "ROXARM93 Rockfon FT2 Linear Predictions.csv".
                                                  161




                                               JA06877
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 166 of 191 PageID #:
                                    14966



     Figure 26: Actual Rockfon North American Sales versus Sales But-for
         Armstrong or USG Agreements, based on Linear Prediction4l6
             8,000,000
                                                                                                                                              a

             7,000,000                                                                                                                        ..
                                                                                                                                              ..aa ..*.
                                                                                                                                              aa    e
                                                                                                                                              a   a a
             6,000,000
                                                                                                                    .é.          . .a««
             5,000,000                                                                           .<                 m        Y....
                                                                                                 aa
                                                                                                           p
      W                                                                                      «    .e       a

             4,000,000
                                                       `a
                                                                                                               --
                                                  m.                .     .
             3,000,000                           .1:        .           ._,...


                            2.7M                                           .
                                                                               .
                                                                                             ,
                                                                                                      «.                  ;,.:- . :       ,
             2,000,000                                                             .
                                                                                       ..:            ..
                                                                                                       .       i
             1,000,000

                                                                                                                               5....i,.
                                             5                  1       12. 1
                                                                                        5                                                         2       5

                         2013   2014         2015                                       2016                              2017                    2018
                  Predicted But -for     But -for                        Predicted Actual                                            Actual


        278. Table 32 below shows when Rockfon's domestic manufacturing plant
 would have begun production under each of the four alternative assumptions about
 which foreclosing agreements would not have existed in the but -for world. As
 described above, the month when Rockfon would have begun production at its
 domestic manufacturing plant in the but-for world is whatever month at which
 Rockfon's but-for North American sales would have reached a rate of       square
 feet per month.




       416
             "ROXARM93 predicted actual and but -for monthly sales.csv".
                                                 162




                                            JA06878
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 167 of 191 PageID #:
                                    14967




               Table 32: When Rockfon's Domestic Manufacturing Plants
                           Would Have Begun Production417
                                           Month When Rockfon's Domestic
                    Scenario               Manufacturing Plant Would Have
                                                   Begun Production
  Actual world (with all the Armstrong
                                                                July 2017
         and USG foreclosure)

         But -for Armstrong and USG
                                                               August 2015
                  foreclosure

      But -for Armstrong foreclosure                          January 2016

 But -for Armstrong or USG foreclosure,
     excluding Armstrong Minimum                             September 2015
          Purchase Requirements
      But-for Armstrong foreclosure,
      excluding Minimum Purchase                               March 2016
              Requirements



    5.   Domestic Manufacturing Plant Had Enough Capacity to Supply the Lion's
                  Share of Rockfon's .But for U.S. Demand on Its Own
        279. Rockfon's domestic manufacturing plant in Mississippi alone has the
 ability to produce        million square feet per year.418 By comparison, the
 maximum square feet of SACTs Rockfon North America would have sold in any
 year in the but -for world was        million (in 2018, assuming that neither the
 Armstrong nor USG foreclosing agreements existed in the but -for world).419 Thus,
 even if we put aside the likelihood that in the but -for world Rockfon would have


         417
            `ROXARM93 Rockfon FT2 Linear Predictions.csv".
         418
            ROXUL_3920079 (March 2017 email in which John Medio says that, "per the
 approved plan    11-Total
                     Total Capacity      MM m2 (w/o 2nd ring it's           m2)" but that "The
 capacity is expected to be closer to     MM m2 due to mix.").        million meters squared is
 equivalent to     million square feet.
        419 `ROXARM93
                          but -for annual Rockfon North American ft2.csv""
                                              163




                                            JA06879
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 168 of 191 PageID #:
                                    14968



 added a second production line to its domestic plant,420 the domestic plant alone
 has enough capacity to supply the lion's share of Rockfon's but -for demand. The
 at most      million ft2 difference between Rockfon's maximum but-for annual
 demand and the Mississippi plant's maximum production in 2018 could easily be
 supplied by Rockwool's Polish manufacturing 4plant, from which Rockfon
 imported     million square feet of SACTs in 2017.'21

    B. Kock n ool Had Su llicient Production
                                         capacity in Poland to Sa tísfv the
  Additional Demand in the But-for World Until the Domestic Manulácturing
                               Plant Opened
        280. Rockfon's President testified that they started considering when to
 build a domestic manufacturing plant as soon as they started selling SACTs in
 North America.422 However, even if Rockfon had decided to start building its
 domestic manufacturing plant immediately after it purchased CMC in October
 2013, it would have taken about 21 months before the plant began production
 (about 5 months of planning and 16 months of building the plant).42 Further,
 learning curve economies meant that the plant would not start with its ultimate
 production capacity, but rather would steadily ramp up to its ultimate production


        420
              See supra Part IV.B.
        421   "ROXARM31 Polish and US Output by year.csv". This data shows that Rockfon
 North America sold 30.8 million square feet of SACTs imported from Poland in 2017.
          422
              John Medio (Rockfon President) 30(b)(6) at 51:8-52:11 ("Q. Right. But if you intend
 to sell the product and you think there's a benefit to selling it domestically, my question is did
 you ever consider building first and then starting your sales? A. Oh, in that sense, yes, in the
 sense that once we have decided to sell product in the United States, did we consider building a
 factory, yes.").
          423 In the actual world Rockwool's board approved the investment in the domestic
 manufacturing plant in November 2015. ROXUL_0515886 (November 19, 2015 email sent by
 John Medio stating "we have confirmed plans to build our first North American manufacturing
 facility in the U.S.... Construction will begin in early 2016, with production expected to begin
 mid -2017."). Construction started about 5 months later in March 2016. ROXUL_0432098 (Jan.
 21, 2016 email stating that "He [Mississippi Governor Bryant] will also attend the official
 ground breaking for Apollo at MAR on March 161 (afternoon)."). Production began about
 another 16 months later on July 14, 2017. AWI00013662 (Jul. 14, 2017 internal Armstrong
 email, copying a Rockfon press release announcing that "Production started today at Rockfon's
 first North America manufacturing facility in Marshall County, Mississippi."). Although
 Rockfon's President testified that they might have been able to plan and build the plant faster if
 there were greater urgency, Medio 30(b)(6) Deposition at 29, here I conservatively assume that it
 would have taken the same amount of time to plan and build the plant in the but -for world as it
 did in the actual world.
                                                164




                                             JA06880
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 169 of 191 PageID #:
                                    14969



 capacity of     million ft2 per year424 over the course of 18 months.425 A steady
 linear increase would imply that the domestic manufacturing plant's annual
 production capacity would increase by        ft2 each month.426 Thus, in the but -for
 world the domestic manufacturing plant would have opened no earlier than July
 2015 (21 months after Rockwool bought CMC in October 2013) and would not
 have reached maximum capacity until January 2017 (18 months after July 2015).

       281. Given that the domestic manufacturing plant would take about 21
 months to build and another 18 months to reach its ultimate maximum capacity, I
 calculated how much of the additional but -for demand Rockfon would have needed
 to acquire from Poland in the but -for world. The additional amount of production
 Rockfon would have needed from Poland would have been highest if neither
 Armstrong's nor USG's foreclosing agreements existed in the but-for world. In
 such a but -for world, Rockfon would have opened its domestic manufacturing
 plant in August 2015, as explained above in Part A.4. Therefore, but-for
 Armstrong and USG's foreclosure, Rockfon's domestic production capacity would
 have started at       ft2 per month in August 2015 and increased by        ft2 per
 month for the next 17 months afterward.

        282. Figure 27 below shows Rockfon's domestic capacity, domestic
 production, and Polish production in each month but-for Armstrong and USG's
 foreclosure. One can see that, because Rockfon would not start domestically
 producing SACTs until August 2015 but -for Armstrong and USG's foreclosure,
 Rockfon would have no domestic production capacity from October 2013 to July
 2015, and therefore would have to produce all of the SACTs it sold during that

        424
           ROXUL3920079 (March 2017 email in which John Medio says that, "per the
 approved plan [...]-Total Capacity MM m2 (w/o 2"d ring it's MM m2)" but that "The
 capacity is expected to be closer to      MM m2 due to mix.").        million meters squared is
 equivalent to      million square feet.
        425
            ROXUL_0093373 (slide showing a learning curve extending from mid -2017 through
 the end of 2018); ROXUL_5535499 (June 2016 presentation) at ROXUL_5535510 (again
 showing a learning curve from mid -2017 through the end of 2018); Prabodh Kadkol (Rockfon
 VP of Operations) Dep. at 96:5-11 ("Q. You used the term "learning curve" several times. What
 do you mean by that? A. Essentially just means the process of learning the products and how
 you ramp up. It's a ramp-up plan -- Q. Okay. A. -- in different words."). Note that Rockfon had
 previously predicted that the domestic manufacturing plant would be able to meet its ultimate
 capacity in only 12 months. ROXUL_4836803 at ROXUL_4836825. It therefore may be
 conservative to assume that it would instead take 18 months for Rockfon's domestic
 manufacturing plant to ramp up to its ultimate capacity.
        426
            This implies that the domestic manufacturing plant's monthly production capacity
 would increase by     M ft2 per month.
                                              165




                                            JA06881
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 170 of 191 PageID #:
                                    14970



 period in Poland. However, once Rockfon would have opened the domestic plant
 in August 2015, its domestic capacity would have steadily increased each month,
 allowing Rockfon to wean itself off of Polish production.

  Figure 27:
                                                                   27




        283.  Table 33 below shows the total amount of square feet of SACTs
 Rockfon North America would have had to import from Poland in each year but -
 for Armstrong and USG's foreclosure. One can see that the most Rockfon would
 have had to import from Poland in any given year was   M ft2 in 2015.




        427
              "ROXARM93 monthly capacity and production but-for awiorusg".
                                              166




                                            JA06882
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 171 of 191 PageID #:
                                    14971




  Table 33: Square Feet of SACTs Rockfon North America Would Have Had to
       Import from Poland But-for Armstrong and USG's Foreclosure428
                 Year                                  ft2
                      2013
                      2014
                      2015
                      2016
                      2017

        284. The evidence indicates that Rockfon and Rockwool had more than
 sufficient capacity in Europe to produce the additional Rockfon SACTs demanded
 in the U.S. in the but-for world until the domestic manufacturing plant was built
 and had reached maximum capacity. For example, Rockfon actually imported 24.0
 million ft2 of SACTs from Poland in 2016, and imported       million ftz of SACTs
 in 2017,429 meaning that Rockfon's actual annual imports from Poland in 2017
 exceeded the maximum amount Rockfon would need to import from Poland in any
 given year in the but-for world.

        285. Further, the evidence indicates that Rockwool could significantly
 expand its production of Rockwool tiles even before the U.S. plant opened.
 Rockwool's global production of Rockfon SACTs increased from             million ft2
 in 2014 to      million ft2 in 2016,43° indicating that Rockwool had the ability to
 increase its annual production by at least        million ft2 per year even before
 Rockfon opened the domestic manufacturing plant in Mississippi. Rockwool used
 a variety of methods to expand production at the Polish facility. Rockfon President
 John Medio explained that this could be achieved by "debottlenecking," which is
 "adding shifts," and by "plann[ing] differently" and "tak[ing] advantage of
 seasonal swings to build inventory to service the market."431 He similarly noted

        428
             "ROXARM93 Polish Production NA but -for AwiOrUSG.csv".
        429  ,,ROXARM31 Polish
                                  and US output by year.csv".
         430
                                at ROXUL_555891.xlsx." ROXUL_555856 at ROXUL_555891
 indicates the absolute growth in millions of meters squared of Rockfon tile sales in each year
 from 2015 to 2017 and the percentage growth over the previous year sales that that absolute
 growth represents. One can therefore calculate the actual sales in the previous year by dividing
 the growth figure in meters squared by the percentage of the previous year's sales.
         431
              John Medio (Rockfon President) 30(b)(6) Dep. at 46:3-19 ("Q. And you've stayed
 ahead of that by building additional lines or by doing something else? [...] A. I would say doing
 something else, right. So adding shifts, as I call it debottlenecking, which is essentially when we
 do an exercise to figure out how much extra capacity we can get out of it. We've planned
                                                167




                                              JA06883
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 172 of 191 PageID #:
                                    14972



 they have "done the debottlenecking" to expand the capacity of two of the lines at
 the Polish facility (one by %), and have also "shifted mix of products."432 They
 have also "expanded the line" by adding additional functionalities to one of the
 lines.433 Rockfon VP of Operations Prabodh Kadkol similarly explained that
 "capacity of the Polish plant increased over time" as a result of "[i]mprovements to
 the line, improvements to the process, some automation projects, so many different
 things".434 He also noted the possibility of "rebalancing of the overall capacity"
 among different Rockfon facilities to supply Rockfon North America.435 Such
 efforts could have been undertaken earlier in the but -for world to meet increased
 U.S. demand for Rockfon SACTs until the Marshall plant could be completed.




 differently. We've taken advantage of seasonal swings to build inventory to service the market.
 So we've done a lot of things.").
         432
             John Medio (Rockfon President) 30(b)(6) Dep. at 75:15-76:10 ("[...]A. No. I think,
 you know, as I said, these things change all the time. Back when we did this exercise, that was
 the estimate at the time based on what we knew. But even since then, we've done the
 debottlenecking in Chancza, which expanded the capacity of the Gjall line by 15 percent and
 improved the Cito line capacity. We've shifted mix of products. [... ]").
         "Gjall" and "Cito" are both lines at the Polish facility. See Prabodh Kadkol (Rockfon VP
 of Operations) Dep. at 56:2-7 ("Q. So there's three lines in Poland? A. Correct. Q. And can you
 go through them? A. One is Gjall, as you were calling it. The second one would be Cito, and the
 third one is called Panel.").
         433
             John Medio (Rockfon President) 30(b)(6) Dep. at 46:20-23 ("A. [...] And then in
 addition to that, we've expanded the line. So we added additional what we call a ring on the Cito
 line in Poland, we added a different type of painting cabin [... ]").
         434
             Prabodh Kadkol (Rockfon VP of Operations Dep. at 62:14-63:5 ("Q. Has the capacity
 of the Polish plant increased over time? A. The capacity has increased, yes. [...] Q. What are the
 things that caused the capability to increase? A. Improvements to the line, improvement to the
 process, some automation projects, so many different things [...]").
         435
             Prabodh Kadkol (Rockfon VP of Operations Dep. at 170:23-171:13 ("Q. What other
 factories in Europe could Rockfon have opened up capacity in order to supply Rockfon North
 America? A. Potentially in Netherlands. Potentially in France as well as Russia. Q. Were there
 ever discussions about opening up capacity in France, Netherlands, or Russia in order to supply
 the North American -- Rockfon North America? A. Before this time, I'm not aware. After that,
 we have talked about different options because we look at global capacity, and different
 countries can be supplied from different plants. So really just a rebalancing of the overall
 capacity.").
                                                168




                                             JA06884
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 173 of 191 PageID #:
                                    14973



         C. Documents That Armstrong Purports to Show Rockfon Capacity
   Constraints Actually Indicate Standard Profit-Maximizing Production and
                               Capacity Planning
        286. I have seen Armstrong counsel present Rockfon employees with
 documents that Armstrong purports show that Rockfon had capacity constraints
 that would have prevented it from selling more SACTs than Rockfon actually sold.
 However, economic analysis of the evidence indicates that these documents
 actually indicate that: (1) Rockfon engages in the standard profit -maximizing
 strategy of waiting to expand capacity until demand grows enough to justify it
 (discussed above) and: (2) Rockfon orders optimal amounts of production based on
 sales forecasts, which will occasionally result in sporadic shortages of particular
 products, much like how grocery stores occasionally run out of milk or airlines
 sometimes oversell their planes. I discuss this evidence below.

   1.   Evidence That Rockfon Waited to Expand Capacity Until Demand Justified It

        287. Many of the capacity documents that Armstrong counsel questioned
 Rockfon employees about were planning documents illustrating that Rockfon
 follows the standard profit-maximizing practice of waiting to expand capacity until
 demand necessitates it. As described above in Part A, profit-maximizing firms
 make investment decisions based on the net present value of those investments,
 and the net present value of capacity -increasing investments generally will not be
 positive until the additional capacity is actually necessary. That is exactly what
 Rockfon did here.

        288. For example, Armstrong counsel questioned Rockfon's VP of
 Operations, Prabodh Kadkol, about an internal Rockfon document from May
 2015.436 This internal Rockfon document presented an argument that Rockwool
 should invest in a SACT manufacturing plant in the United States that can open by
 April 2017 in part because it projected that "worldwide Rockfon capacity will be
 exhausted by April 2017.73 From an economic perspective, this document
 reflects Rockfon engaging in exactly the sort of profit -maximizing net present
 value analysis that one would expect a firm to engage in. Indeed, in this document
          436
             Kadkol Deposition at 167-171. There counsel presents Mr. Kadkol with Exhibit 26 to
 that deposition, which is ROXUL_4487337.
         437
             ROXUL_4487337 ("The successful growth of ROCKFON in North America requires
 investment in local production for three primary reasons: 1. Worldwide ROCKFON capacity will
 be exhausted by April 2017"); id. at ROXUL_4487342 (proposing that they work on building the
 manufacturing plant in 2016 so that it is running by April 2017).
                                              169




                                           JA06885
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 174 of 191 PageID #:
                                    14974



 Rockfon calculates the net present value of the investment in order to determine
 whether it is profit-maximizing,438 just like economics textbooks state that firms
 should. Moreover, the document shows that Rockfon projected its future North
 American sales based on how its North American sales had grown so far in the
 actual world (with the foreclosure),439 which explains why this Rockfon document
 did not predict that the North American plant would be necessary until April 2017.
 In contrast, in the but -for world Rockfon's North American sales would have
 grown significantly faster, which would have increased Rockfon's projections of
 future sales and therefore resulted in Rockfon concluding that the North American
 manufacturing plant was necessary earlier.

 2. Evidence That Rockfon Only        Ordered the Production OfAs Much As It Expected
                                              to Sell

        289. Armstrong counsel also presented Rockfon employees with some
 documents indicating that Rockfon occasionally came close to running out of
 particular products in its warehouse. For example, Rockfon VP of Operations
 Prabodh Kadkol was asked about an August 2017 presentation stating that at the
 Polish facility "capacity is an issue for 2017 and getting worse bye the day until
 Apollo [the Marshall, Mississippi facility] is fully up and running."           '°
                                                                       In response,
 Mr. Kadkol testified that "I think we had overall anticipated that in 2017, the
 capacity could be constrained until the Apollo line is up and running.',441 Mr.
 Kadkol had separately testified that while "I'm sure there were sporadic events
 where we were constrained," that it was not an issue on a "consistent basis.'42

        438
              ROXUL_4487337 (calculating that this proposed investment has an internal rate of
 return of       %, based on initial costs of  million euros and annual increases in profits of 19.4
 million euros due to the fact that it provides the capacity necessary to Rockfon's sales to
 continue growing in North America).
         43'ROXUL_4487337 at ROXUL_4487339-40.
         440 ROXUL_4829287 (labeled with "RI BoD Meeting" "21-22 August 2017") at
 ROXUL 4829288. Introduced as Kadkol Exhibit 22.
         44-1 Prabodh Kadkol Dep. at 152:12-153:2 ("Q. Under Actions -- do you see Actions in the

 bottom right-hand corner? The second bullet under Actions reads: CIG capacity is an5 issue for
 2017 and getting worse by the day until Apollo is fully up and running. Do you see that? A.
 Correct. Q. Is it your recollection that CIG capacity was an issue for 2017 and was getting worse
 by the day up until Apollo was up and running? A. Yeah, I think we had overall anticipated that
 in 2017, the capacity could be constrained until the Apollo line is up and running.").
         442
              See Prabodh Kadkol (Roxul VP of Operations) Dep. at 63:21-64:5 ("Between May of
 2015 when you joined the company and, let's say, the third quarter of 2017, were you aware of
 any time when Rockwool wasn't able to manufacture enough ceiling tile in Europe to meet the
 demand for ceiling tiles in Europe and the U.S.? A. I'm sure there were sporadic events where
                                                170




                                              JA06886
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 175 of 191 PageID #:
                                    14975



 This was an example of such a "sporadic event." The evidence indicates that
 Rockfon's sporadic shortages were merely the sort of common short-term
 logistical issues that essentially all manufacturers-including Armstrong-
 occasionally have.

        290. Consistent with standard profit-maximizing strategy, Rockfon
 forecasts the quantity of its product that customers will demand in each future time
 period, and then only orders the production of as much tile as it expects to se11.443
 In other words, at any given point in time Rockfon was only ordering the
 production of as much tile as it expected to need, given the foreclosure it faced,
 rather than the maximum amount of tile that it could possibly produce.444 This
 strategy of only ordering the production of what Rockfon expected to need is
 standard and profit -maximizing because ordering excessive amounts of production
 inefficiently increases warehousing costs (for storage of the extra tiles that are not
 being sold) and unnecessarily requires the company to incur the expenses of
 producing the excess SACTs earlier. In other words, there are error costs to both
 ordering excess production (higher costs, literally) and to ordering insufficient
 production (potentially longer lead times if a customer places an unexpectedly
 large order). The optimal amount of production to order is the amount that
 minimizes the sum of the expected error costs of over-ordering and under -ordering.
 Because it is impossible to forecast future sales with 100% accuracy, even firms
 that carefully try to determine the optimal amount of production will inevitably


 we were constrained. But on a consistent basis, no.") and at 66:16-20 ("Q. Do you recall any
 instances in which Rockfon experienced tile shortage capacity issues at its Baltimore warehouse?
          A. Again, yes. Sporadically here and there, but not on a consistent basis.").
         443
             See, e.g. Kahler (Rockwool) Deposition at 136 (explaining that Rockwool determines
 how much of the output of its manufacturing lines to allocate to tiles destined for North America
 based on the "forecast" of the volume demanded); id. at 137-138 ("it's important to forecast the
 volumes  ...   so they can optimize their sales"); id. at 184 ("Q: So it is your recollection that
 every allocation that Rockfon North America asked for from the Polish factory was given to
 them? A: And more - so the forecasted volumes have definitely been shipped."). Kadkol
 (Rockfon VP of Operations) Deposition at 22 ("Q:... As VP for operations of Rockfon, are you
 responsible for ensuring sufficient tile is supplied by the Mississippi plant? A: Yes. Q: And how
 do you go about doing that? A: We . . look at our forecasted sales, our inventory plan, and work
 with them to produce - plan and produce the product as needed."); Medio (Rockfon 30(b)(6))
 Deposition at 27 ("A:... As a business, you want to utilize your capacity as efficiently as
 possible. So on a day-to-day, week -to-week basis, you plan a certain amount of production based
 on expected demand.").
         444
             Medio (Rockfon 30(b)(6)) Deposition at 27 ("any production facility has what we call
 actual capacity and planned capacity, right, actual capacity being the output of the entire factory
 running 24/7 and perfect quality by robots that do it perfectly.").
                                                171




                                              JA06887
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 176 of 191 PageID #:
                                    14976



 overproduce slightly in some periods (resulting in excess warehousing costs) and
 underproduce in other periods (resulting in increased lead times).

        291. These short-term logistical issues are hardly unique to Rockfon;
 indeed, Armstrong has similarly encountered short-term shortages due to similar
 logistical issues. For example, in a May 5-6, 2016 email chain about an
 "Armstrong Delivery Shortage," an employee explains that more of a particular
 Armstrong SACT is "needed," and another employee states that "the plant" is
 "trying to get sooner than 5/16 but advised me to give that date for now."445
 Similarly, a July 2016 internal email informs a number of Armstrong employees
 that "[w]e are having a manufacturing issue" and that "[t]he result is shortage of
 material to our customers starting today" for two fine -fissured school -zone SACT
 products.'6 And a December 7, 2017 email chain states "that we continue to run
 out of stock on" a particular SACT product, and that "the tile is at zero and they
 are NOT making it until 12/18."447 This demonstrates that sporadic short-term
 product shortages were a normal part of the market.

        292. Moreover, Rockfon would have been even less likely to run into these
 sorts of logistical issues in the but -for world. As discussed above in Part A, the
 faster growth of Rockfon's sales in the but-for world would have caused Rockfon
 to build its domestic manufacturing plant earlier, which in turn would have
 significantly reduced lead times and logistical complexity. Before the domestic
 manufacturing plant started operating, Rockfon had to import its North American
 SACTs from Poland, which required shipping the SACTs across the Atlantic and
 clearing customs before they even reached Rockfon's U.S. warehouses."8 This
 long supply chain subjected Rockfon to additional risks, such as when the



        445
             AWI00099969 (May 5-6, 2016 email chain, with a May 6th email stating that "More
 black calla needed") at AWI00099971 (another May 6th email, explaining that "I contacted the
 plant again and left [sic] them know that this is impacting your job. I will see what they come
 back with. They were trying to get sooner than 5/16 but advised me to give that date for now.").
         116
              AWI00633248 (Jul. 22, 2016 internal email informing a number of Armstrong
 employees that "[w]e are having a manufacturing issue at Marietta" and that "[t]he result is
 shortage of material to our customers starting today" for products "[B111713 and [B111714,",
 and also noting that "We will be in a negative inventory position until Thursday, July 28th for
 customers shipping out of Marietta and on Monday, August 1st for customers shipping out of
 Macon.")
             AWI00635801 (Dec. 7, 2017 email stating "that we continue to run out of stock on
 Sepia tile [...] the tile is at zero and they are NOT making it until 12/18.").
         448
             Medio Personal Deposition at 38; Medio 30(b)(6) Deposition at 19-20.
                                               172




                                            JA06888
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 177 of 191 PageID #:
                                    14977



 employees in a port that Rockfon relied on engaged in a strike."9 In contrast, once
 Rockfon built the domestic manufacturing plant, it could obtain SACTs without
 shipping them across the Atlantic or having to clear customs, thus shortening lead
 times and simplifying the supply chain significantly.45°




        449
              John Medio (Rockfon President) 30(b)(6) at 19:12-20:7 ("Q. Did Rockfon experience
 any delays in shipments from Poland between January 1st, 2013 and the present? A. I'm sure we
 have, yes. Q. And do you have a sense of how frequent -- frequently Rockfon experienced
 delays in shipment? A. Not a specific time, but it happens often enough. When you're shipping
 product over the water, there are constantly changes in delays in schedules of the boats and the
 ports. And we experienced a port strike in Long Beach at one point in 2015, I think, 2016. I
 can't remember the exact date. Containers have taken a long time to get through port and
 Customs before. So in the broadest sense the word delays, yes, there's delays probably safe to say
 all of the time. But they're part of the normal way of doing business with a long supply chain.").
          450
              Medio 30(b)(6) Deposition at 49-50 (explaining that producing domestically "removes
 supply chain risk" and reduces logistical complexity).
                                                173




                                             JA06889
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 178 of 191 PageID #:
                                    14978



                             EXHIBIT A: EINER R. ELHAUGE CV

                                     Einer Richard Elhauge
                                      Harvard Law School
                                    1575 Massachusetts Ave.
                                     Cambridge, Ma 02138
 Tel: (617) 496-0860                                                                 Hauser Hall 502
 Fax: (617) 496-0861                                                         elhauge@law.harvard.edu

                                          EMPLOYMENT
  Petrie Professor of Law, Harvard University
  Subjects: Antitrust, Contracts, Health Law Policy, Statutory Interpretation.

 Founding Director, Petrie-Flom Center for Health Law Policy, Biotechnology and Bioethics.

 Member, ABA Antitrust Section Transition Task Force 2012.

 Chair, Obama Campaign's Antitrust Advisory Committee

 Co -Chair, Obama Campaign's Blogs and Op-eds Committee

 Member, Obama Campaign's Health Policy Advisory Committees.

 Member, Editorial Board for Competition Policy International

 Member, Advisory Board for the Journal of Competition Law & Economics.

 Member, Advisory Board for the Social Sciences Research Network on Antitrust Law & Policy.

 Member, Advisory Board for the Social Sciences Research Network on Telecommunications &

         Regulated Industries.

 FTC Special Employee on Antitrust Issues.

 Recipient, 2010 Jerry S. Cohen Memorial Fund Writing Award, for "Tying, Bundled Discounts,

         and the Death of the Single Monopoly Profit Theory"

 Recipient, Best Academic Anticompetitive Practice Article - 2015 Antitrust Writing Awards, for

         "Robust Exclusion and Market Division Through Loyalty Discounts"

 Recipient, 2016, Award for being one of the top 10 corporate and securities articles of the year,

         for "Horizontal Shareholding"

                                                 174




                                               JA06890
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 179 of 191 PageID #:
                                    14979



 Recipient, 2017 Jerry S. Cohen Memorial Fund Writing Award, for "Horizontal Shareholding"

 Recipient, 2017, Society of Investment Law Prize for best investment law scholarship, for

        "Horizontal Shareholding"



                                              Books

 ELHAUGE, U.S. ANTITRUST LAW & ECONOMICS (3d ed. 2018) (Foundation Press: 2d ed. 2011; 11

        ed. 2008).

 ELHAUGE & GERADIN, GLOBAL ANTITRUST LAW & ECONOMICS (3d ed.            2018) (Foundation Press:

        2d ed. 2011; 11 ed. 2007)

 ELHAUGE, ED., RESEARCH HANDBOOK ON THE ECONOMICS OF ANTITRUST LAW                (Edward Elgar

        Publishing Ltd. 2013).

 ELHAUGE, OBAMACARE ON TRIAL (2012), available at www.amazon.com

 ELHAUGE & GERADIN, GLOBAL COMPETITION LAW & ECONOMICS (2D ED. HART PUBLISHING

        2011;   1   s ED. 2007).
 ELHAUGE, ED., THE FRAGMENTATION OF U.S. HEALTH CARE: CAUSES AND SOLUTIONS                 (Oxford

        University Press 2010).

 ELHAUGE, STATUTORY DEFAULT RULES       (Harvard University Press 2008).

 AREEDA, ELHAUGE & HOVENKAMP, VOL X, ANTITRUST LAW (Little, Brown 1996).




                                        Academic Articles

 Brito, Elhauge, Ribeiro, and Vasconcelos, Modeling Horizontal Shareholding With Ownership

        Dispersion (Oct 2018), http://ssrn.com/abstract=3264113

 Elhauge, New Evidence, Proofs, and Legal Theories on Horizontal Shareholding (Jan. 11, 2018),

        https://ssrn.com/abstract=3096812

 Elhauge, The Growing Problem of Horizontal Shareholding,    3 ANTITRUST CHRONICLE     1   (June

        2017)

                                               175




                                             JA06891
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 180 of 191 PageID #:
                                    14980



 Elhauge & Nalebuff, The Welfare Effects of Metering Ties, 33 JOURNAL OF LAW, ECONOMICS &

        ORGANIZATION 68      (2017)

 Elhauge, Contrived Threats v. Uncontrived Warnings: A General Solution to the Puzzles of

        Contractual Duress, Unconstitutional Conditions, and Blackmail, 83 U. CHICAGO LAW
        REVIEW 503 (2016)

 Elhauge, Horizontal Shareholding, 129 HARVARD LAW REVIEW 1267 (2016) (Awarded the Jerry

        S. Cohen Memorial Fund Writing Award for Best Antitrust Article, the Society of

        Investment Law Prize for best investment law scholarship, and an Award for being one of

        top ten corporate and securities articles of the year)

 Elhauge, Rehabilitating Jefferson Parish: Why Ties Without a Substantial Foreclosure Share

        Should Not Be Per Se Legal, 80 ANTITRUST LAW JOURNAL 463 (2016)

 McGuire, Drake, Elhauge, Hartman & Starr, Resolving Reverse -Payment Settlements With The

        Smoking Gun Of Stock Price Movements, 101 IOWA L. REV. 1581 (2016)

 Elhauge & Wickelgren, Robust Exclusion and Market Division Through Loyalty Discounts, 43

        INTERNATIONAL JOURNAL OF INDUSTRIAL ORGANIZATION 111          (2015) (Awarded Best

        Academic Anticompetitive Practice Article - 2015 Antitrust Writing Awards)

 Elhauge, How Italian Colors Guts Private Antitrust Enforcement by Replacing It With Ineffective

        Forms OfArbitration, 38 FORDHAM INT'L LAW JOURNAL 771 (2015)

 Elhauge, Obamacare and the Theory of the Firm, in THE FUTURE OF HEALTH CARE REFORM

        (Malani and Schill, eds., U. Chicago Press 2015)

 Elhauge, Treating RAND Commitments Neutrally,         11 JOURNAL OF COMPETITION LAW &

        ECONOMICS    1   (2015)

 Elhauge, I'm Not Quite Dead Yet-And Other Health Care Observations, 49 TULSA L. REV. 607

        (2014).

 Elhauge, Introduction and Overview to Current Issues in Antitrust Economics, in Research

        Handbook on the Economics of Antitrust Law (Edward Elgar Publishing Ltd. 2013).

                                                 176




                                               JA06892
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 181 of 191 PageID #:
                                    14981



 Elhauge & Krueger, Solving the Patent Settlement Puzzle, 91 TEXAS LAW REVIEW 283 (2012)

 Elhauge, The Irrelevance of the Broccoli Argument Against the Insurance Mandate, NEW

           ENGLAND JOURNAL OF MEDICINE (Dec 21,         2011)

 Elhauge, Why the Google Books Settlement Is Procompetitive, 2(1) JOURNAL OF LEGAL

           ANALYSIS   1   (2010).

 Elhauge, The Failed Resurrection       of the Single Monopoly Profit Theory, 6(1)       COMPETITION

           POLICY INTERNATIONAL 155     (Spring 2010).

 Elhauge, Why We Should Care about Health Care Fragmentation and How to Fix It, in THE

           FRAGMENTATION OF U.S. HEALTH CARE: CAUSES AND SOLUTIONS              1   (Oxford University

           Press 2010).

 Elhauge, Tying, Bundled Discounts, and the Death         of the Single Monopoly Profit Theory,   123

           HARVARD LAW REVIEW 397 (2009).          (Awarded 2010 Jerry S. Cohen Memorial Fund

           Writing Award for Best Antitrust Article).

 Elhauge, Framing the Antitrust Issues in the Google Books Settlement, GLOBAL COMPETITION

           POL'Y, (October 2009 Release 2).

 Elhauge, How Loyalty Discounts Can Perversely Discourage Discounting,                 5 JOURNAL OF

           COMPETITION LAW & ECONOMICS 189       (2009)

 Elhauge, Disgorgement as an Antitrust Remedy, 76 ANTITRUST LAW JOURNAL 79 (2009).

 Elhauge, Do Patent Holdup and Royalty Stacking Lead to Systematically Excessive Royalties?, 4

           JOURNAL OF COMPETITION LAW & ECONOMICS 535           (2008)

 Elhauge, How Should Competition Law Be Taught?, 4(1) COMPETITION POLICY INTERNATIONAL

           267 (Spring 2008)

 Elhauge, Harvard, Not Chicago: Which Antitrust School Drives Recent Supreme Court

           Decisions?, 3(2)    COMPETITION POLICY INTERNATIONAL 59       (Autumn 2007)

 Elhauge, Can Health Law Become a Coherent Field of Law?, 41 WAKE FOREST L. REV. 365

 (2006).

                                                  177




                                               JA06893
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 182 of 191 PageID #:
                                    14982



 Elhauge, Sacrificing Corporate Profits in the Public Interest, 80 N.Y.U. LAW REVIEW 733

 (2005)

 Elhauge, Corporate Manager's Operational Discretion to Sacrifice Corporate Profits in the

           Public Interest, in   ENVIRONMENTAL PROTECTION AND THE SOCIAL RESPONSIBILITY OF

           FIRMS 13-76    (Bruce Hay, Robert Stavins, & Richard Vietor eds., 2005)

 Elhauge, Defining Better Monopolization Standards, 56 STANFORD LAW REVIEW 253 (2003)

 Elhauge, Why Above-Cost Price Cuts to Drive out Entrants Do Not Signal Predation or Even

           Market Power    -and the Implications for Defining Costs,   112 YALE LAW JOURNAL 681

           (2003)

 Elhauge, Preference Estimating Statutory Default Rules, 102 COLUMBIA LAW REVIEW 2027

 (2002)

 Elhauge, Preference Eliciting Statutory Default Rules, 102 COLUMBIA LAW REVIEW 2162 (2002)

 Elhauge, The Lessons of Florida 2000, 110 POLICY REVIEW 15 (Dec 2001 -Jan 2002).

 Elhauge, What Term Limits Do That Ordinary Voting Cannot, CATO POLICY ANALYSIS, No. 328

           (Dec. 16, 1998).

 Elhauge, Are Term Limits Undemocratic?, 64 U. CHIC. L. REV. 83 (1997).

  Elhauge, Lott & Manning, How Term Limits Enhance the Expression Of Democratic

           Preferences,   5 SUPREME COURT ECON. REV.    59 (1997)

 Elhauge, The Limited Regulatory Potential of Medical Technology Assessment, 82 VA. L. REV.

           1525

 (1996).

 Elhauge, Allocating Health Care Morally, 82 CALIF. L. REV. 1449 (1994)

 Elhauge, Toward a European Sale of Control Doctrine, 41 AM. J. COMP. LAW 627 (1993)

 Bundy & Elhauge, Knowledge About Legal Sanctions, 92 MICH. L. REV. 261 (1993)

 Elhauge, The Triggering Function of Sale of Control Doctrine, 59 U. CHIC. L. REV. 1465 (1992)

 Elhauge, Making Sense ofAntitrust Petitioning Immunity, 80 CALIF. L. REV. 1177 (1992)

                                                  178




                                                JA06894
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 183 of 191 PageID #:
                                    14983



 Bundy & Elhauge, Do Lawyers Improve the Adversary System? A General Theory of Litigation

          Advice and Its Regulation, 79 CALIF. L. REv. 313 (1991)

 El hauge, Does Interest Group Theory Justfy More Intrusive   Judicial Review?,   101 YALE L.J. 31

 (1991)

 Elhauge, The Scope ofAntitrust Process, 104 HARv. L. REv. 667 (1991)



                                             Media Publications

 "Donald Trump: The Protector," The Atlantic (March 2, 2016)

 "Ted Cruz Is Not Eligible to Run for President," Salon (Jan. 20, 2016)

 "The Best Way to Reform Health Care-and Cut the Deficit," The Daily Beast (January 6, 2013)

 "Roberts' Real Long Game?," The Atlantic (July 20, 2012)

 "The Fatal Flaw In John Roberts' Analysis Of The Commerce Clause," The New Republic (July

          1,   2012)

 "The Killer Precedent For Today's Decision," The New Republic (June 28, 2012)

  "Even The Most Conservative Supreme Court Justices Have Already Declared Mandates

          Constitutional," The New Republic (June 21, 2012) (with Emily Bass)

 "What a Nobel Prize -Winning Economist Can Teach Us About Obamacare," The Atlantic (May

          23, 2012) (with Kevin Caves)

 "A Further Response to Critics on the Founding Fathers and Insurance Mandates", The New

          Republic (April 21, 2012)

 "A Response to Critics on the Founding Fathers and Insurance Mandates", The New Republic

          (April 19, 2012)

 "It's Not About Broccoli!: The False Case Against Health Care," The Atlantic (April 16, 2012)

 "If Health Insurance Mandates Are Unconstitutional, Why Did the Founding Fathers Back
          Them?" The New Republic (April 13, 2012)

 "Commentary: The Roberts -Kagan Compromise on Obamacare?:, The National Law Journal

                                                179




                                              JA06895
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 184 of 191 PageID #:
                                    14984



          (March 28, 2012)

 "Don't Blame Verrilli for Supreme Court Health -Care Stumble," The Daily Beast (March 28,
  2012)

 "Economists Argue Over the Cost of Caring for the Uninsured," The Daily Beast (March 26,

 2012)

 "The Broccoli Test," New York Times (Nov. 16, 2011)

  "Coverage vs Coercion," The Huffington Post (March 3, 2008)

  "Rewire This Circuit," The Wall Street Journal, A26 (Sept. 17, 2003)

  "Soft on Microsoft," The Weekly Standard (March 25, 2002)

  "Despite What the Critics Say, it Wasn't a Bag Job," Boston Globe (March 3, 2002)

  "Florida 2000: Bush Wins Again!," Weekly Standard (November 26, 2001 )

  "State Made The Right Call On Microsoft," The Hartford Courant (Nov. 9, 2001)

  "States Should Seek More From Microsoft," San Francisco Chronicle (Nov. 6, 2001)

  "A Smart Move on Microsoft," Boston Globe (Sept. 11, 2001)

  "Competition Wins in Court," New York Times, (June 30, 2001)

  "Bush v. Florida," New York Times, A31 (Nov. 20, 2000)

  "Florida's Vote Wasn't 'Irregular,"' Wall Street Journal (Nov. 13, 2000)

  "The New 'New Property'," San Francisco Chronicle (Nov. 6, 2000)

  "The Real Problem with Independent Counsels," The Washington Times, A19 (Jun 30, 1999)

  "Foul Smoke," The Washington Post, A15 (August 4, 1998)

  "The Court Failed My Test," The Washington Times, A-19 (July 10, 1998)

  "Microsoft Gets an Undeserved Break," The New York Times,A21 (June 29, 1998)

  "Medi-Choice," The New Republic, 24 (November 13,1995)

 "Term Limits: Voters Aren't Schizophrenic," Wall Street Journal, A-16 (March 14, 1995)




                                                 180




                                               JA06896
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 185 of 191 PageID #:
                                    14985



                                     Harvard Committees

 Chair, Harvard Law School Lateral Appointments Committee (1998-99), Member (2003-05,

        2011-2014).

 Member, Harvard Law School Entry Level Appointments Committee (2009-2011).

 Member, Harvard University Standing Committee on the Degree of Doctor of Philosophy in

        Health Policy (1996-99, 2006-07).

 Member, Harvard University Internal Advisory Board for the Interfaculty Initiative in Health

        Policy (1996-99).

 Member, Harvard Law School Lecturers and Visitors Committee (1996-98).



 Past Academic Positions
        1988-95       Professor of Law, Boalt Hall, University of California at Berkeley

        1995          Visiting Professor of Law, Univ. of Chicago Law School

        1994          Visiting Professor of Law, Harvard Law School

        1993          Visiting Olin Faculty Fellow, Yale Law School

        1991-92       Visiting Scholar in Europe at the Karolinska Institute, the Centre for

                      Health Economics, the Rockefeller Foundation Study Center, Cambridge

                      University, the European University Institute and the University of

                      Florence

 Clerkships
        1987-88       Clerk for Justice William J. Brennan, Jr., United States Supreme Court

        1986-87       Clerk for Judge William A. Norris, U.S. Court of Appeals for the Ninth

                      Circuit

        1986          Clerk for U.S. Solicitor General's Office, Washington, D.C.



 Bar Admissions: Massachusetts (2000); Pennsylvania (1986); United States Courts of Appeals

                                              181




                                            JA06897
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 186 of 191 PageID #:
                                    14986



 for the Fourth (1997), Sixth (2008), and Ninth Circuits (1987); Supreme Court of the United

  States (1997).



                                    ECONOMICS EXPERT WORK
 President, Legal Economics LLC, 2007 to present.

  Senior Expert at Criterion Economics LLC, 2004-2007

 Recipient, 2016 AAI award for Outstanding Antitrust Litigation Achievement in Economics.

 Named One of World's Leading Competition Economists in the International Who's Who of

         Competition Lawyers and Economists.

 Testifying Expert in Silts   v.   Dairy Farmers of America, Inc., a case alleging a conspiracy to

         suppress raw milk prices.

 Testifying Expert in In Re Qualcomm Antitrust Litigation, a case alleging tying and exclusive

         dealing involving modem chipsets and cellular standard essential patents.

 Testifying Expert in In Re Niaspan Antitrust Litigation, a case alleging a reverse payment patent

         settlement.

 Testifying Expert in In Re Lamictal Direct Purchaser Antitrust Litigation, a case alleging a

         reverse payment patent settlement.

 Testifying Expert in In re Namenda Antitrust Litigation, a case alleging a reverse payment patent

         settlement and product hop.

 Testifying Expert in In re Lidoderm Antitrust Litigation, a case alleging a reverse payment

         patent settlement.

 Testifying Expert in Valassis Communications         v.   News Corp, a case alleging anticompetitive

         bundling and other exclusionary conduct.

 Testifying Expert in GN Netcom          v.   Plantronics, a case alleging exclusive dealing in the

         distribution of contact center and office headsets.



                                                    182




                                                  JA06898
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 187 of 191 PageID #:
                                    14987



 Testifying Expert in Louisiana Wholesale Drug              v.   Unimed Pharmaceuticals (Androgel case), a

        case alleging a reverse payment patent settlement.

 Testifying Expert in Garber v. Office of the Commissioner of Baseball, a case alleging horizontal

        territorial restraints on broadcasting baseball games.

 Testifying Expert in Suture Express   v.   Cardinal Health, a case alleging tying and bundled loyalty
        contracts in medical distribution.

 Testifying Expert in Savant v. Crestron, a case alleging exclusive dealing in the high -end home

        control system market

 Testifying Expert in Castro et. al. vs Sanofi Pasteur, a case alleging anticompetitive bundled

        loyalty contracts in the vaccines industry.

 Testifying Expert in In re Mushroom Direct Purchaser Antitrust Litigation, a case alleging price-

        fixing in the fresh mushroom market.

 Testifying Expert in It's My Party, Inc.       v.    Live Nation, Inc., a case alleging anticompetitive

        conduct in markets for promotion and amphitheaters.

 Testifying Expert in Retractable Technologies         v.   Becton Dickinson, a case alleging exclusionary

        contracts in syringe and IV catheter markets.

 Testifying Expert in Caldon v. Westinghouse Electric, a case alleging attempted monopolization.

 Testifying Expert in King Drug v. Cephalon, a case alleging that a reverse payment settlement of

        a patent dispute delayed entry and restrained competition in a pharmaceutical market.

 Testifying Expert for the United States in United States              v.   Wyeth, a case involving claims   of
        bundled sales and bundled discounts in a pharmaceutical market, which resulted in a

        $784 million settlement for the United States.

 Testifying Expert in BAE Holdings AH            v.    ArmorWorks Enterprises, a case alleging price

        discrimination by a ceramic tile manufacturer resulting in harm to downstream

        competition.



                                                       183




                                                     JA06899
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 188 of 191 PageID #:
                                    14988



 Testifying Expert in In re Marsh & Mclennan Companies, Inc. Securities Litigation, a case

        alleging securities violations from failure to disclose bid steering.

 Testifying Expert in Tessera Technologies v. Hynix Semiconductor, a case alleging conspiracy to

        exclude outside technologies from semiconductor markets.

 Testifying Expert in American Steel Erectors                v.   Local Union No.          7,   a case alleging boycott

        claims related to steel erection and labor markets.

 Testifying Expert in BP America v. Repsol, an arbitration.

 Testifying Expert in Food Lion          v.    Dean Foods Company, a class action alleging conspiracies to

        restrict and foreclose competition in milk markets.

 Testifying Expert in Eisai Inc.     v.       Sanofi-Aventis U.S. LLC, a case by a rival alleging foreclosure

        in anticoagulant pharmaceutical markets.

 Testifying Expert in Daniels            v.    Tyco, a case by a rival alleging foreclosure from sharps

        containers and GPO markets.

 Testifying Expert in Natchitoches Parish Hospital                  v.        Tyco, a class action concerning medical

        sharps containers and GPO markets.

 Testifying Expert in Amgen         v.        F. Hoffman La Roche, concerning erythropoietin-simulating

        agents (ESAs) and white blood cell simulators (WBCs) pharmaceutical markets.

 Testifying Expert in White   v.   NCAA, concerning markets for athletic and educational services.

 Testifying Expert in Applied Medical Resources v. Ethicon, Inc, concerning sutures, trocars, and

        GPO markets.

 Testifying Expert in Masimo Corp.               v.   Tyco Health Care Group, concerning oximetry products

        and GPO markets.

 Testifying Expert in Rochester Medical v. Bard, concerning catheter and GPO markets.

 Testifying Expert in Retractable Technologies, Inc.                     v.   Becton Dickinson, concerning syringes

         and GPO markets.



                                                            184




                                                          JA06900
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 189 of 191 PageID #:
                                    14989



 Testifying Expert in Spartanburg v. Hill-Ron,, a class action concerning hospital beds and GPO

        markets.

 Testifying Expert in Mountain Area Realty       v.   Wintergreen Partners, concerning conduct in the

        real estate brokerage services market.

 Testifying Expert in Louisiana Municipal Police Employees' Retirement System          v.   Crawford,

        concerning merger in the pharmacy benefit manager market.

 Testifying Expert in Capital Credit Alliance    v.   National Automated Clearing House Association,

        concerning electronic checks market.

 Testifying Expert for Intel before EC and Korean antitrust authorities on microprocessor

        markets.

 Testifying Expert for AmBev before the EC and Brazilian antitrust authorities on beer market.

 Testifying Expert for     1   -800 -Contacts before the FTC on OSI-CooperVision merger and

        agreements restraining distribution by nonprescribing retailers.

 Testifying Expert in In Re Cardizem CD Antitrust Litigation, concerning patents and

        pharmaceuticals.

 Testifying Expert regarding the B.F. Goodrich-Coltec Merger, concerning the aerospace

        industry.

 Testifying Expert regarding the AlcoaReynolds Merger, concerning the aluminum industry

 Expert Consultant to National Cable Television Association on Internet Access Bills before

        Congress and Interactive Television Inquiry before FCC.

 Expert for Royal Caribbean for proposed mergers of Princess with Royal Caribbean and

        Carnival, concerning the cruise industry.

 Expert for the Medical Device Manufacturers Association, producing Report to U.S. Senate and

        Statement to FTC/DOJ regarding exclusionary agreements between medical device

        suppliers and Group Purchasing Organizations and their hospitals.



                                                      185




                                                JA06901
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 190 of 191 PageID #:
                                    14990



                                           EDUCATION
 Harvard Law School                    J.D., June 1986

                                               Awards

        Fay Diploma -- for graduating first in class

        Sears Prize -- Second Year -- to top two students in class

        Sears Prize -- First Year -- to top two students in class

                                                    Activities

        Harvard Law Review, Articles Office Co-Chair

        Class Marshal

        Author: Modes       of Analysis:     The     Theories and Justifications of Privileged

               Communications, 98 HARv. L. REV. 1471-1500 (1985).



 Harvard College                B.A., June 1982

        Graduated in three years, majoring in Biochemical Sciences. GPA 3.9



                                            PERSONAL
 Born of Argentinian immigrants in New York City. First language was Spanish. Live with wife

 and 3 children in Newton, Massachusetts.




                                                   186




                                               JA06902
Case 1:17-cv-01258-MAK Document 225-240 Filed 01/25/19 Page 191 of 191 PageID #:
                                    14991



    EXHIBIT B: STATEMENT OF PUBLICATIONS, PRIOR TRIAL AND DEPOSITION
                      TESTIMONY, & COMPENSATION


                                  I. Publications

       My publications from the last 10 years are listed on my CV, which is
 attached as Exhibit A.

                        II. Trial and Deposition Testimony

        Within the past four years, I have provided deposition testimony in Suture
 Express v. Cardinal Health on May 5, 2015; Castro v. Sanofi on July 13, 2016;
 Louisiana Wholesale Drug v. Unimed Pharmaceuticals (Androgel case) on
 October 14, 2016 and August 10, 2017; GN Netcom v. Plantronics on December 1-
 2, 2016; In re Lidoderm Antitrust Litigation on June 6, 2017; In re Namenda
 Antitrust Litigation on September 29, 2017 and November 10, 2017; and In re
 Lamictal Direct Purchaser Antitrust Litigation on June 7, 2018; In Re Qualcomm
 Antitrust Litigation on August 1, 2018; and Sitts v. Dairy Farmers of America, Inc.
 on November 6, 2018.

        Within the past four years, I have also testified at trial in GN Netcom v.
 Plantronics on October 13 and 17, 2017. Other cases in which I have filed expert
 reports in the last four years are listed in my CV, which is attached as Exhibit A.

                                III. Compensation

       I am being compensated at a rate of $1250 per hour for my work on this
 case, and my consulting firm, Legal Economics LLC, is being compensated $235-
 575 per hour for the work of my staff on this report.




                                        187




                                       JA06903
